Exhibit 10.1

 

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

FIRST AMENDMENT, dated as of August 1, 2018 (this “Amendment”), to the Third
Amended and Restated Credit Agreement, dated as of February 28, 2018 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among Starwood Property Mortgage Sub-10,
L.L.C. and Starwood Property Mortgage Sub-10-A, L.L.C., as Borrowers, Starwood
Property Trust, Inc. and the subsidiaries of Starwood Property Trust, Inc. from
time to time party thereto, as Guarantors, Bank of America, N.A., as
Administrative Agent thereunder (in such capacity, the “Administrative Agent”)
and the Lenders from time to time party thereto (collectively, the
“Lenders”).  Capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in the Credit Agreement.

 

WHEREAS, the Borrowers have requested that the Credit Agreement be modified as
herein set forth.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.   Amendments to Credit Agreement Relating to “Flex Period”.

1.1        New Definitions.    Section 1.01 of the Credit Agreement is hereby
amended by inserting the following new definitions in the appropriate
alphabetical order:

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“First Amendment” means the First Amendment to this Agreement, dated as of
August 1, 2018, among the Loan Parties, the Administrative Agent and the Lenders
party thereto.

“First Amendment Effective Date” has the meaning specified in Section 3.1 of the
First Amendment.

“Flex Amendment Effective Date” has the meaning specified in Section 3.2 of the
First Amendment.

“Flex Period” means the period commencing on the Flex Amendment Effective Date
and ending on the earlier to occur of (i) September 28, 2018 and (ii) the first
Business Day following receipt by the Administrative Agent of a written notice
from the Borrowers stating that they have elected to terminate the Flex Period.

1.2        Definition of Applicable Percentage.  The last sentence of the
definition of “Applicable Percentage” contained in Section 1.01 of the Credit
Agreement is hereby amended and restated to read as follows:

The Applicable Percentage of each Lender as of the Flex Amendment Effective Date
is set forth opposite the name of such Lender (i) on Part A of Schedule 2.01 at
any time during the Flex Period, (ii) on Part B of Schedule 2.01 at any time
other than during the Flex Period, or (iii) with

 





--------------------------------------------------------------------------------

 



 

respect to any Lender that becomes a party to this Agreement after the Flex
Amendment Effective Date, as set forth in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, in each case as such
amount may be adjusted from time to time in accordance with this Agreement.

1.3        Definition of Commitment.  The definition of “Commitment” contained
in Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“Commitment” means, as to each Lender, its obligation to make Revolving Credit
Loans to the Borrowers pursuant to Section 2.01 and purchase participations in
Swing Line Loans, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name (i) on Part A of
Schedule 2.01 at any time during the Flex Period, (ii) on Part B of Schedule
2.01 at any time other than during the Flex Period, or (iii) with respect to any
Lender that becomes a party to this Agreement after the Flex Amendment Effective
Date, as set forth in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, in each case as such amount may be
adjusted from time to time in accordance with this Agreement.

 

1.4        Definition of Release Conditions.  Clause (d) of the definition of
“Release Conditions” contained in Section 1.01 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

(d)         the representations and warranties contained in Article V and the
other Loan Documents are true and correct in all material respects (or, in the
case of Section 5.27, in all respects) on and as of the effective date of the
proposed Release Transaction and, both before and after giving effect to such
removal and/or release, except (A) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, (B) any
representation or warranty that is already by its terms qualified as to
“materiality”,  “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such applicable date (including such earlier date
set forth in the foregoing clause (A)) after giving effect to such qualification
and (C) for purposes of this clause, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 shall be deemed to refer to
the most recent statements furnished pursuant to subsections (a) and (b),
respectively, of Section 6.01;

 

1.5        Amendment to Section 2.12(a)(ii)(D).  Section 2.12(a)(ii)(D) of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

(D)        The Administrative Agent shall have received a certificate of each
Loan Party dated as of the effective date of such Maturity Date extension signed
by a Responsible Officer of such Loan Party certifying that, before and after
giving effect to such extension, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct in all
material respects (or, in the case of Section 5.27, in all respects) on and as
of such date, except (x) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, (y) any representation or warranty that is already by
its terms qualified as to “materiality”,  “Material Adverse Effect” or similar
language shall be true and correct in all respects as of such date after giving
effect to such qualification and (z) for purposes of this Section 2.12(a), the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to subsections (a) and (b), respectively, of Section 6.01, and (B) no Default
exists;

 





2

--------------------------------------------------------------------------------

 



 

1.6        Amendments to Section 2.12(b)(iv).

 

1.6.1.    Section 2.12(b)(iv)(E) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

(E)        The Administrative Agent shall have received a certificate of each
Loan Party dated as of the effective date of such First Extended Maturity Date
extension signed by a Responsible Officer of such Loan Party certifying that,
before and after giving effect to such extension, (A) the representations and
warranties contained in Article V and the other Loan Documents are true and
correct in all material respects (or, in the case of Section 5.27, in all
respects) on and as of such date, except (x) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, (y) any representation
or warranty that is already by its terms qualified as to “materiality”,
 “Material Adverse Effect” or similar language shall be true and correct in all
respects as of such date after giving effect to such qualification and (z) for
purposes of this Section 2.12(b), the representations and warranties contained
in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01, and (B) no Default exists;

 

1.6.2     The word “and” appearing at the end of Section 2.12(b)(iv)(F) of the
Credit Agreement is hereby deleted, the period appearing at the end of Section
2.12(b)(iv)(G) of the Credit Agreement is hereby deleted and replaced with a
semi-colon and the following clauses are hereby added to the end of Section
2.12(b)(iv):

 

(H)        upon the reasonable request of any Lender made at least ten days
prior to the effectiveness of an extension of the First Extended Maturity Date,
the Borrowers shall have provided to such Lender, and such Lender shall be
reasonably satisfied with, the documentation and other information so requested
in connection with applicable “know your customer” and anti-money-laundering
rules and regulations, including, without limitation, the U.S. Patriot Act, in
each case at least five days prior to such effectiveness date; and

(I)         at least five days prior to the effectiveness of an extension of the
First Extended Date, if either Borrower qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation it shall deliver to each Lender that
so requests the same at least ten days prior to the effectiveness of such
extension a Beneficial Ownership Certification in relation to such Borrower.

 

1.7        Amendment to Section 2.15(e).  Section 2.15(e) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

(e)         Conditions to Effectiveness of Increase.  As conditions precedent to
each such increase, (i) the Borrowers shall deliver to the Administrative Agent
a certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (x) (1) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to such increase or (2) certifying that, as of
such Increase Effective Date, the resolutions delivered to the Administrative
Agent and the Lenders on





3

--------------------------------------------------------------------------------

 



 

the Restatement Effective Date (if such resolutions include approval to increase
the Aggregate Commitments to an amount at least equal to $650,000,000) are and
remain in full force and effect and have not been modified, rescinded or
superseded since the date of adoption, and (y) in the case of the Borrowers,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects (or, in the case of
Section 5.27, in all respects) on and as of such Increase Effective Date, except
to the extent that (1) such representations and warranties specifically refer to
an earlier date, in which case they are true and correct in all material
respects as of such earlier date, (2) any representation or warranty that is
already by its terms qualified as to “materiality”,  “Material Adverse Effect”
or similar language shall be true and correct in all respects as of such
applicable date (including such earlier date set forth in the foregoing clause
(1)) after giving effect to such qualification and (3) for purposes of this
Section 2.15, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to subsections (a) and (b), respectively, of Section 6.01,
and (B) no Default shall have occurred and is then continuing, (ii) the
Administrative Agent shall have received (x) a New Lender Joinder Agreement duly
executed by the Borrowers and each Eligible Assignee that is becoming a Lender
in connection with such increase, which New Lender Joinder Agreement shall (in
order to be effective) be acknowledged and consented to in writing by the
Administrative Agent and the Swing Line Lender and (y) written confirmation from
each existing Lender, if any, participating in such increase of the amount by
which its Commitment will be increased, which confirmation shall (in order to be
effective) be acknowledged and consented to in writing by the Swing Line Lender
and (iii) the Borrowers shall have paid to the Arranger any fee required to be
paid by the Borrowers as agreed to in writing by the Arranger and the Borrowers
in connection therewith.

 

1.8        New Section 2.17.  The following is hereby added to the Credit
Agreement as Section 2.17 thereof:

 

2.17.     Flex Period Settlements.

 

(a)         On the Flex Amendment Effective Date, (i) the participation
interests of the Lenders in any outstanding Swing Line Loans shall be
automatically reallocated among the Lenders in accordance with their respective
Applicable Percentages as set forth in Part A of Schedule 2.01, and any Lender
whose Commitment has increased by virtue of such reallocation shall pay to the
Administrative Agent such amounts as are necessary to fund its new or increased
share of all Revolving Credit Loans in accordance with its adjusted Applicable
Percentage, (ii) the Administrative Agent will use the proceeds thereof to pay
to each existing Lender whose Applicable Percentage is decreasing such amounts
as are necessary so that each Lender’s share of all Revolving Credit Loans will
be equal to its adjusted Applicable Percentage, and (iii) if the Flex Amendment
Effective Date occurs on a date other than the last day of an Interest Period
applicable to any outstanding Revolving Credit Loan that is a Eurodollar Rate
Loan, then the Borrowers shall pay any amounts required pursuant to Section 3.05
on account of the payments made pursuant to clause (ii) of this sentence.

(b)         Upon expiration or termination of the Flex Period, (i) the
participation interests of the Lenders in any outstanding Letters of Credit
shall be automatically reallocated among the Lenders in accordance with their
respective Applicable Percentages as set forth in Part B of Schedule 2.01, and
any Lender whose Commitment has increased by virtue of such reallocation shall
pay to the Administrative Agent such amounts as are necessary to fund its new or
increased share of all Revolving Credit Loans in accordance with its adjusted
Applicable Percentage, (ii)





4

--------------------------------------------------------------------------------

 



 

the Administrative Agent will use the proceeds thereof to pay to each existing
Lender whose Applicable Percentage is decreasing such amounts as are necessary
so that each Lender’s share of all Revolving Credit Loans will be equal to its
adjusted Applicable Percentage, and (iii) if the Flex Period expires on a date
other than the last day of an Interest Period applicable to any outstanding
Revolving Credit Loan that is a Eurodollar Rate Loan, then the Borrowers shall
pay any amounts required pursuant to Section 3.05 on account of the payments
made pursuant to clause (ii) of this sentence.

 

1.9        Amendment to Section 3.03(b).  Section 3.03(b) of the Credit
Agreement is hereby amended to add the following sentence at the end thereof:

The provisions of this Section 3.03(b) shall supersede any provision in Section
11.01 to the contrary.

1.10      New Section 5.27.  The following is hereby added to the Credit
Agreement as Section 5.27 thereof:

Section 5.27  Beneficial Ownership.  As of the Flex Amendment Effective Date,
each Increase Effective Date and the date that an extension of the First
Extended Maturity Date pursuant to Section 2.12(b) becomes effective, the
information included in each Beneficial Ownership Certification delivered to the
Administrative Agent and/or any Lender on such date is true and correct in all
respects.

 

1.11      Amendment to Section 6.02(e).  Section 6.02(e) of the Credit Agreement
is hereby amended and restated in its entirety as follows:

 

(e) promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the U.S. Patriot Act and the
Beneficial Ownership Regulation;

1.12      Amendment to Section 11.01.  Clause (ii) of the second proviso to
Section 11.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, (x) affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document or (y) change any provisions of Section 3.03(b) or any term
defined in such clauses.

1.13      Amended and Restated Schedule 2.01.  Schedule 2.01 to the Credit
Agreement is hereby replaced with the Schedule 2.01 attached to this Amendment
as Annex I.

SECTION 2.  Amendments to Credit Agreement Relating to Eligibility of Loan
Assets.

2.1  Definition of Loan Asset.   The definition of “Loan Asset” is hereby
amended and restated in its entirety to read as follows:

 

“Loan Asset” means (i) a commercial mortgage loan originated or acquired by a
Borrower or (ii) a commercial mortgage loan, together with the related mezzanine
loan,





5

--------------------------------------------------------------------------------

 



 

originated or acquired by a Borrower, excluding, in each case of clause (i) and
(ii), any future funding obligations set forth under the definitive
documentation evidencing or governing such commercial mortgage loan and any
advances in respect thereof unless and until such future advances are acquired
by a Borrower.  For the avoidance of doubt, a mezzanine loan itself does not
constitute a Loan Asset but as described in clause (ii) may comprise part of a
Loan Asset.  Further, a Loan Asset shall not include any future funding
obligations set forth under the definitive documentation in respect of any Loan
Asset.

 

2.2        Definition Permitted Collateral Liens.  Clause (d) of the definition
of Permitted Collateral Liens set forth in Section 1.01 of the Credit Agreement
is hereby amended and restated in its entirety as follows:

 

(d)  Commercially reasonable restrictions on permitted transfers that are set
forth in the documentation governing such Loan Asset; provided, that for the
avoidance of doubt, in order to constitute a Permitted Collateral Lien under
this clause (d), (i) any identified restricted transferees or categories thereof
must be approved by the Administrative Agent and (ii) in no event may any such
restrictions limit the ability to transfer (including by way of foreclosure) any
portion of such Loan Asset to the Administrative Agent (or a Wholly Owned
Subsidiary of one or more Secured Parties) for the benefit of the Secured
Parties.

2.3        Amendments to 2.14(a).

 

2.3.1.    Amendment to Section 2.14(a)(ii).  Section 2.14(a)(ii) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

(ii)  A Borrower shall:

(A)  be the sole owner of such Loan Asset;

(B)  be the exclusive administrative agent, collateral agent, trustee and any
similar agent or servicer under such Loan Asset if the documents evidencing or
governing such Loan Asset include the designation of any such Person or, in the
case of any such agent, trustee or servicer, have the exclusive right to direct,
appoint and remove such agent, trustee or servicer; and

(C)  have the exclusive right (whether by virtue of (i) the express terms of the
documents evidencing or governing such Loan Asset, (ii) a co-lender or similar
agreement among the lenders to such Loan Asset, (iii) its status as
administrative agent, collateral agent, trustee or similar agent or servicer
under such Loan Asset or (iv) the percentage of loans held by such Borrower in
respect of such Loan Asset) to act on behalf of all lenders party to such Loan
Asset, without the consent or approval of any other lender party thereto, with
respect to all matters, including (x) waivers, consents and amendments of all
provisions contained in the documents evidencing or governing such Loan Asset,
(y) decisions with respect to matters involving any collateral securing such
Loan Asset and (z) the exercise of rights and remedies under such Loan Asset.

2.3.2.    New Section 2.14(a)(viii).  Section 2.14(a) of the Credit Agreement is
hereby amended by adding the following to the end thereof as clause (viii)
thereto:





6

--------------------------------------------------------------------------------

 



 

(viii)  If and to the extent the definitive documentation in respect of such
Loan Asset contemplates any future funding obligations, all such future funding
obligations and any advances in respect thereof are held by a subsidiary of
Parent (other than advances that constitute a Loan Asset that has been included
in the calculation of the Borrowing Base Amount in accordance with the terms of
this Agreement).

2.4        Amendment to Section 7.03(A).  Clause (A) of Section 7.03 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

 

(A)        No Intermediate Parent shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or suffer to
exist any Indebtedness, except:

(i)     Indebtedness under the Loan Documents;

(ii)    in the case of a Borrower, customary contractual indemnities owed to the
administrative agent, collateral agent, trustee or any similar agent or servicer
under a Loan Asset that is included in the calculation of the Borrowing Base
Amount; and

(iii)   in the case of any Property Asset Subsidiary Guarantor, unsecured trade
payables incurred in the ordinary course of business relating to the ownership
and operation of Property, so long as such unsecured trade payables are paid
within sixty (60) days of the date incurred.

SECTION 3.   Conditions of Effectiveness.

3.1        Section 2 Amendments.  The provisions of this Amendment other than
Section 1 hereof shall become effective on the date the Administrative Agent
shall have received counterparts of this Amendment duly executed by each of the
Loan Parties, the Administrative Agent and Lenders constituting Majority Lenders
(such date being referred to herein as the “First Amendment Effective Date”).

3.2        Section 1 Amendments.  The provisions of Section 1 of this Amendment
shall become effective on the first date that the Administrative Agent shall
have received counterparts of this Amendment duly executed by each of the Loan
Parties, the Administrative Agent and each of the Lenders and all of the
conditions precedent set forth below shall have been satisfied or waived in
writing (such date being referred to herein as the “Flex Amendment Effective
Date”):

(a)         Fees.  The Borrowers shall have paid, by wire transfer of
immediately available funds, to the Administrative Agent for the account of each
Lender that has agreed to increase its Commitment pursuant to the terms of this
Amendment (as reflected in Annex I hereto), a fee equal to *** of the aggregate
amount of such increase.

(b)         Corporate Documentation.   The Administrative Agent shall have
received such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Loan Party to execute, deliver and perform this Amendment
and of each of Responsible Officer thereof to act as a Responsible Officer in
connection with this Amendment and the transactions contemplated hereby.





7

--------------------------------------------------------------------------------

 



 

(c)         Opinions.  The Administrative Agent shall have received (i) a
favorable opinions of Sidley Austin LLP, counsel to the Loan Parties, addressed
to the Administrative Agent and each Lender, as to the matters concerning the
Loan Parties and the Loan Documents as the Administrative Agent may reasonably
request and (ii) a favorable opinion of Morrison & Foerster LLP, Maryland
counsel to the Parent, addressed to the Administrative Agent and each Lender, as
to such matters concerning the Parent and the Loan Documents to which the Parent
is a party as the Administrative Agent may reasonably request.

(d)         Beneficial Ownership.  Upon the request of any Lender made at least
ten days prior to the Flex Amendment Effective Date, each Borrower shall have
provided to such Lender, and such Lender shall be reasonably satisfied with, the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the U.S. Patriot Act, in each case at least five days prior
to the Flex Amendment Effective Date.  At least five days prior to the Flex
Amendment Effective Date, if either Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation it shall deliver to each
Lender that so requests the same at least ten days prior to the effectiveness of
such extension a Beneficial Ownership Certification in relation to such
Borrower.

(e)         Additional Information.  The Administrative Agent shall have
received such other assurances, information, certificates, documents,
instruments or consents as the Administrative Agent reasonably may require.

SECTION 4.   Representations and Warranties.  After giving effect to this
Amendment, the Loan Parties, jointly and severally, reaffirm and restate the
representations and warranties set forth in the Credit Agreement and in the
other Loan Documents and all such representations and warranties shall be true
and correct in all material respects (or, in the case of Section 5.27, in all
respects) on and as of the date hereof, except to the extent that (i) such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
(i) any representation or warranty that is already by its terms qualified as to
“materiality”,  “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such applicable date (including such earlier date
set forth in the foregoing clause (i)) after giving effect to such qualification
and (iii) the representations and warranties contained in subsections (a) and
(b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to subsections (a) and (b), respectively, of Section
6.01.  Each of the Loan Parties represents and warrants (which representations
and warranties shall survive the execution and delivery hereof) to the
Administrative Agent and the Lenders that:

(a)         it has the power and authority to execute, deliver and carry out the
terms and provisions of this Amendment and the transactions contemplated hereby
and has taken or caused to be taken all necessary action to authorize the
execution, delivery and performance of this Amendment and the transactions
contemplated hereby;

(b)         no consent of any Person (including, without limitation, any of its
equity holders or creditors), and no action of, or filing with, any governmental
or public body or authority is required to authorize, or is otherwise required
in connection with, the execution, delivery and performance of this Amendment;

(c)         this Amendment has been duly executed and delivered on its behalf by
a duly authorized officer, and constitutes its legal, valid and binding
obligation enforceable in





8

--------------------------------------------------------------------------------

 



 

accordance with its terms, subject to bankruptcy, reorganization, insolvency,
moratorium and other similar laws affecting the enforcement of creditors’ rights
generally and the exercise of judicial discretion in accordance with general
principles of equity;

(d)         no Default or Event of Default has occurred and is continuing;

(e)         the execution, delivery and performance of this Amendment will not
violate any law, statute or regulation, or any order or decree of any court or
governmental instrumentality, or conflict with, or result in the breach of, or
constitute a default under, any contractual obligation of any Loan Party or any
of its Subsidiaries; and

(f)         nothing contained in this Amendment, including the amendments to the
Credit Agreement effected pursuant hereto, (i) impairs the validity,
effectiveness or priority of the Liens granted pursuant to any Loan Document,
and such Liens continue unimpaired with the same priority to secure repayment of
all Obligations, whether heretofore or hereafter incurred, or (ii) requires that
any new filings be made or other action taken to perfect or to maintain the
perfection of such Liens.

SECTION 5.   Affirmation of Guarantors.  Each Guarantor hereby approves and
consents to this Amendment and the transactions contemplated by this Amendment
and agrees and affirms that its guarantee of the Obligations continues to be in
full force and effect and is hereby ratified and confirmed in all respects and
shall apply to the Credit Agreement, as amended hereby, and all of the other
Loan Documents, as such are amended, restated, supplemented or otherwise
modified from time to time in accordance with their terms.

SECTION 6.   Costs and Expenses.  The Loan Parties acknowledge and agree that
their payment obligations set forth in Section 11.04 of the Credit Agreement
include the costs and expenses incurred by the Administrative Agent in
connection with the preparation, execution and delivery of this Amendment and
any other documentation contemplated hereby (whether or not this Amendment
becomes effective or the transactions contemplated hereby are consummated and
whether or not a Default or Event of Default has occurred or is continuing),
including, but not limited to, the reasonable fees and disbursements of Arnold &
Porter Kaye Scholer LLP, counsel to the Administrative Agent.

SECTION 7.   Ratifications.

(a)         Except as herein agreed, the Credit Agreement and the other Loan
Documents remain in full force and effect and are hereby ratified and affirmed
by the Loan Parties.

(b)         This Amendment shall be limited precisely as written and, except as
expressly provided herein, shall not be deemed (i) to be a consent granted
pursuant to, or a waiver, modification or forbearance of, any term or condition
of the Credit Agreement or any of the instruments or agreements referred to
therein or a waiver of any Default or Event of Default under the Credit
Agreement, whether or not known to the Administrative Agent or any of the
Lenders, or (ii) to prejudice any right or remedy which the Administrative Agent
or any of the Lenders may now have or have in the future against any Person
under or in connection with the Credit Agreement, any of the instruments or
agreements referred to therein or any of the transactions contemplated thereby.

(c)         Each Loan Party party to the Security Agreement hereby (i) affirms
its obligations under the Security Agreement, (ii) confirms its grant of a
security interest in and the Lien on





9

--------------------------------------------------------------------------------

 



 

the Collateral of such Loan Party contained in the Security Agreement and (ii)
acknowledges and agrees that the Liens granted by such Loan  Party to the
Administrative Agent, for the benefit of the Secured Parties, in the Security
Agreement are and remain valid and perfected Liens in the Collateral of such
Loan Party securing the payment and performance of all of the Obligations.  Each
Loan Party party to the Pledge Agreement hereby (i) affirms its obligations
under the Pledge Agreement, (ii) confirms its grant of a security interest in
and the Lien on the Collateral of such Loan Party contained in the Pledge
Agreement and (iii) acknowledges and agrees that the Liens granted by such
Loan  Party to the Administrative Agent, for the benefit of the Secured Parties,
in the Pledge Agreement are and remain valid and perfected Liens in the
Collateral of such Loan Party securing the payment and performance of all of the
Obligations.

SECTION 8.   Modifications.  Neither this Amendment, nor any provision hereof,
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the parties hereto.

SECTION 9.   References.  The Loan Parties acknowledge and agree that this
Amendment constitutes a Loan Document. Each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, and
each reference in each other Loan Document (and the other documents and
instruments delivered pursuant to or in connection therewith) to the “Credit
Agreement”,  “thereunder”,  “thereof” or words of like import, shall mean and be
a reference to the Credit Agreement as modified hereby and as the Credit
Agreement may in the future be amended, restated, supplemented or modified from
time to time.

SECTION 10.   Counterparts.  This Amendment may be executed by the parties
hereto individually or in combination, in one or more counterparts, each of
which shall be an original and all of which shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page by
telecopier or electronic mail (in a .pdf format) shall be effective as delivery
of a manually executed counterpart.

SECTION 11.   Successors and Assigns.  The provisions of this Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

SECTION 12.   Severability.  If any provision of this Amendment shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or enforceability without in any manner affecting the validity or enforceability
of such provision in any other jurisdiction or the remaining provisions of this
Amendment in any jurisdiction.

SECTION 13.   Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAWS, BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES).

SECTION 14.   Headings.  Section headings in this Amendment are included for
convenience of reference only and are not to affect the construction of, or to
be taken into consideration in interpreting, this Amendment.

[The remainder of this page left blank intentionally]

 

 



10

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the Loan Parties, the Administrative Agent and each of the
undersigned Lenders have caused this Amendment to be duly executed by their
respective authorized officers as of the day and year first above written.

BORROWERS:

 

STARWOOD PROPERTY MORTGAGE SUB-10, L.L.C.

 

By:       /s/ ANDREW J. SOSSEN                       

             Name: Andrew J. Sossen

             Title: Authorized Signatory

 

STARWOOD PROPERTY MORTGAGE SUB-10-A, L.L.C.

 

By:       /s/ ANDREW J. SOSSEN                       

             Name: Andrew J. Sossen

             Title: Authorized Signatory

 





Signature Page to First Amendment to SPT Third Amended and Restated Revolving
Credit Agreement

--------------------------------------------------------------------------------

 



 

GUARANTORS:

 

STARWOOD PROPERTY TRUST, INC.

 

By:       /s/ ANDREW J. SOSSEN                       

             Name: Andrew J. Sossen

             Title: Authorized Signatory

 

STARWOOD PROPERTY MORTGAGE SUB-10 HOLDCO, L.L.C.

 

By:       /s/ ANDREW J. SOSSEN                       

             Name: Andrew J. Sossen
             Title: Authorized Signatory

 

STARWOOD PROPERTY MORTGAGE SUB-10-A HOLDCO, L.L.C.

 

By:       /s/ ANDREW J. SOSSEN                       

Name: Andrew J. Sossen
Title: Authorized Signatory

 

SPT ACQUISITIONS HOLDCO, LLC

 

By:       /s/ ANDREW J. SOSSEN                       

             Name: Andrew J. Sossen

             Title:   Authorized Signatory

 

SPT ACQUISITIONS SUB-1, LLC

 

By:       /s/ ANDREW J. SOSSEN                       

             Name: Andrew J. Sossen

             Title:   Authorized Signatory

 

SPT ACQUISITIONS SUB-1-A, LLC

 

By:       /s/ ANDREW J. SOSSEN                       

             Name: Andrew J. Sossen

             Title:   Authorized Signatory

 





Signature Page to First Amendment to SPT Third Amended and Restated Revolving
Credit Agreement

--------------------------------------------------------------------------------

 



 

BANK OF AMERICA, N.A., as Administrative Agent

 

By:       /s/ MOLLIE S. CANUP                          

Name:  Mollie S. Canup
Title:  Vice President

 





Signature Page to First Amendment to SPT Third Amended and Restated Revolving
Credit Agreement

--------------------------------------------------------------------------------

 



 

***, as a Lender

 

By:       ***

Name:  ***
Title:  ***

 





Signature Page to First Amendment to SPT Third Amended and Restated Revolving
Credit Agreement

--------------------------------------------------------------------------------

 



 

***, as a Lender

 

By:       ***                           

Name: ***
Title:  ***

 





Signature Page to First Amendment to SPT Third Amended and Restated Revolving
Credit Agreement

--------------------------------------------------------------------------------

 



 

***, as a Lender

 

By:       ***                          

Name: ***
Title:  ***

 





Signature Page to First Amendment to SPT Third Amended and Restated Revolving
Credit Agreement

--------------------------------------------------------------------------------

 



 

***, as a Lender

 

By:       ***

Name: ***
Title:  ***

 

By:       ***

Name: ***
Title:  ***

 





Signature Page to First Amendment to SPT Third Amended and Restated Revolving
Credit Agreement

--------------------------------------------------------------------------------

 



 

***, as a Lender

 

By:       ***                             

Name: ***
Title:  ***

 





Signature Page to First Amendment to SPT Third Amended and Restated Revolving
Credit Agreement

--------------------------------------------------------------------------------

 



 

***, as a Lender

 

By:       ***

Name:  ***
Title:  ***

 





Signature Page to First Amendment to SPT Third Amended and Restated Revolving
Credit Agreement

--------------------------------------------------------------------------------

 



 

***, as a Lender

 

By:       ***

Name: ***
Title:  ***

 

By:       ***

Name: ***
Title:  ***

 

 



Signature Page to First Amendment to SPT Third Amended and Restated Revolving
Credit Agreement

--------------------------------------------------------------------------------

 



 

ANNEX I TO FIRST AMENDMENT TO

SPT THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

 

SCHEDULE 2.01

Commitments and Applicable Percentages

 

 

 

PART A

Commitments and Applicable Percentages during the Flex Period

 

 

 

 

 

Lender

Commitment

Applicable Percentage

***

$130,000,000.00

20.000000000%

***

$86,666,666.68

13.333333333%

***

$86,666,666.67

13.333333333%

***

$86,666,666.67

13.333333333%

***

$86,666,666.66

13.333333333%

***

$86,666,666.66

13.333333333%

***

$86,666,666.66

13.333333333%

Aggregate Commitments

$650,000,000

100%

 

 

PART B

Commitments and Applicable Percentages other than during the Flex Period

 

 

Lender

Commitment

Applicable Percentage

***

$60,000,000

20.000000000%

***

$40,000,000

13.333333333%

***

$40,000,000

13.333333333%

***

$40,000,000

13.333333333%

***

$40,000,000

13.333333333%

***

$40,000,000

13.333333333%

***

$40,000,000

13.333333333%

Aggregate Commitments

$300,000,000

100%

 

 

 



 

--------------------------------------------------------------------------------

 



CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

CUSIP Number: 85569NAE3

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of February 28, 2018

among

STARWOOD PROPERTY MORTGAGE SUB-10, L.L.C.

and

STARWOOD PROPERTY MORTGAGE SUB-10-A, L.L.C.,

as Borrowers,

and

STARWOOD PROPERTY TRUST, INC.

 

and

 

THE SUBSIDIARIES OF

STARWOOD PROPERTY TRUST, INC.

FROM TIME TO TIME PARTY HERETO,

as Guarantors,

 

and

BANK OF AMERICA, N.A.,

as Administrative Agent

and

The Other Lenders Party Hereto,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Sole Bookrunner and Sole Lead Arranger

and

 

***

as Syndication Agent

 

and

 

***

as Documentation Agents

 

 



 

--------------------------------------------------------------------------------

 



 

TABLE OF CONTENTS

 

 

 

 

Section

 

Page

 

 

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS


1

1.01

Defined Terms


1

1.02

Other Interpretive Provisions


41

1.03

Accounting Terms


42

1.04

Rounding


43

1.05

Times of Day; Rates


43

ARTICLE II. THE COMMITMENTS AND REVOLVING CREDIT LOANS


43

2.01

Borrowings


43

2.02

Borrowings, Conversions and Continuations of Revolving Credit Loans


43

2.03

Prepayments and Repayments of Loans


45

2.04

Termination or Reduction of Commitments


47

2.05

Collections


47

2.06

Interest


49

2.07

Fees


49

2.08

Computation of Interest and Fees


50

2.09

Evidence of Debt


50

2.10

Payments Generally; Administrative Agent’s Clawback


51

2.11

Sharing of Payments by Lenders


52

2.12

Extensions of Maturity Date


52

2.13

Defaulting Lenders


57

2.14

Loan Asset Eligibility Criteria; Sales and other Removals of Loan Assets and
Properties Included in the Borrowing Base Amount


59

2.15

Increase in Commitments.


62

2.16

Swing Line Loans


64

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY


66

3.01

Taxes


66

3.02

Illegality


71

3.03

Inability to Determine Rates


72

3.04

Increased Costs; Reserves on Eurodollar Rate Loans


74

3.05

Compensation for Losses


75

3.06

Mitigation Obligations; Replacement of Lenders


76

3.07

Survival


76

ARTICLE IV. CONDITIONS PRECEDENT


76

4.01

Conditions of Effectiveness


76

4.02

Conditions to all Revolving Credit Loans


79

ARTICLE V. REPRESENTATIONS AND WARRANTIES


80

5.01

Existence, Qualification and Power


80

5.02

Authorization; No Contravention


80

i

--------------------------------------------------------------------------------

 



 

 

 

Section

 

Page

 

 

 



5.03

Governmental Authorization; Other Consents


80

5.04

Binding Effect


81

5.05

Financial Statements; No Material Adverse Effect


81

5.06

Litigation


82

5.07

No Default


82

5.08

Ownership of Property; Liens


82

5.09

Environmental Compliance


82

5.10

Insurance


82

5.11

Taxes


82

5.12

ERISA Compliance


83

5.13

Loan Parties


84

5.14

Margin Regulations; Investment Company Act


84

5.15

Disclosure


84

5.16

Compliance with Laws


85

5.17

Taxpayer Identification Number


85

5.18

Intellectual Property; Licenses, Etc.


85

5.19

Solvency


85

5.20

Casualty, Etc.


85

5.21

OFAC


85

5.22

Collateral Documents


86

5.23

Anti-Money Laundering; Anti-Corruption Laws; Sanctions


86

5.24

REIT Status; Stock Exchange Listing


86

5.25

Eligible Assets


86

5.26

EEA Financial Institutions


87

ARTICLE VI. AFFIRMATIVE COVENANTS


87

6.01

Financial Statements, Borrowing Base Certificates and Related Information


87

6.02

Certificates; Other Information


88

6.03

Notices


90

6.04

Payment of Obligations


90

6.05

Preservation of Existence, Etc.


91

6.06

[Intentionally Omitted]


91

6.07

Maintenance of Insurance


91

6.08

Compliance with Laws


91

6.09

Books and Records


91

6.10

Inspection Rights


91

6.11

Use of Proceeds


92

6.12

Additional Loan Parties; Additional Collateral


92

6.13

Anti-Corruption Laws


94

6.14

Compliance with Environmental Laws


94

6.15

Further Assurances


94

6.16

Maintenance of REIT Status; New York Stock Exchange Listing


94

6.17

Information Regarding Collateral


95

ARTICLE VII. NEGATIVE COVENANTS


95

7.01

Liens


95

7.02

Investments


96

ii

--------------------------------------------------------------------------------

 



 

 

 

Section

 

Page

 

 

 



7.03

Indebtedness


96

7.04

Fundamental Changes


97

7.05

Dispositions


98

7.06

Restricted Payments


99

7.07

Change in Nature of Business


100

7.08

Transactions with Affiliates


100

7.09

Burdensome Agreements


100

7.10

Use of Proceeds


100

7.11

Amendments, Waivers and Terminations of Certain Agreements


100

7.12

Financial Covenants


101

7.13

Accounting or Tax Changes


101

7.14

Permitted Activities of Intermediate Parents


101

7.15

Sanctions


102

7.16

Anti-Corruption Laws


102

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES


102

8.01

Events of Default


102

8.02

Remedies Upon Event of Default


105

8.03

Application of Funds


105

ARTICLE IX. ADMINISTRATIVE AGENT


106

9.01

Appointment and Authority


106

9.02

Rights as a Lender


106

9.03

Exculpatory Provisions


106

9.04

Reliance by Administrative Agent


107

9.05

Delegation of Duties


107

9.06

Resignation of Administrative Agent


108

9.07

Non-Reliance on Administrative Agent and Other Lenders


109

9.08

No Other Duties, Etc.


109

9.09

Administrative Agent May File Proofs of Claim; Credit Bidding


109

9.10

Collateral and Guaranty Matters


111

9.11

ERISA


112

ARTICLE X. CONTINUING GUARANTY


113

10.01

Guaranty


113

10.02

Rights of Lenders


114

10.03

Certain Waivers


115

10.04

Obligations Independent


115

10.05

Subrogation


115

10.06

Termination; Reinstatement


115

10.07

Subordination


116

10.08

Stay of Acceleration


116

10.09

Condition of the Borrowers


116

10.10

Limitations on Enforcement


116

10.11

Contribution


116

iii

--------------------------------------------------------------------------------

 



 

 

 

Section

 

Page

 

 

 



ARTICLE XI. MISCELLANEOUS


118

11.01

Amendments, Etc.


118

11.02

Notices; Effectiveness; Electronic Communication


119

11.03

No Waiver; Cumulative Remedies; Enforcement


121

11.04

Expenses; Indemnity; Damage Waiver


122

11.05

Payments Set Aside


124

11.06

Successors and Assigns


124

11.07

Treatment of Certain Information; Confidentiality


130

11.08

Right of Setoff


131

11.09

Interest Rate Limitation


131

11.10

Counterparts; Integration; Effectiveness


132

11.11

Survival of Representations and Warranties


132

11.12

Severability


132

11.13

Replacement of Lenders


132

11.14

Governing Law; Jurisdiction; Etc.


133

11.15

Waiver of Jury Trial


134

11.16

No Advisory or Fiduciary Responsibility


135

11.17

Electronic Execution of Assignments and Certain Other Documents


135

11.18

USA PATRIOT Act


136

11.19

Joint and Several Liability; Recourse Nature of Obligations


136

11.20

ENTIRE AGREEMENT


137

11.21

Amendment and Restatement; Continuing Obligations; Affirmation of Security
Agreement and Pledge Agreement


137

11.22

Pledges of Additional Collateral Assets


138

11.23

Removal of Eligible Assets at Request of Loan Parties; Release of Collateral or
Property Asset Subsidiary Guarantors at Request of Loan Parties


139

11.24

Acknowledgement and Consent to Bail-In of EEA Financial Institutions


140

 





iv

--------------------------------------------------------------------------------

 



 

 

 

 

 

SCHEDULES

 

2.01

Commitments and Applicable Percentages

 

5.12(d)

Pension Plans

 

5.13

Loan Parties

 

7.08

Transactions with Affiliates

 

11.02

Administrative Agent’s Office; Certain Addresses for Notices

 

 

 

EXHIBITS

 

Form of

 

 

A-1

Committed Loan Notice

 

A-2

Swing Line Loan Notice

 

B

Note

 

C

Compliance Certificate

 

D-1

Assignment and Assumption

 

D-2

Administrative Questionnaire

 

E

[intentionally omitted]

 

F

[intentionally omitted]

 

G

Solvency Certificate

 

H

U.S. Tax Compliance Certificates

 

I

Certification of Market Value of Near Cash Securities

 

J

Borrowing Base Certificate

 

K

Eligible Loan Asset Credit Memorandum

 

L

Pledged Additional Collateral Assets Report

 

M

Eligible Loan Assets Report

 

 

 



v

--------------------------------------------------------------------------------

 



 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of February
28, 2018 among STARWOOD PROPERTY MORTGAGE SUB-10, L.L.C., a Delaware limited
liability company (“Starwood Property Mortgage Sub-10”), STARWOOD PROPERTY
MORTGAGE SUB-10-A, L.L.C., a Delaware limited liability company  (“Starwood
Property Mortgage Sub-10-A”; and together with Starwood Property Mortgage
Sub-10, each a “Borrower” and collectively, the “Borrowers”), STARWOOD PROPERTY
TRUST, INC., a Maryland corporation (the “Parent”), CERTAIN SUBSIDIARIES OF THE
PARENT, as Guarantors, each lender from time to time party hereto (collectively,
the “Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent.

PRELIMINARY STATEMENTS:

WHEREAS, the Borrowers, the Parent and certain Subsidiaries of the Parent, as
guarantors, the lenders party thereto and the Administrative Agent previously
entered into that certain Second Amended and Restated Credit Agreement, dated as
of July 28, 2015 (as amended or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”).

WHEREAS, the parties to the Existing Credit Agreement propose to amend and
restate the Existing Credit Agreement in its entirety, but not as a novation, on
the terms and subject to the conditions hereinafter set forth.

In consideration of the mutual covenants and agreements set forth in this
Agreement, and for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto hereby agree that the Existing Credit
Agreement shall be, and hereby is, amended and restated in its entirety as
follows, effective on and as of the Restatement Effective Date (as defined
below):

ARTICLE I.  DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

“Accepted Offer to Purchase” means, with respect to any Eligible Loan Asset of a
Borrower, a written, bona fide offer to purchase such Eligible Loan Asset (which
shall include, in the case of any Eligible Loan Asset that includes both a
commercial mortgage loan and a related mezzanine loan, a written, bona fide
offer to purchase the entire commercial mortgage loan or the entire related
mezzanine loan or both) received by such Borrower from a Person not affiliated
with the Parent, which written, bona fide offer has been accepted by such
Borrower.

“Additional Collateral Asset” means, on any date, (i) a loan (or participation
therein) (x) made to a direct or indirect owner of one or more entities which
own a single commercial Property or group of related Properties as to which the
Administrative Agent has received an Approved Appraisal and (y) that is secured
by one or more equity pledges of the underlying borrower’s direct or indirect
ownership interests in the Property-owning entities, and subordinated (whether
structurally, contractually or legally) to one or more whole mortgage loans,
mezzanine loans, notes or securities, in each case, secured by first or second
mortgage

 



 

--------------------------------------------------------------------------------

 



 

liens on the applicable Property or Properties, or (ii) a loan or promissory
note (or a participation interest in such loan or promissory note) that (x) is
secured by a first mortgage on a single commercial Property or group of related
commercial Properties as to which the Administrative Agent has received an
Approved Appraisal and (y) subordinated or junior (whether in lien priority,
right of payment or payment waterfall, and whether structurally, contractually
or legally) to one or more other loans or notes secured by the same first
mortgage on the same Property or group of Properties, in the case of each of
clauses (i) and (ii), that has been identified in writing by the Administrative
Agent as acceptable (in the exercise of its reasonable judgment).  For the
avoidance of doubt, a Non-Qualifying Additional Collateral Asset shall not
qualify as an Additional Collateral Asset.

“Adjusted Appraised Value” means, at any time, (a) with respect to any
Underlying Real Property Asset that directly secures mortgage Indebtedness owing
to a Loan Party at such time, an amount equal to (i) the appraised value of such
Underlying Real Property Asset at such time, less the aggregate outstanding
amount at such time of any Indebtedness owing to any Person (other than a Loan
Party) that is secured directly by a Lien on such Underlying Real Property Asset
which is senior in priority to the Lien of such Loan Party on such Underlying
Real Property Asset (such Indebtedness owing to such other Person being referred
to herein as “Priority Secured Indebtedness”), multiplied by (ii) a fraction,
(x) the numerator of which is the outstanding amount of the mortgage
Indebtedness owing to such Loan Party at such time secured directly by a Lien on
such Underlying Real Property Asset and (y) the denominator of which is the
aggregate outstanding amount of all mortgage Indebtedness (other than Priority
Secured Indebtedness) owing to all Persons (including such Loan Party) secured
directly by Liens on such Underlying Real Property Asset and (b) with respect to
any Underlying Real Property Asset held by a Person whose Equity Interests
secure a commercial real estate mezzanine loan owing to a Loan Party from such
Person, an amount equal to the greater of (i) (x) the appraised value of such
Underlying Real Property Asset at such time, less the aggregate outstanding
amount at such time of any mortgage Indebtedness secured directly by a Lien on
such Underlying Real Property Asset, multiplied by (y) a fraction, (A) the
numerator of which is the outstanding principal amount of such commercial real
estate mezzanine loan owing to such Loan Party at such time and (B) the
denominator of which is the aggregate outstanding amount of all Indebtedness
owing to all Persons (including such Loan Party) secured by Liens on such Equity
Interests and (ii) $0; provided, that if at any time such Loan Party is not the
only lender of a commercial real estate mezzanine loan secured by such Equity
Interests, the Adjusted Appraised Value of such Underlying Real Property Asset
shall not exceed the outstanding principal amount of the commercial real estate
mezzanine loan owing to such Loan Party at such time.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.





2

--------------------------------------------------------------------------------

 



 

“Advance Rate” means:

(a)  with respect to any Eligible Warehouse Asset ***; and

(b)  with respect to any Eligible Non-Warehouse Asset ***.

Notwithstanding anything to the contrary contained herein:

(i)         in the event a Borrower has received an Accepted Offer to Purchase
with respect to any Eligible Warehouse Asset (or, in the case of any Eligible
Warehouse Asset that includes both a commercial mortgage loan and a related
mezzanine loan, such commercial mortgage loan or mezzanine loan) ***; and

(ii)       in the event a Borrower has received an Accepted Offer to Purchase
with respect to any Eligible Non-Warehouse Asset (or, in the case of any
Eligible Non-Warehouse Asset that includes both a commercial mortgage loan and a
related mezzanine loan, such commercial mortgage loan or mezzanine loan) ***.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Parties” has the meaning specified in Section 11.02(c).

“Aggregate Commitments” means, at any time, the aggregate amount of the Lenders’
Commitments at such time.  On the Restatement Effective Date, the Aggregate
Commitments are $300,000,000.

“Aggregate Deficit Amount” has the meaning specified in Section 10.11.

“Aggregate Excess Amount” has the meaning specified in Section 10.11.

“Agreement” means this Credit Agreement.

“Anti-Money Laundering Laws” means any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties applicable to a Loan Party, its Subsidiaries or Affiliates, related to
terrorism financing or money laundering including any applicable provision of
Title III of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT Act) of 2001
(Title III of Pub. L. 107-56) and The Currency and Foreign Transactions
Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§ 5311-5330 and
12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

“Applicable Fee Rate” means, with respect to any calendar quarter (or portion
thereof, as applicable), a per annum fee rate of 0.25%.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such





3

--------------------------------------------------------------------------------

 



 

Lender’s Commitment at such time, subject to adjustment as provided in Section
2.13.  If the commitment of each Lender to make Revolving Credit Loans has been
terminated pursuant to Section 8.02 or otherwise, or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender as of the date of
such termination or expiration, as applicable, giving effect to any subsequent
assignments.  The Applicable Percentage of each Lender is set forth opposite the
name of such Lender on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.  The
Applicable Percentage of each Lender as of the Restatement Effective Date is set
forth opposite the name of such Lender on Schedule 2.01, or with respect to any
Lender that becomes a party to this Agreement after the Restatement Effective
Date, as set forth in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, in each case as such amount may be
adjusted from time to time in accordance with this Agreement.

“Applicable Rate” means (a) 1.25% for Base Rate Loans and (b) 2.25% for
Eurodollar Rate Loans.

“Appraised Value” means, with respect to any Property (including any Underlying
Real Property Asset), the appraised value of such Property as reflected in an
Approved Appraisal (or a draft appraisal that, if issued, would constitute an
Approved Appraisal) that has been delivered to the Administrative Agent.

“Approved Appraisal” means, on any date and with respect to any Property, a
FIRREA-compliant appraisal of such Property.  For purposes of this definition,
the appraisal of any Property located in Europe shall be deemed to be
FIRREA-compliant even if not conducted in accordance with U.S. FIRREA so long as
(i) the appraiser of such Property is sufficiently independent to meet all
applicable requirements under U.S. FIRREA with respect to appraiser independence
and (ii) the Administrative Agent receives an opinion of counsel to the
applicable Loan Party, in form and substance satisfactory to the Administrative
Agent, stating that the valuation standards used in conducting such appraisal
conform to the U.S. FIRREA standards.

“Approved Extension” has the meaning specified in Section 2.12(b)(iii)(A).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Approving Lender” has the meaning specified in Section 2.12(b)(iii)(A).

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), in its
capacity as sole bookrunner and sole lead arranger.

“Assignee Group” means two (2) or more Eligible Assignees that are Affiliates of
one another or two (2) or more Approved Funds managed by the same investment
advisor.





4

--------------------------------------------------------------------------------

 



 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its consolidated Subsidiaries for the fiscal year ended December
31, 2016, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Parent and its
consolidated Subsidiaries, including the notes thereto.

“Availability Period” means the period from and including the Original Closing
Date to the earliest of (a) the Maturity Date, (b) the date of termination of
the Aggregate Commitments pursuant to Section 2.04, and (c) the date of
termination of the commitment of each Lender to make Revolving Credit Loans
pursuant to Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country,
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate”  means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Loan” means that portion of a Loan or a Borrowing that bears interest
based on the Base Rate.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

“Borrower” and “Borrowers” have the meanings specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.





5

--------------------------------------------------------------------------------

 



 

“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing, as the
context may require.

“Borrowing Base Amount” means, at any time, an amount equal to (a) the aggregate
Borrowing Base Contributions for all Eligible Assets at such time, minus (b) the
amount, if any, by which the aggregate Non-Warehouse Eligible Amounts for all
Eligible Non-Warehouse Assets at such time exceeds $100,000,000, minus (c) the
amount, if any, of any Borrowing Base Shortfall at such time.

“Borrowing Base Certificate” means a certificate executed by a Responsible
Officer of the Parent, substantially in the form of Exhibit J (or another form
acceptable to the Administrative Agent) setting forth the calculation of the
Borrowing Base Amount.  All calculations of the Borrowing Base Amount in
connection with the preparation of any Borrowing Base Certificate shall
originally be made by the Parent and certified to the Administrative Agent;
provided, that the Administrative Agent shall have the right to review and make
reasonable adjustments to any such calculation to the extent the Administrative
Agent reasonably determines that such calculation contains errors or is not
otherwise in accordance with this Agreement and notifies the Parent of such
adjustment.

“Borrowing Base Contribution” means, (i) for each Eligible Loan Asset at any
time, an amount equal to (A) the Outstanding Value of such Eligible Loan Asset
at such time, multiplied by (B) the applicable Advance Rate for such Eligible
Loan Asset at such time and (ii) for each Eligible Property Asset at any time,
an amount equal to the Outstanding Value of such Eligible Property Asset at such
time.

“Borrowing Base Shortfall” means, at any time, the amount (if any) by which:

(a)        the sum of (i) the aggregate outstanding Borrowing Base Contributions
of all Eligible Loan Assets included in the calculation of clause (a) of
Borrowing Base Amount at such time and for which an Approved Appraisal of the
Properties securing any such Eligible Loan Asset has not been received by the
Administrative Agent on or prior to such time and (ii) the aggregate Outstanding
Value of all Eligible Property Assets included in the computation of Borrowing
Base Amount at such time and for which an Approved Appraisal has not been
received by the Administrative Agent on or prior to such time, exceeds

(b)        an amount equal to eighty five percent (85%) of the then aggregate
Adjusted Appraised Values of each Property that relates to a Pledged Additional
Collateral Asset and is described in either clause (i) or clause (ii) of the
definition of Additional Collateral Asset.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Capital Lease Obligations” means, with respect to any Person, the amount of all
obligations of such Person to pay rent or other amounts under a lease of
property to the extent





6

--------------------------------------------------------------------------------

 



 

and in the amount that such obligations are required to be classified and
accounted for as a capital lease on a balance sheet of such Person.

“Cash Equivalents” means:

(a)        United States dollars (including such dollars as are held as
overnight bank deposits and demand deposits with banks);

(b)        marketable direct obligations issued by, or unconditionally
guaranteed by, the United States Government or issued by any agency or
instrumentality thereof and backed by the full faith and credit of the United
States of America, in each case maturing within one year from the date of
acquisition thereof;

(c)        marketable direct obligations issued by any State of the United
States of America or any political subdivision of any such State or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having a rating of at least A-2 from
S&P or at least P-2 of Moody’s;

(d)        commercial paper maturing no more than one year from the date of
creation thereof and, at the time of acquisition, having a rating of at least
A‑2 from S&P or at least P‑2 from Moody’s;

(e)        time deposits, demand deposits, certificates of deposit, Eurodollar
time deposits, time deposit accounts, term deposit accounts or bankers’
acceptances maturing within one year from the date of acquisition thereof or
overnight bank deposits, in each case, issued by any bank organized under the
laws of the United States of America or any State thereof or the District of
Columbia or any U.S. branch of a foreign bank having at the date of acquisition
thereof combined capital and surplus of not less than $500.0 million; and

(f)        investments in money market funds which invest substantially all
their assets in securities of the types described in clauses (a) through (e)
above.

“Cash Liquidity” means, at any time with respect to the Parent and its
Subsidiaries, on a consolidated basis, the amount of Unrestricted Cash held by
such Persons at such time.

“Change in Law” means the occurrence, after the date of this Agreement (or, with
respect to any Lender which becomes a party hereto after the date of this
Agreement, the date such Lender becomes a party hereto), of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to





7

--------------------------------------------------------------------------------

 



 

Basel III, shall in each case be deemed to be a “Change in Law”, regardless of
the date enacted, adopted or issued.

“Change of Control” means an event or series of events by which:

(a)        prior to an internalization of management by the Parent, neither the
Manager nor any Affiliate of the Manager is the manager of the Parent;

(b)        after such time as the Parent is internally managed, any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934) becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Securities Exchange Act of 1934), directly or indirectly, of
a percentage of the total voting power of all classes of Equity Interests of the
Parent entitled to vote generally in the election of directors, of 20% or more;

(c)        prior to an internalization of management by the Parent, a change in
Control of the Manager and/or Starwood Capital Group Global, L.P. from the
Person or Persons who directly or indirectly Controlled such entities on the
Original Closing Date;

(d)        the Parent shall cease to own and control, directly or indirectly,
100% of the outstanding Equity Interests of each Intermediate Parent; or

(e)        (i) Starwood Property Mortgage Sub-10 HoldCo shall cease to own and
control, directly, 100% of the outstanding Equity Interests of Starwood Property
Mortgage Sub-10 or (ii) Starwood Property Mortgage Sub-10-A HoldCo shall cease
to own and control, directly, 100% of the outstanding Equity Interests of
Starwood Property Mortgage Sub-10-A.

Notwithstanding the foregoing, the Administrative Agent and the Majority Lenders
shall not be deemed to approve or to have approved any internalization of
management by the Parent as a result of this definition or any other provision
herein.

“CMBS” means mortgage pass-through certificates or other securities issued
pursuant to a securitization of commercial real estate loans.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means, collectively, (i) all of each Borrower’s and each Loan Asset
Subsidiary Guarantor’s personal property (including, without limitation,
Eligible Loan Assets and Pledged Additional Collateral Assets, and all payments
related thereto and voting rights in respect thereof, the Collection Accounts
and all other bank accounts, general intangibles, financial assets, investment
property, hedge agreements, documents, instruments and cash) and proceeds
thereof now or hereafter acquired or arising by any Borrower or Loan Asset
Subsidiary Guarantor in or upon which a Lien now or hereafter exists in favor of
the Administrative Agent for the benefit of the Secured Parties to secure
payment or performance of any or all of the Obligations, (ii) all Equity
Interests of each Borrower, each Subsidiary of a Borrower and each Property
Asset Subsidiary Guarantor and (iii) all proceeds and products of, and income
from, the foregoing.





8

--------------------------------------------------------------------------------

 



 

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, any Control Agreement and each of the other agreements, instruments
or documents that creates or perfects or purports to create or perfect a Lien in
favor of the Administrative Agent for the benefit of the Secured Parties.

“Collection Accounts” has the meaning specified in Section 2.05(a).

“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Credit Loans to the Borrowers pursuant to Section 2.01 and (b) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01, or with respect to any Lender that becomes a party to this
Agreement after the Restatement Effective Date, as set forth in the Assignment
and Assumption or New Lender Joinder Agreement pursuant to which such Lender
becomes a party hereto, as applicable, in each case as such amount may be
adjusted from time to time in accordance with this Agreement.

“Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing, (b)
a conversion of Revolving Credit Loans from one Type to the other, or (c) a
continuation of Eurodollar Rate Loans, in each case pursuant to Section 2.02(a),
and which, if in writing, shall be substantially in the form of Exhibit A-1 or
such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of each Borrower.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Contingent Commitment Termination Notice” has the meaning specified in Section
2.04.

“Contingent Liabilities” means, with respect to any Person as of any date of
determination, all of the following as of such date:  (a) liabilities and
obligations (including any Guarantees) of such Person in respect of “off-balance
sheet arrangements” (as defined in the Off-Balance Sheet Rules defined below)
and (b) obligations, including Guarantees, whether or not required to be
disclosed in the footnotes to such Person’s financial statements, guaranteeing
in whole or in part any Non-Recourse Indebtedness, lease, dividend or other
obligation, excluding, however, (i) contractual indemnities (including any
indemnity or price-adjustment provision relating to the purchase or sale of
securities or other assets), and (ii) guarantees of non-monetary obligations
which have not yet been called on or quantified, of such Person or any other
Person.  The amount of any Contingent Liabilities described in the preceding
clause (b) shall be deemed to be (i) with respect to a guarantee of interest or
interest and principal, or operating income guarantee, the sum of all payments
required to be made thereunder (which, in the case of an operating income
guarantee, shall be deemed to be equal to the debt service for the note secured
thereby), through (x) in the case of an interest or interest and principal
guarantee, the stated date





9

--------------------------------------------------------------------------------

 



 

of maturity of the obligation (and commencing on the date interest could first
be payable thereunder), or (y) in the case of an operating income guarantee, the
date through which such guarantee will remain in effect, and (ii) with respect
to all guarantees not covered by the preceding clause (i), an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as recorded on the balance sheet and in the footnotes to the
most recent financial statements of such Person.  “Off-Balance Sheet Rules”
means the Disclosure in Management’s Discussion and Analysis About Off-Balance
Sheet Arrangements and Aggregate Contractual Obligations, Securities Act Release
Nos. 33-8182; 34-47264; FR-67 International Series Release No. 1266 File No.
S7-42-02, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified of 17 CFR Parts 228, 229
and 249).

“Contractual Obligation” means, as to any Person, any provision of any
securities issued by such Person or of any indenture, mortgage, deed of trust,
deed to secure debt, contract, undertaking, agreement, instrument or other
document to which such Person is a party or by which it or any of its property
or assets are bound or are subject.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Agreement” means a deposit account control agreement or securities
account control agreement, as applicable, executed by a Loan Party, the
Administrative Agent and the applicable depository bank or securities
intermediary granting the Administrative Agent control over the applicable
deposit account or securities account, which agreement shall be in form and
substance satisfactory to the Administrative Agent.

“Convertible Debt Securities” means debt securities, the terms of which provide
for conversion into Equity Interests, cash by reference to such Equity Interests
or a combination thereof.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declining Lender” has the meaning specified in Section 2.12(b)(ii).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate applicable to Base Rate Loans plus (iii) 2% per annum.





10

--------------------------------------------------------------------------------

 



 

“Defaulting Lender” means, subject to Section 2.13(b), any Lender that (a) has
failed to (i) fund all or any portion of its Revolving Credit Loans within two
(2) Business Days of the date such Revolving Credit Loans were required to be
funded hereunder unless such Lender notifies the Administrative Agent and the
Borrowers in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, the Swing Line Lender or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Swing Line Loans) within two (2) Business Days of the date when
due, (b) has notified the Borrowers, the Administrative Agent or the Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Revolving Credit
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrowers, to confirm in writing to the Administrative Agent and the Borrowers
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrowers), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.13(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrowers, the Swing
Line Lender and each other Lender promptly following such determination.

“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory, or the government of any such country,
region or territory, is the subject of any Sanction.

“Direct Owner” has the meaning specified in the definition of “Eligible Property
Asset.”

“Disposition” or “Dispose”  means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale,





11

--------------------------------------------------------------------------------

 



 

assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“DSC Amount” means, as of any date of determination and with respect to any
Eligible Property Asset, an amount determined for the period of four full fiscal
quarters of the Parent ended on or most recently ended prior to such date, equal
to the maximum principal amount of unsecured indebtedness that can be supported
by the aggregate Net Operating Income from such Eligible Property Asset for such
period, assuming (i) such indebtedness is fully amortizing with equal monthly
payments of principal and interest over a period of 30 years with an interest
rate which is the greater of (x) the 10 year treasury rate + 2.50% and (y) 5.75%
per annum and (ii) a minimum debt service coverage of 1.25 to 1.0.

“EBITDA” with respect to the Parent and its Subsidiaries on a consolidated basis
for any Test Period, an amount equal to the sum of (a) Net Income (or loss)
(prior to any impact from minority interests or joint venture net income and
before deduction of any dividends on preferred stock), plus the following (but
only to the extent actually included in determination of such Net Income (or
loss)): (i) depreciation and amortization expense, (ii) Interest Expense, (iii)
income tax expense, and (iv) extraordinary or non-recurring gains and losses,
plus (b) such Person’s proportionate share of Net Income of the joint venture
investments and unconsolidated Affiliates of such Person, all with respect to
such Test Period, plus (c) amounts deducted in accordance with GAAP in respect
of other non-cash expenses in determining such Net Income for such Person.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country”:  any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”:  any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Asset” means an Eligible Loan Asset or an Eligible Property Asset.

“Eligible Assets Interest Coverage Ratio” means, for any Test Period, the ratio
of (i) the sum of (A) the aggregate amount of cash interest income actually
received by the Borrowers during such Test Period in respect of all Eligible
Loan Assets and (B) Net Operating Income for all Eligible Property Assets for
such Test Period to (ii) the amount of total interest expense incurred by the
Borrowers, including capitalized or accruing interest, with respect to the Loans
and other Obligations during such Test Period.





12

--------------------------------------------------------------------------------

 



 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(ii), (iii) and (v) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)).

“Eligible Ground Lease” means a ground lease as to which no default or event of
default has occurred or with the passage of time or the giving of notice would
occur and containing the following terms and conditions: (a) a remaining term
(inclusive of any unexercised extension options) of thirty (30) years or more
from the date the Property is included as an Eligible Property Asset; (b) the
right of the lessee to mortgage and encumber its interest in the leased property
without the consent of the lessor; (c) the obligation of the lessor to give the
holder of any mortgage lien on such leased property written notice of any
defaults on the part of the lessee and agreement of such lessor that such lease
will not be terminated until such holder has had a reasonable opportunity to
cure or complete foreclosure, and fails to do so; (d) reasonable transferability
of the lessee's interest under such lease, including the ability to sublease;
and (e) such other rights customarily required by mortgagees making a loan
secured by the interest of the holder of the leasehold estate demised pursuant
to a ground lease; provided that Administrative Agent may in its sole discretion
waive any of the requirements in the preceding clauses (a), (b), (c), (d) or (e)
with respect to any proposed Eligible Ground Lease.

“Eligible Loan Asset” means, at any time, a Loan Asset that at such time
satisfies each of the Loan Asset Eligibility Criteria.

“Eligible Loan Asset Principal Payment” means any payment on account of
principal on any Eligible Loan Asset (whether by virtue of an amortization
payment, a prepayment, a release of collateral, an enforcement or otherwise).

“Eligible Loan Assets Report” means, for any fiscal quarter of the Parent, a
written report, certified by a Responsible Officer of the Parent, of the
Eligible Loan Assets included in the calculation of the Borrowing Base Amount
during such fiscal quarter, which report shall be substantially in the form
attached hereto as Exhibit M.

“Eligible Non-Warehouse Asset” means an Eligible Loan Asset that is a
Non-Warehouse Asset.

“Eligible Property Asset” means a Property that at all times satisfies each of
the following criteria (the “Eligible Property Asset Criteria”):

(a)        The Property is an office, retail, industrial or
apartment/multifamily property.

(b)        The Property is located in the continental United States of America.

(c)        The Property is Wholly-Owned in fee simple directly by, or is ground
leased pursuant to an Eligible Ground Lease directly to, a Property Asset
Subsidiary Guarantor.





13

--------------------------------------------------------------------------------

 



 

(d)        The Property Asset Subsidiary Guarantor that directly owns the
Property (the “Direct Owner”) is a Wholly-Owned Subsidiary of SPT Acquisitions
Holdco and is organized in a state within the United States.

(e)        The Equity Interests of the Direct Owner of such Property constitute
Collateral, and are not subject to any Liens, negative pledges or other
encumbrances (including any restriction contained in the Organization Documents
of such Direct Owner that limits the ability to create a Lien thereon as
security for Indebtedness), other than Permitted Equity Encumbrances.

(f)        The Property is not subject to any ground lease (other than an
Eligible Ground Lease), lien, negative pledge and/or encumbrance or any
restriction on the ability of any Loan Party or any Subsidiary thereof to
transfer or encumber such Property or income therefrom or proceeds thereof other
than Permitted Property Encumbrances.

(g)        The Property does not have any title, survey, environmental,
structural, architectural or other defects that would interfere with the use of
such Property for its intended purpose in any material respect and shall not be
subject to any condemnation or similar proceeding affecting a material portion
of the Property.

(h)        The Direct Owner of such Property has received a final certificate of
occupancy or equivalent certification allowing legal occupancy of the Property
for its intended purpose.

(i)         The Direct Owner of such Property is not subject to any proceedings
under any Debtor Relief Law, and is not a borrower or guarantor of, or otherwise
obligated in respect of, any Indebtedness other than (i) Indebtedness arising
under the Loan Documents and (ii) unsecured trade payables incurred in the
ordinary course of business relating to the ownership and operation of such
Property, so long as such unsecured trade payables are paid within sixty (60)
days of the date incurred.

(j)         The Occupancy Rate for such Property is at least 85%.

(k)        The Administrative Agent has received an Approved Appraisal for such
Property within forty five (45) days following the date it is first included in
the computation of Borrowing Base Amount.

(l)         The Borrowers shall have provided the Administrative Agent with a
written notice that it is including such Property in calculation of the
Borrowing Base Amount at least two (2) Business Days (or such shorter period of
time as agreed to by the Administrative Agent in writing) prior to its
inclusion.

(m)       The Administrative Agent shall have received a Borrowing Base
Certificate presenting the Borrowers’ computation of the Borrowing Base Amount
immediately after giving effect to the inclusion of such Property in the
calculation of the Borrowing Base Amount.





14

--------------------------------------------------------------------------------

 



 

“Eligible Property Asset Criteria” has the meaning specified in the definition
of Eligible Property Asset.

“Eligible Warehouse Asset” means an Eligible Loan Asset that is a Warehouse
Asset.

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetlands, flora and fauna.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, agreements or governmental restrictions relating to pollution or the
protection of the Environment or of human health (to the extent related to
exposure to Hazardous Materials), including those relating to the manufacture,
generation, handling, transport, storage, treatment, Release or threat of
Release of Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of a Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the Release or threatened Release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, (a) any share, interest,
participation and other equivalent (however denominated) of capital stock of (or
other ownership, equity or profit interests in) such Person, (b) any warrant,
option or other right for the purchase or other acquisition from such Person of
any of the foregoing, (c) any security convertible into or exchangeable for any
of the foregoing, and (d) any other ownership or profit interest in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date.

“ERISA” means the Employee Retirement Income Security Act of 1974 and the rules
and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Borrower within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of a Borrower or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal





15

--------------------------------------------------------------------------------

 



 

under Section 4062(e) of ERISA; (c) a complete or partial withdrawal by a
Borrower or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or Sections
303, 304 and 305 of ERISA; (h) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon a Borrower or any ERISA Affiliate; or (i) a failure by a Borrower or
any ERISA Affiliate to meet all applicable requirements under the Pension
Funding Rules in respect of a Pension Plan, whether or not waived, or the
failure by a Borrower or any ERISA Affiliate to make any required contribution
to a Multiemployer Plan.

“Eurodollar Rate” means:

(a)        for any Interest Period with respect to a Eurodollar Rate Loan, the
rate per annum equal to the London interbank offered rate (“LIBOR”) or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at or about 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period;

(b)        for any interest calculation (i) with respect to a Base Rate Loan on
any date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two (2) Business Days prior to such date for Dollar deposits with a
term of one (1) month commencing that day or (ii) with respect to a Eurodollar
Rate Loan specified in the applicable Committed Loan Notice as bearing interest
in accordance with this clause (b)(ii) (a “LIBOR Daily Floating Rate Loan”), the
LIBOR Daily Floating Rate; and

(c)        if the Eurodollar Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided further that to the extent
such market practice is not administratively feasible for the Administrative
Agent, such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.

“Eurodollar Rate Loan” means a Revolving Credit Loan that bears interest at a
rate based on clause (a) or clause (b)(ii) of the definition of “Eurodollar
Rate.”

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.





16

--------------------------------------------------------------------------------

 



 

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated,
including gross receipts Taxes imposed in lieu of net income Taxes), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrowers under
Section 11.13) or (ii) such Lender changes its Lending Office, except in each
case to the extent that, pursuant to Section 3.01(a)(ii), (a)(iii) or (c),
amounts with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” has the meaning specified in the first recital
hereto.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such sections of
the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.  Notwithstanding anything to the
contrary contained herein, at any time that the Federal Funds Rate determined in
accordance with the foregoing is less than zero, such rate shall be deemed zero
for purposes of this Agreement.





17

--------------------------------------------------------------------------------

 



 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989 (FIRREA), as amended.

“First Extended Maturity Date” has the meaning specified in Section 2.12(a)(i).

“First Extension Request” has the meaning specified in Section 2.12(a)(i).

“Fitch” means Fitch Ratings and its successors.

“Fixed Charge Coverage Ratio” means, with respect to the Parent and its
Subsidiaries on a consolidated basis for any Test Period the ratio of (i) EBITDA
for such Test Period to (ii) Fixed Charges for such Test Period.

“Fixed Charges” means, with respect to the Parent and its Subsidiaries on a
consolidated basis for any Test Period, Interest Expense with respect to such
Test Period (excluding amortization of debt discount, debt premium and deferred
issuance costs).

“Foreign Lender” means any Lender that is resident or organized under the Laws
of a jurisdiction other than that in which a Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).





18

--------------------------------------------------------------------------------

 



 

“Grantor” means the applicable Loan Party that is party to a Collateral
Document.

“Guarantee” means, with respect to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of the obligations for
which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends, Contractual Obligation, Swap Contract or other
obligations or indebtedness (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (1) for the
purchase or payment of any such primary obligation, or (2) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation, or (iv) otherwise to assure or hold harmless the owner
of any such primary obligation against loss in respect thereof; provided, that
the term “Guarantee” shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee of
any guaranteeing person shall be deemed to be the maximum stated amount of the
primary obligation relating to such Guarantee (or, if less, the maximum stated
liability set forth in the instrument embodying such Guarantee); provided, that
in the absence of any such stated amount or stated liability, the amount of such
Guarantee shall be such guaranteeing person’s maximum anticipated liability in
respect thereof as reasonably determined by such Person in good faith.  The term
“Guarantee” as a verb has a corresponding meaning.

“Guarantors” means, collectively, at any time (i) the Parent, (ii) the
Intermediate Parents, (iii) each Subsidiary of each Borrower, (iv) each Direct
Owner of an Eligible Property Asset and (v) each other Person that becomes a
guarantor of the Obligations pursuant to Section 6.12.

“Guaranty” means the Guaranty made by the Guarantors under Article X in favor of
the Secured Parties.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances or wastes, including petroleum or
petroleum distillates, natural gas, natural gas liquids, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic mold,
infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.





19

--------------------------------------------------------------------------------

 



 

“Impacted Loan” has the meaning specified in Section 3.03.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)        obligations in respect of money borrowed (including principal,
interest, assumption fees, prepayment fees, yield maintenance charges,
penalties, exit fees, contingent interest and other monetary obligations whether
choate or inchoate and whether by loan, the issuance and sale of debt securities
or the sale of property or assets to another Person subject to an understanding
or agreement, contingent or otherwise, to repurchase such property or assets, or
otherwise);

(b)        obligations, whether or not for money borrowed (i) represented by
notes payable, letters of credit or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, (iii) constituting purchase money indebtedness, conditional sales
contracts, title retention debt instruments or other similar instruments, upon
which interest charges are customarily paid or that are issued or assumed as
full or partial payment for property or services rendered, or (iv) in connection
with the issuance of preferred equity or trust preferred securities;

(c)        Capital Lease Obligations;

(d)        reimbursement obligations under any letters of credit or acceptances
(whether or not the same have been presented for payment);

(e)        Off–Balance Sheet Obligations;

(f)        obligations to purchase, redeem, retire, defease or otherwise make
any payment in respect of any mandatory redeemable stock issued by such Person
or any other Person (inclusive of forward equity contracts), valued at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends;

(g)        as applicable, all obligations of such Person (but not the obligation
of others) in respect of any keep well arrangements, credit enhancements,
contingent or future funding obligations, purchase obligations, repurchase
obligations, sale/buy–back agreements, takeout commitments or forward equity
commitments, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than mandatory redeemable stock));

(h)        net obligations under any Swap Contract not entered into as a hedge
against existing indebtedness, in an amount equal to the Swap Termination Value
thereof;

(i)         all Non–Recourse Indebtedness, recourse indebtedness and all
indebtedness of other Persons which such Person has guaranteed or is otherwise
recourse to such Person;





20

--------------------------------------------------------------------------------

 



 

(j)         all indebtedness of another Person secured by (or for which the
holder of such indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien (other than Liens permitted hereunder) on property or
assets owned by such Person, even though such Person has not assumed or become
liable for the payment of such indebtedness or other payment obligation;
provided, that if such Person has not assumed or become liable for the payment
of such indebtedness, then for the purposes of this definition the amount of
such indebtedness shall not exceed the market value of the property subject to
such Lien;

(k)        all Contingent Liabilities;

(l)         all obligations of such Person incurred in connection with the
acquisition or carrying of fixed assets by such Person or obligations of such
Person to pay the deferred purchase or acquisition price of property or assets,
including contracts for the deferred purchase price of property or assets that
include the procurement of services;

(m)       indebtedness of general partnerships of which such Person is liable as
a general partner (whether secondarily or contingently liable or otherwise); and

(n)        obligations to fund capital commitments under any articles or
certificate of incorporation or formation, by-laws, partnership, limited
liability company, operating or trust agreement and/or other organizational,
charter or governing documents, subscription agreement or otherwise.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Initial Maturity Date” means February 28, 2021.

“Insolvency Event” means, with respect to any Person, (a) the filing of a decree
or order for relief by a court having jurisdiction in the premises with respect
to such Person or any substantial part of its assets or property in an
involuntary case under any applicable Insolvency Law now or hereafter in effect,
or appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its assets or
property, or ordering the winding–up or liquidation of such Person’s affairs,
and such decree or order shall remain unstayed and in effect for a period of
thirty (30) days, (b) the commencement by such Person of a voluntary case under
any applicable Insolvency Law now or hereafter in effect, (c) the consent by
such Person to the entry of an order for relief in an involuntary case under any





21

--------------------------------------------------------------------------------

 



 

Insolvency Law, (d) the consent by such Person to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its assets or
property, (e) the making by such Person of any general assignment for the
benefit of creditors, (f) the admission in a legal proceeding of the inability
of such Person to pay its debts generally as they become due, (g) the failure by
such Person generally to pay its debts as they become due, or (h) the taking of
any action by such Person in furtherance of any of the foregoing.

“Insolvency Laws” means Title 11 of the United States Code and all other
applicable liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments and similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs; provided that, “Intangible Assets” shall not include any rights to
service mortgage loans under any loan servicing agreement.

“Interest Expense” means, with respect to the Parent and its Subsidiaries on a
consolidated basis for any Test Period, the amount of total interest expense
incurred by such Person, including capitalized or accruing interest (but
excluding interest funded under a construction loan), all with respect to such
Test Period.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan that bears
interest at a rate based on clause (a) of the definition of “Eurodollar Rate”,
the last day of each Interest Period applicable to such Eurodollar Rate Loan and
the Maturity Date applicable to such Eurodollar Rate Loan; provided,  however,
that if any Interest Period for a Eurodollar Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; (b) as to any Base Rate
Loan (including a Swing Line Loan), the last Business Day of each March, June,
September and December and the Maturity Date of such Base Rate Loan and (c) as
to any LIBOR Daily Floating Rate Loan, the last Business Day of each calendar
month and the Maturity Date applicable to such Eurodollar Rate Loan.

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two or three months
thereafter (in each case, subject to availability), as selected by the Borrowers
in a Committed Loan Notice or, if requested by the Borrowers and consented to by
all Lenders, six months thereafter; provided that:

(i)         any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;





22

--------------------------------------------------------------------------------

 



 

(ii)       any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii)      no Interest Period shall extend beyond the Maturity Date.

Notwithstanding the foregoing, the Interest Period shall be one Business Day for
each Revolving Credit Borrowing of a Eurodollar Rate Loan that bears interest at
a rate based on clause (b)(ii) of the definition of “Eurodollar Rate.”

“Intermediate Parents” means, collectively, (i) Starwood Property Mortgage
Sub-10 HoldCo, (ii) Starwood Property Mortgage Sub-10-A HoldCo and (iii) SPT
Acquisitions Holdco.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or other securities of another Person, (b) a
loan, advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IRS” means the United States Internal Revenue Service.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Leverage Ratio” means, with respect to the Parent and its Subsidiaries, on a
consolidated basis, as of any date of determination, the ratio as of such date
of (i) Total Indebtedness of the Parent, to (ii) Total Assets of the Parent.





23

--------------------------------------------------------------------------------

 



 

“LIBOR” has the meaning specified in the definition of “Eurodollar Rate.”

“LIBOR Daily Floating Rate” means, for any day, a fluctuating rate of interest
per annum equal to LIBOR, or a comparable or successor rate which rate is
approved by Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by Administrative Agent from time to time), at
or about 11:00 a.m., London time, two (2) London Banking Days prior to such date
for Dollar deposits with a term of one (1) month commencing that day; and if the
LIBOR Daily Floating Rate shall be less than zero, such rate shall be zero for
purposes of this Agreement; provided that to the extent a comparable or
successor rate is approved by Administrative Agent in connection herewith, the
approved rate shall be applied in a manner consistent with market practice;
provided,  further that to the extent such market practice is not
administratively feasible for Administrative Agent, such approved rate shall be
applied in a manner as otherwise reasonably determined by Administrative Agent.

“LIBOR Daily Floating Rate Loan” has the meaning specified in clause (b) of the
definition of “Eurodollar Rate” contained herein.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 3.03(b)(iii).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by Administrative Agent
in a manner substantially consistent with market practice (or, if Administrative
Agent determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as
Administrative Agent determines in consultation with the Borrowers).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, easement, right-of-way or other encumbrance on title
to real property, lien (statutory or other), charge, or preference, priority or
other security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, and any financing lease having substantially
the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrowers under Article
II in the form of a Revolving Credit Loan or a Swing Line Loan.

“Loan Asset” means (i) a commercial mortgage loan originated or acquired by a
Borrower or (ii) a commercial mortgage loan, together with a related mezzanine
loan, originated





24

--------------------------------------------------------------------------------

 



 

or acquired by a Borrower.  For the avoidance of doubt, a mezzanine loan itself
does not constitute a Loan Asset but as described in clause (ii) above may
comprise part of an Loan Asset.

“Loan Asset Designation Certificate” has the meaning specified in Section
2.14(a)(iii).

“Loan Asset Eligibility Criteria” has the meaning specified in Section 2.14(a).

“Loan Asset Subsidiary Guarantor” means a Subsidiary Guarantor that is a
Subsidiary of a Borrower.

“Loan Documents” means this Agreement, each Note and the Collateral Documents.

“Loan Parties” means, collectively, the Borrowers and the Guarantors.

“Loan-to-Value Ratio” means, at any time with respect to any Non-Warehouse
Asset, the ratio (expressed as a percentage) (i) the numerator of which is the
sum of (x) the aggregate outstanding principal amount of such Non-Warehouse
Asset (including, in the case where such Non-Warehouse Asset includes a
mezzanine loan, the outstanding principal amount of such mezzanine loan) at such
time and (y) the aggregate outstanding principal amount of all other
Indebtedness of the borrower(s) with respect to such Non-Warehouse Asset that
is, whether by contract, operation of law or otherwise, senior or pari passu in
right of payment to or with all or any portion of such Non-Warehouse Asset
(including, for the avoidance of doubt, in the case where such Non-Warehouse
Asset includes a mezzanine loan that is “structurally subordinated” to a
mortgage loan, all such other Indebtedness of the subject mortgage borrower) and
(ii) the denominator of which is the Appraised Value of the Underlying Real
Property Asset relating to such Non-Warehouse Asset.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Majority Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders.  The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Majority Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan that such Defaulting Lender has failed to
fund that have not been reallocated to and funded by another Lender shall be
deemed to be held by the Lender that is the Swing Line Lender in making such
determination.

“Management Fees” means, with respect to each Property for any period, an amount
equal to the greater of (i) actual management fees payable with respect thereto
and (ii) three percent (3.0%) per annum on the aggregate base rent and
percentage rent due and payable under leases with respect to such Property.

“Manager” means SPT Management, LLC, a Delaware limited liability company.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of any Borrower, the Parent
or the Parent and its Subsidiaries taken as a whole; (b) a material impairment
of the ability of any Loan Party to perform its obligations under





25

--------------------------------------------------------------------------------

 



 

any Loan Document to which it is a party; (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party; or (d) a material adverse effect upon
the Collateral or the validity, enforceability, perfection or priority of the
Administrative Agent’s Liens on the Collateral.

“Maturity Date” means, with respect to the Revolving Credit Loans and Commitment
(or portion thereof, as applicable) of any Lender, the later of (a) the Initial
Maturity Date, (b) if the Initial Maturity Date is extended with respect to the
Revolving Credit Loans and Commitments of all Lenders, the First Extended
Maturity Date and (c) if the First Extended Maturity Date is extended with
respect to the Revolving Credit Loans and Commitment (or any portion thereof) of
such Lender pursuant to Section 2.12, the Second Extended Maturity Date;
 provided,  however, that (i) in each case, if such date is not a Business Day,
the Maturity Date shall be the next preceding Business Day and (ii) if only a
portion of the Revolving Credit Loans and Commitment of a Lender is extended
pursuant to Section 2.12, the Second Extended Maturity Date shall only apply to
the portion of such Revolving Credit Loans and Commitment of such Lender so
extended.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Near Cash Liquidity” means, with respect to the Parent and its Subsidiaries on
a consolidated basis, as of any date of determination, the sum of (i) the market
value of Near Cash Securities held by the Parent and its Subsidiaries as of such
date and (ii) the amount of Undrawn Borrowing Capacity of Parent and its
Subsidiaries under repurchase and credit facilities to which they are a party as
of such date.  “Market Value” of Near Cash Securities shall be determined on a
quarterly basis by at least one independent third party financial institution
reasonably acceptable to the Administrative Agent.

“Near Cash Securities” means (i) CMBS having, at all times, a maturity or
weighted average life of twelve (12) months or less as determined by the
applicable service, (ii) RMBS having a duration of twelve (12) months or less as
determined by the Parent (and, at the Administrative Agent’s request, the
assumptions used in such determination shall be provided to the Administrative
Agent for the Administrative Agent’s review), in each case, having a rating of
Baa1 or BBB (or the equivalent) or higher by at least one Rating Agency (it
being acknowledged that such securities may also have a lower rating from one or
more Rating Agencies) or (iii) other public or privately placed securities
approved by the Administrative Agent.

“Net Cash Proceeds” means, with respect to any issuance or sale by the Parent of
any of its Equity Interests, the excess of (i) the sum of the cash and Cash
Equivalents received by the





26

--------------------------------------------------------------------------------

 



 

Parent in connection with such issuance or sale, less (ii) the underwriting
discounts and commissions, and other out-of-pocket expenses, incurred by the
Parent in connection with such issuance or sale.

“Net Income” means, with respect to any Test Period, the net income of Parent
and its Subsidiaries on a consolidated basis for such Test Period as determined
in accordance with GAAP.

“Net Operating Income” means, with respect to any Property for any period,
property rental and other income derived from the operation of such Property
from tenants paying rent as determined in accordance with GAAP, minus the amount
of all expenses (as determined in accordance with GAAP) incurred in connection
with and directly attributable to the ownership and operation of such Property
for such period, including, without limitation, Management Fees and amounts
accrued for the payment of real estate taxes and insurance premiums, but
excluding (i) any general and administrative expenses related to the operation
of the Parent and its Subsidiaries, (ii) any interest expense or other debt
service charges and (iii) any non-cash charges such as depreciation or
amortization of financing costs.

“New Guarantor Deliverables” means, with respect to any Subsidiary that is
required to become a Guarantor after the Restatement Effective Date pursuant to
Section 6.12, the following items: (i) such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of such Subsidiary as the Administrative Agent may require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Subsidiary is a party, (ii) such
documents and certifications as the Administrative Agent may reasonably require
to evidence that such Subsidiary is duly organized or formed, and that such
Subsidiary is validly existing, in good standing and qualified to engage in
business in its jurisdiction of organization or formation, (iii) a certificate
of a Responsible Officer of such Subsidiary either (A) attaching copies of all
consents, licenses and approvals required in connection with the execution,
delivery and performance by such Subsidiary and the validity against such
Subsidiary of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required and (iv) to the extent
requested by the Administrative Agent, a favorable opinion of counsel (which
counsel shall be reasonably acceptable to the Administrative Agent), addressed
to the Administrative Agent and each Lender, as to such matters concerning such
Subsidiary and the Loan Documents to which such Subsidiary is a party as the
Administrative Agent may reasonably request.

“New Lender Joinder Agreement” has the meaning specified in Section 2.15(c).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Qualifying Additional Collateral Asset” has the meaning specified in
Section 11.22(b).





27

--------------------------------------------------------------------------------

 



 

“Non-Recourse Indebtedness” means Indebtedness of a Person for borrowed money in
respect of which recourse for payment (except for customary exceptions for
fraud, misapplication of funds, environmental indemnities, Insolvency Events,
non-approved transfers or other events) is contractually limited to specific
assets of such Person encumbered by a Lien securing such Indebtedness.

“Non-Warehouse Asset” has the meaning specified in Section 2.14(a)(iii).

“Non-Warehouse Eligible Amount” means, at any time with respect to any Eligible
Non-Warehouse Asset, an amount equal to the greater of (i) such Eligible
Non-Warehouse Asset’s contribution to the Borrowing Base Amount at such time
pursuant to clause (a) of the definition of Borrowing Base Amount and (ii) $0.

“Note” means a promissory note made by the Borrowers in favor of a Lender
evidencing the Revolving Credit Loans made by such Lender, substantially in the
form of Exhibit B.

“Obligations” means, collectively, all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Revolving Credit Loan, whether direct
or indirect (including those acquired by assumption), absolute or contingent,
due or to become due, now existing or hereafter arising and including interest
and fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“Occupancy Rate” means for any Property, the percentage of the rentable area of
the Property leased and occupied by bona fide tenants of the Property pursuant
to bona fide tenant leases, in each case, which tenants are not past due in the
payment of any rent or other similar payments due under such leases beyond any
grace period for payment thereof contained in the applicable leases (as such
leases are in effect on the date such Property is first included in the
computation of Borrowing Base Amount).

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Off-Balance Sheet Obligations” means, with respect to any Person and any date,
to the extent not included as a liability on the balance sheet of such Person,
all of the following with respect to such Person as of such date: (a) monetary
obligations under any financing lease or so–called “synthetic,” tax retention or
off–balance sheet lease transaction which, upon the application of any
Insolvency Laws, would be characterized as indebtedness, (b) monetary
obligations under any sale and leaseback transaction which does not create a
liability on the balance sheet of such Person, or (c) any other monetary
obligation arising with respect to any other transaction which (i) is
characterized as indebtedness for tax purposes but not for accounting purposes,
or (ii) is the functional equivalent of or takes the place of borrowing but
which does not constitute a liability on the balance sheet of such Person (for
purposes of this clause (c), any transaction structured to provide tax
deductibility as interest expense of any





28

--------------------------------------------------------------------------------

 



 

dividend, coupon or other periodic payment will be deemed to be the functional
equivalent of a borrowing).

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Closing Date” means August 3, 2012.

“Original Note” means a “Note” as defined in the Existing Credit Agreement.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means with respect to any Loan on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Loan occurring on such date.

“Outstanding Value” means, at any time:

(a) in the case of each Eligible Loan Asset that is acquired by a Borrower, the
least of (i) the acquisition price paid by such Borrower for such Eligible Loan
Asset at the time such Eligible Loan Asset was acquired by such Borrower, less
the sum of (x) the aggregate amount of all Eligible Loan Asset Principal
Payments received by such Borrower in respect of such Eligible Loan Asset and
(y) the amount, if any, by which such Borrower has reduced the value of such
Eligible Loan Asset on its books and records subsequent to the acquisition
thereof by such Borrower, (ii) if such Eligible Loan Asset is the subject of an
Accepted Offer to Purchase at such time, the agreed and accepted purchase price
for such Eligible Loan Asset as set forth in such Accepted Offer to Purchase,
less the aggregate amount of all Eligible Loan Asset Principal Payments





29

--------------------------------------------------------------------------------

 



 

received by such Borrower from such Eligible Loan Asset and not reflected in the
purchase price set forth in such Accepted Offer to Purchase and (iii) if such
Eligible Loan Asset was previously included in the borrowing pool under a
Warehouse Line but has been removed from such borrowing pool, the excess of (x)
the value that was attributed to such Eligible Loan Asset for purposes of
calculating the Parent’s and its Subsidiaries’ borrowing capacity under the
Warehouse Line from which such Eligible Loan Asset was most recently removed, as
determined under such Warehouse Line immediately prior to the removal of such
Eligible Loan Asset therefrom, minus (y) the sum of (A) the aggregate amount of
all Eligible Loan Asset Principal Payments received by such Borrower from such
Eligible Loan Asset after the date such Eligible Loan Asset was removed from
such Warehouse Line and (B) the amount, if any, by which such Borrower has
reduced the value of such Eligible Loan Asset on its books and records
subsequent to the date such Eligible Loan Asset was removed from such Warehouse
Line;

(b) in the case of each Eligible Loan Asset that is originated by a Borrower,
the least of (i) the face amount of such Eligible Loan Asset at the time of its
origination by such Borrower, minus the sum of (A) the amount of any upfront fee
that was paid by the borrower or any other obligor on such Eligible Loan Asset
to such Borrower at the time of its origination, (B) the amount of any original
issue or similar discount that was applied to such Eligible Loan Asset in
connection with its origination by such Borrower, (C) the aggregate amount of
all Eligible Loan Asset Principal Payments received by such Borrower in respect
of such Eligible Loan Asset and (D) the amount, if any, by which such Borrower
has reduced the value of such Eligible Loan Asset on its books and records
subsequent to the origination thereof, (ii) if such Eligible Loan Asset is the
subject of an Accepted Offer to Purchase at such time, the agreed and accepted
purchase price for such Eligible Loan Asset as set forth in such Accepted Offer
to Purchase, less the aggregate amount of all Eligible Loan Asset Principal
Payments received by such Borrower from such Eligible Loan Asset and not
reflected in the purchase price set forth in such Accepted Offer to Purchase and
(iii) if such Eligible Loan Asset was previously included in the borrowing pool
under a Warehouse Line but has been removed from such borrowing pool, the excess
of (x) the value that was attributed to such Eligible Loan Asset for purposes of
calculating the Parent’s and its Subsidiaries’ borrowing capacity under the
Warehouse Line from which such Eligible Loan Asset was most recently removed, as
determined under such Warehouse Line immediately prior to the removal of such
Eligible Loan Asset therefrom, minus (y) the sum of (A) the aggregate amount of
all Eligible Loan Asset Principal Payments received by such Borrower from such
Eligible Loan Asset after the date such Eligible Loan Asset was removed from
such Warehouse Line and (B) the amount, if any, by which such Borrower has
reduced the value of such Eligible Loan Asset on its books and records
subsequent to the date such Eligible Loan Asset was removed from such Warehouse
Line; and

(c) in the case of each Eligible Property Asset, ***.

For the avoidance of doubt, for purposes of calculating the Outstanding Value of
an Eligible Loan Asset consisting of a commercial mortgage loan and a related
mezzanine loan, all references in this definition to Eligible Loan Asset shall
include both the commercial mortgage loan and related mezzanine loan that
comprise such Eligible Loan





30

--------------------------------------------------------------------------------

 



 

Asset.  In the case of any such Eligible Loan Asset where the commercial
mortgage loan or related mezzanine loan (but not both) is subject to an Accepted
Offer to Purchase, the “Outstanding Value” of such Eligible Loan Asset under
clause (a)(ii) or (b)(ii) above, as applicable, shall equal the sum of (x) the
agreed and accepted purchase price for the portion of such Eligible Loan Asset
that is subject to the Accepted Offer to Purchase plus (y) the “Outstanding
Value” of the portion of such Eligible Loan Asset that is not subject to the
Accepted Offer to Purchase as determined under clause (a)(i) or (b)(i) above.

“Parent” has the meaning specified in the introductory paragraph hereto.

“Partial Approving Lender” has the meaning specified in Section 2.12(b)(iii)(B).

“Participant” has the meaning specified in Section 11.06(d).

“Participant Certification” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by a Borrower and any ERISA Affiliate and is either covered by Title IV of ERISA
or is subject to the minimum funding standards under Section 412 of the Code.

“Permitted Collateral Liens” means:

(a)  Liens pursuant to any Loan Document;

(b)  Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted (which actions or proceedings
have the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien), if adequate reserves with respect thereto are
maintained on the books of the Parent or the applicable Subsidiary thereof in
accordance with GAAP;

(c)  Liens in favor of a bank or other financial institution arising as a matter
of law or under a Control Agreement encumbering deposits (including the right of
setoff) and which are within the general parameters customary in the banking
industry so long as those deposits are not given in connection with the issuance
or incurrence of Indebtedness; and





31

--------------------------------------------------------------------------------

 



 

(d)  in the case of the portion (if any) of a Loan Asset consisting of a
mezzanine loan, restrictions on permitted transferees that may be set forth in
the documentation governing such mezzanine loan (but only to the extent such
restrictions on permitted transferees are reasonably standard and customary for
loans of the same type as such mezzanine loan and in any event would permit the
transfer (including by way of foreclosure) of such interest to the
Administrative Agent (or a Wholly Owned Subsidiary of one or more Secured
Parties) for the benefit of the Secured Parties).

“Permitted Equity Encumbrances” means:

(a)  Liens pursuant to any Loan Document; and

(b)  Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted (which actions or proceedings
have the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien), if adequate reserves with respect thereto are
maintained on the books of the Parent or the applicable Subsidiary thereof in
accordance with GAAP.

“Permitted Liens” means, collectively, Permitted Equity Encumbrances, Permitted
Property Encumbrances and Permitted Collateral Liens.

“Permitted Property Encumbrances” means:

(a)  Liens pursuant to any Loan Document;

(b)  Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted (which actions or proceedings
have the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien), if adequate reserves with respect thereto are
maintained on the books of the Parent or the applicable Subsidiary thereof in
accordance with GAAP;

(c)  easements, rights-of-way, sewers, electric lines, telegraph and telephone
lines, restrictions (including zoning restrictions), encroachments, protrusions
and other similar encumbrances affecting a Property which could not reasonably
be expected to result in a material adverse effect with respect to the use,
operations or marketability thereof;

(d)  mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business that are not overdue for a period of more than sixty
(60) days or are being contested in good faith and by appropriate actions or
proceedings diligently conducted (which actions or proceedings have the effect
of preventing the forfeiture or sale of the property or assets subject to any
such Lien), if adequate reserves with respect thereto are maintained on the
books of the Parent or the applicable Subsidiary thereof;

(e)  any interest or right of a lessee of a Property under leases entered into
in the ordinary course of business of the applicable lessor; and

(f)  rights of lessors under Eligible Ground Leases.





32

--------------------------------------------------------------------------------

 



 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of a Loan Party or
any ERISA Affiliate or any such Plan to which a Loan Party or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pledge Agreement” means the Pledge Agreement dated as of the Original Closing
Date, as amended as of the Restatement Effective Date, among the Intermediate
Parents and the Administrative Agent, as such agreement may be further amended,
restated, supplemented or otherwise modified from time to time in accordance
with its terms.

“Pledged Additional Collateral Asset” means, at any time, an Additional
Collateral Asset owned by a Borrower or any Loan Asset Subsidiary Guarantor that
at such time is subject to a first priority perfected security in favor of the
Administrative Agent for the benefit of the Secured Parties to secure the
Obligations and is subject to no other Liens, negative pledges or other
encumbrances other than Permitted Collateral Liens.

“Pledged Additional Collateral Assets Report” means, for any fiscal quarter of
the Parent, a written report, certified by a Responsible Officer of the Parent,
of the Pledged Additional Collateral Assets during such fiscal quarter, which
report shall be substantially in the form attached hereto as Exhibit L.

“Property” as to any Person means all of the right, title, and interest of such
Person in and to land, improvements and fixtures.

“Proposed Additional Collateral Assets” has the meaning specified in Section
6.13(a).

“Property Asset Subsidiary Guarantor” means a Subsidiary Guarantor that is a
Subsidiary of SPT Acquisitions Holdco.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Rating Agency” means each of Fitch, Moody’s and S&P.

“Recipient” means the Administrative Agent or any Lender.

“Register” has the meaning specified in Section 11.06(c).

“REIT” means a Person satisfying the conditions and limitations set forth in
Section 856(b) and 856(c) of the Code which are necessary to qualify such Person
as a “real estate investment trust,” as defined in Section 856(a) of the Code.





33

--------------------------------------------------------------------------------

 



 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching of any
Hazardous Material into the Environment, or into, from or through any building,
structure or facility.

“Release Conditions” means, with respect to (i) the release of any Property
Asset Subsidiary Guarantor from its obligations under the Guaranty, (ii) the
release of any Collateral consisting of an Eligible Loan Asset or Pledged
Additional Collateral Asset from the Liens created under the Security Agreement,
in each case in connection with a sale, transfer or other disposition thereof to
a Person that is not a Borrower or Loan Asset Subsidiary Guarantor, (iii) the
release of any Collateral consisting of the Equity Interests in a Property Asset
Subsidiary Guarantor from the Liens created under the Pledge Agreement or (iv)
the removal of any Eligible Asset from the calculation of the Borrowing Base
Amount (each a “Release Transaction”), each of the following:

 

(a)  the Borrowers or the Parent shall have delivered to the Administrative
Agent, at least five (5) Business Days prior to the date of the proposed Release
Transaction (or such shorter period of time as agreed to by the Administrative
Agent in writing), a written notice requesting such Release Transaction (a
“Release Notice”), which Release Notice shall identify each Eligible Loan Asset,
each Pledged Additional Collateral Asset and/or the Equity Interests of a
Property Asset Subsidiary Guarantor to be released from the Liens created under
the applicable Collateral Document, the Property Asset Subsidiary Guarantor to
be released from the Guaranty, or the Eligible Asset to be removed from the
calculation of the Borrowing Base Amount, as applicable, as part of the proposed
Release Transaction, and the date proposed for consummation of the Release
Transaction;

 

(b)  no Default or Event of Default has occurred and is continuing on such date
(or would exist immediately after giving effect to the proposed Release
Transaction);

 

(c)  the Total Outstandings shall not, after giving effect to the proposed
Release Transaction (and any contemporaneous prepayment of Loans), exceed the
lesser of (1) the Borrowing Base Amount at such time and (2) the Aggregate
Commitments at such time;

 

(d)  the representations and warranties contained in Article V and the other
Loan Documents are true and correct in all material respects on and as of the
effective date of the proposed Release Transaction and, both before and after
giving effect to such removal and/or release, except (A) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
(B) any representation or warranty that is already by its terms qualified as to
“materiality”,  “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such applicable date (including such earlier date
set forth in the foregoing clause (A)) after giving effect to such qualification
and (C) for purposes of this clause, the representations and warranties
contained in subsections (a)





34

--------------------------------------------------------------------------------

 



 

and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to subsections (a) and (b), respectively, of Section 6.01;

 

(e)  the Loan Parties will be in compliance with all financial covenants on a
pro forma basis immediately after giving effect to the proposed Release
Transaction; and

 

(f)  at least two (2) Business Days (or such shorter period of time as agreed to
by the Administrative Agent in writing), the Administrative Agent shall have
received (1) a Borrowing Base Certificate demonstrating to its satisfaction
that, after giving effect to the proposed Release Transaction, the condition set
forth in clause (c) above will be satisfied and (2) a certificate executed by a
Responsible Officer of the Borrowers certifying to the Administrative Agent and
the Lenders that the conditions in clauses (c) through (e) above have been
satisfied; and

 

(g)  a certificate executed by a Responsible Officer of the Borrowers certifying
to the Administrative Agent and the Lenders that immediately before and after
giving effect to such Release Transaction, no Default or Event of Default has
occurred and is continuing on such date (or would exist immediately after giving
effect to the proposed Release Transaction).

 

“Release Notice” has the meaning specified in the definition of “Release
Conditions.”

“Release Transaction” has the meaning specified in the definition of “Release
Conditions.”

“Relevant Payment” has the meaning specified in Section 10.11.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Committed Loan Notice and (b) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing at least 66-2/3% of the Total Credit Exposures of all Lenders.  The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan that such Defaulting Lender has failed to
fund that have not been reallocated to and funded by another Lender shall be
deemed to be held by the Lender that is the Swing Line Lender in making such
determination.

“Requisite Sale/Syndication Efforts” means, with respect to any Loan Asset, the
following actions taken with respect to such Loan Asset by the Borrower that
owns such Loan Asset: (i) within 30 days after such Loan Asset is first included
in the computation of the Borrowing Base Amount as an Eligible Loan Asset, such
Borrower has made available to one or more prospective purchasers that are not
affiliated with the Parent copies of a written, bona fide offering memorandum or
property listing pursuant to which such Loan Asset has been offered





35

--------------------------------------------------------------------------------

 



 

for syndication or sale, as applicable, and (ii) thereafter such Borrower
pursues such syndication or sale diligently and in good faith.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president, general counsel, treasurer, assistant
treasurer or controller of a Loan Party and solely for purposes of the delivery
of incumbency certificates pursuant to Article IV, the secretary or any
assistant secretary of a Loan Party and, solely for purposes of notices given
pursuant to Article II, any other officer or employee of the applicable Loan
Party so designated by any of the foregoing officers in a written notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent.  Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Restatement Effective Date” has the meaning specified in Section 4.01.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.  Notwithstanding the foregoing, the conversion of
(including any cash payment upon the conversion of), payment of any principal or
premium on, or payment of any interest with respect to, any Convertible Debt
Securities shall not constitute a Restricted Payment.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and such
Lender’s participation in Swing Line Loans at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01.

“RMBS” means mortgage pass-through certificates or other securities issued
pursuant to a securitization of residential mortgage loans.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

“Scheduled Unavailability Date” has the meaning specified in Section
3.03(b)(ii).





36

--------------------------------------------------------------------------------

 



 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Extended Maturity Date” has the meaning specified in Section 2.12(b)(i).

“Second Extension Request” has the meaning specified in Section 2.12(b)(i).

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05, and the other Persons the Obligations owing to
which are or are purported to be secured by the Collateral under the terms of
the Collateral Documents.

“Security Agreement” means the Security Agreement dated as of the Original
Closing Date, among the Borrowers, the Loan Asset Subsidiary Guarantors and the
Administrative Agent, as such agreement may be amended, restated, supplemented
or otherwise modified from time to time in accordance with its terms.

“Significant Subsidiary” means, at any date of determination, each Subsidiary or
group of Subsidiaries of the Parent (a) whose total assets at the last day of
the most recent fiscal period for which financial statements have been delivered
pursuant to clause (a) or (b) of Section 6.01 were equal to or greater than 10%
of the consolidated total assets of the Parent and its Subsidiaries at such date
or (b) whose gross revenues for the most recently completed period of four
fiscal quarters for which financial statements have been delivered pursuant to
clause (a) or (b) of Section 6.01 were equal to or greater than 10% of the
consolidated gross revenues of the Parent and its Subsidiaries for such period,
in each case, determined in accordance with GAAP (it being understood that such
calculations shall be determined in the aggregate for all Subsidiaries of the
Company subject to any of the events specified in clause (e), (f), (g) or (h) of
Section 8.01).

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business.  The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of the Parent, substantially in the form of Exhibit G.

“S&P” means Standard & Poor’s Ratings Group and its successors.





37

--------------------------------------------------------------------------------

 



 

“SPT Acquisitions Holdco” means SPT Acquisitions Holdco, LLC, a Delaware limited
liability company.

“Starwood Property Mortgage Sub-10 HoldCo” means Starwood Property Mortgage
Sub-10 HoldCo, L.L.C., a Delaware limited liability company.

“Starwood Property Mortgage Sub-10-A HoldCo” means Starwood Property Mortgage
Sub-10-A HoldCo, L.L.C., a Delaware limited liability company.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent.

“Subsidiary Guarantors” means, collectively, each Guarantor that is a Subsidiary
of a Borrower or of SPT Acquisitions Holdco.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).





38

--------------------------------------------------------------------------------

 



 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.16.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.16(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.16(b), which shall be substantially in the form of Exhibit A-2 or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approve by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Commitments; provided that, without limiting the discretion of
the Swing Line Lender to make or decline to make Swing Line Loans, the Swing
Line Lender may from time to time, in its sole discretion, agree to increase the
Swing Line Sublimit (on a temporary or permanent basis) to an amount not to
exceed the lesser of (a) $100,000,000 and (b) the Aggregate Commitments.  The
Swing Line Sublimit is part of, and not in addition to, the Aggregate
Commitments.

“Tangible Net Worth” means, as of any date of determination, with respect to any
Person, all amounts which would be included under capital or shareholder’s
equity (or any like caption) on a balance sheet of such Person, minus (a)
amounts owing to such Person from any Affiliate thereof, or from officers,
employees, partners, members, directors, shareholders or other Persons similarly
affiliated with such Person or any Affiliate thereof, (b) Intangible Assets and
(c) prepaid taxes and/or expenses, all on or as of such date.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Test Period” means the time period commencing on the first day of each calendar
quarter through and including the last day of such calendar quarter.

“Threshold Amount” means (i) with reference to an Intermediate Parent, a
Borrower, a Property Asset Subsidiary Guarantor or any Subsidiary of a Borrower,
$100,000 and (ii) with reference to any other Loan Party or any Significant
Subsidiary thereof (other than an Intermediate Parent, a Borrower, a Property
Asset Subsidiary Guarantor or any Subsidiary of a Borrower), $25,000,000.

“Total Assets” shall mean, with respect to any Person on any date, an amount
equal to (a) the aggregate book value of all assets owned by such Person and its
Subsidiaries on a consolidated basis and the proportionate share of assets owned
by non-consolidated Subsidiaries of such Person, less (i) amounts owing to such
Person or any of its Subsidiaries from any Affiliate thereof, or from officers,
employees, partners, members, directors, shareholders or other Persons similarly
affiliated with such Person or any Affiliate thereof, (ii) Intangible Assets and





39

--------------------------------------------------------------------------------

 



 

(iii) prepaid taxes and expenses, all on or as of such date and determined in
accordance with GAAP, plus (b) the amount of any future funding obligations
under any loans or financings (including any construction loans) outstanding as
of any date, which future funding obligations are included in Total Indebtedness
for purposes of the calculation of the Leverage Ratio as of such date.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

“Total Indebtedness” means, with respect to the Parent, as of any date of
determination, all Indebtedness (other than Contingent Liabilities not reflected
on Parent’s consolidated balance sheet), plus the proportionate share of all
Indebtedness (other than Contingent Liabilities not reflected on Parent’s
consolidated balance sheet) of all non-consolidated Affiliates of Parent, on or
as of such date of determination.

“Total Outstandings” means, at any time, the aggregate Outstanding Amount of all
Loans at such time.

“Type” means, when used in reference to the Loans or any Borrowing, whether the
rate of interest on the Loans, or on that portion of the Loans comprising such
Borrowing, is determined by reference to the Base Rate or the Eurodollar Rate.

“Underlying Real Property Asset” means Property that (i) secures an Eligible
Loan Asset and/or (ii) relates to a Pledged Additional Collateral Asset and is
described in clause (i) or clause (ii) of the definition of “Additional
Collateral Asset.”

“Undrawn Borrowing Capacity” means, with respect to any Person and its
consolidated Subsidiaries, as of any date, the total undrawn borrowing capacity
available to such Person and its direct or indirect consolidated Subsidiaries
under any repurchase and credit facilities and similar agreements to which such
Person or any of its consolidated Subsidiaries is a party as of such date, but
(i) with respect to any such repurchase or credit facility or similar agreement
that is a secured facility, solely to the extent that collateral has been
approved by and pledged to the related buyer or lender under such facility, and
(ii) with respect to any such credit facility or similar agreement that is an
unsecured facility, solely to the extent that such undrawn borrowing capacity
(i.e., remaining availability) is committed by the related lender.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Cash” means (i) cash and Cash Equivalents (other than prepaid
rents and security deposits made under tenant leases) held by the Parent or any
of its Subsidiaries that are not subject to any Lien (excluding statutory liens
in favor of any depositary bank where such cash is maintained or any Lien
granted to the Administrative Agent for the benefit of the Secured Parties),
minus (ii) amounts included in the foregoing clause (i) that are with an entity
other than the Parent or any of its Subsidiaries as deposits or security for
Contractual Obligations.

“Unused Fee” has the meaning specified in Section 2.07(a).





40

--------------------------------------------------------------------------------

 



 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).

“Warehouse Asset” has the meaning specified in Section 2.14(a)(iii).

“Warehouse Lines” means, collectively, (i) each warehouse credit facility
provided to any Subsidiary of the Parent on the Restatement Effective Date by
one or more lenders that are not affiliated with the Parent, the material terms
and provisions of which have been disclosed to the Administrative Agent in
writing prior to the Restatement Effective Date (each, a “Restatement/Closing
Date Warehouse Line”) and (ii) each warehouse credit facility provided to any
Subsidiary of the Parent after the Restatement Effective Date by one or more
lenders that are not affiliated with the Parent, the material terms and
provisions of which (including, without limitation, advance rates and borrowing
base eligibility criteria) are substantially similar to those set forth in one
or more of the Restatement/Closing Date Warehouse Lines.

“Wholly-Owned” means with respect to the ownership by any Person of any
Property, that one hundred percent (100%) of the title to such Property is held
in fee directly or indirectly by, or one hundred percent (100%) of such Property
is ground leased pursuant to an Eligible Ground Lease directly by, such Person.

“Wholly-Owned Subsidiary” means, with respect to any Person on any date, any
corporation, partnership, limited liability company or other entity of which one
hundred percent (100%) of the Equity Interests and one hundred percent (100%) of
the ordinary voting power are, as of such date, owned and Controlled, directly
or indirectly, by such Person.

“Wholly Owned Unrestricted Subsidiary” means, as to any Borrower and as of any
date of determination, any other Person (i) all of the Equity Interests of which
(other than directors’ qualifying shares required by law) is owned directly
and/or through other Wholly Owned Unrestricted Subsidiaries by such Borrower or
by both Borrowers and (ii) who is not, as of such date of determination,
prohibited from becoming a guarantor of the Obligations under the express terms
of its Organization Documents or any contract, instrument or other agreement to
which such Person is a party.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02    Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a)        The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will”





41

--------------------------------------------------------------------------------

 



 

shall be construed to have the same meaning and effect as the word “shall.”
 Unless the context requires otherwise, (i) any definition of or reference to
any agreement, instrument or other document (including any Organization
Document) shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “hereto,” “herein,” “hereof” and “hereunder,” and words of
similar import when used in any Loan Document, shall be construed to refer to
such Loan Document in its entirety and not to any particular provision thereof,
(iv) all references in a Loan Document to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(b)        In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)        Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

1.03    Accounting Terms.

(a)        Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.  Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Parent and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.

(b)        Changes in GAAP; Changes in Accounting Policies or Reporting
Practices.  If at any time any change in GAAP (including the adoption of IFRS),
or any change in accounting policies or reporting practices of the Parent or any
of its Subsidiaries that are permitted by but not required under, GAAP, would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrowers or the Majority Lenders shall so
request, the Administrative Agent, the Lenders and the Borrowers shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change(s)





42

--------------------------------------------------------------------------------

 



 

(subject to the approval of the Majority Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP and the accounting policies and reporting practices (as the
case may be) in effect prior to such change(s) and (ii) the Borrowers shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change(s).  Without
limiting the foregoing, leases shall continue to be classified and accounted for
on a basis consistent with that reflected in the Audited Financial Statements
for all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.

1.04    Rounding.  Any financial ratios required to be maintained by the Parent
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05    Times of Day; Rates.  Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).  The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any comparable
or successor rate thereto or to LIBOR.

ARTICLE II.  THE COMMITMENTS AND REVOLVING CREDIT LOANS

2.01    Borrowings.  Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Revolving Credit
Loan”) to the Borrowers from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided,  however, that
after giving effect to any Revolving Credit Borrowing, (i) the Total
Outstandings shall not exceed the lesser of (x) the Borrowing Base Amount at
such time and (y) the Aggregate Commitments at such time and (ii) the Revolving
Credit Exposure of any Lender shall not exceed such Lender’s Commitment.  Within
the limits of each Lender’s Commitment, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.01, prepay
under Section 2.03, and reborrow under this Section 2.01.  Revolving Credit
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.  Each Lender that is a party to this Agreement on the Restatement
Effective Date hereby represents and warrants that, on and as of the Restatement
Effective Date, it is a “qualified purchaser” (within the meaning of the
Investment Company Act of 1940, as amended, and the rules and regulations
thereunder) and a “qualified institutional buyer” (within the meaning of Rule
144A under the Securities Act of 1933, as amended).

2.02    Borrowings, Conversions and Continuations of Revolving Credit Loans.





43

--------------------------------------------------------------------------------

 



 

(a)        Each Revolving Credit Borrowing, each conversion of Revolving Credit
Loans from one Type to the other, and each continuation of Eurodollar Rate Loans
shall be made upon the Borrowers’ irrevocable notice to the Administrative
Agent, which may be given by (A) telephone, or (B) a Committed Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Administrative Agent of a Committed Loan Notice.  Each such Committed Loan
Notice must be received by the Administrative Agent not later than 11:00 a.m.
(i) three (3) Business Days prior to the requested date of any Revolving Credit
Borrowing of, conversion to or continuation of Eurodollar Rate Loans (other than
Eurodollar Loans referred to in the following clause (ii)) or of any conversion
of (x) Eurodollar Rate Loans to Base Rate Loans or (y) Eurodollar Rate Loans
that bear interest based on clause (a) of the definition of Eurodollar Rate to
Eurodollar Loans that bear interest based on clause (b)(ii) of the definition of
Eurodollar Rate, and (ii) on the requested date of any Revolving Credit
Borrowing of Base Rate Loans or Eurodollar Loans that bear interest based upon
clause (b)(ii) of the definition of Eurodollar Rate;  provided,  however, that
if the Borrowers wish to request Eurodollar Rate Loans having an Interest Period
of six (6) months in duration as provided in the definition of “Interest
Period,” the applicable notice must be received by the Administrative Agent not
later than 11:00 a.m. four (4) Business Days prior to the requested date of such
Revolving Credit Borrowing, conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to the Lenders of such request and
determine whether the requested Interest Period is acceptable to all of
them.  Not later than 11:00 a.m., three (3) Business Days before the requested
date of a Revolving Credit Borrowing, conversion or continuation of Eurodollar
Rate Loans having an Interest Period of six (6) months, the Administrative Agent
shall notify the Borrowers (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders; and if such
consent has not been given by all Lenders, the requested Borrowing shall
automatically be converted to a request for a Revolving Credit Borrowing of
Eurodollar Rate Loans bearing interest based on clause (b)(ii) of the definition
of Eurodollar Rate.  Any Eurodollar Rate Loan that the Borrowers have elected to
bear interest based on clause (b)(ii) of the definition of Eurodollar Rate shall
continue to so bear interest for successive Interest Periods of one Business
Day, without any further notice of continuation, until a notice of conversion is
effective with respect thereto or such Eurodollar Rate Loan is repaid.  Each
Revolving Credit Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof.  Each Revolving Credit Borrowing of, or conversion
to, Base Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof.  Each Committed Loan Notice shall
specify (i) whether the Borrowers are requesting a Revolving Credit Borrowing, a
conversion of Revolving Credit Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Revolving
Credit Borrowing, conversion or continuation, as the case may be (which shall be
a Business Day), (iii) the principal amount of Revolving Credit Loans to be
borrowed, converted or continued, (iv) the Type of Revolving Credit Loans to be
borrowed or to which existing Revolving Credit Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto
(which shall be one, two, three or six months (or, in the case of a Eurodollar
Rate Loan that bears interest based on clause (b)(ii) of the definition of
Eurodollar Rate, successive Interest Periods of one (1) Business Day)).  If the
Borrowers fail to specify a Type of Revolving Credit Loan in a Committed Loan
Notice or if the Borrowers fail to give a timely notice requesting a conversion
or continuation, then the applicable Revolving Credit Loans shall be made as, or
converted to, Base Rate Loans.





44

--------------------------------------------------------------------------------

 



 

Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans.  If the Borrowers request a Revolving Credit Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such
Committed Loan Notice, but fail to specify an Interest Period, they will be
deemed to have specified an Interest Period of one (1) month.

(b)        Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Applicable
Percentage of the applicable Revolving Credit Loans, and if no timely notice of
a conversion or continuation is provided by the Borrowers, the Administrative
Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Loans described in Section 2.02(a).  Each Lender shall make the amount
of its Revolving Credit Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
1:00 p.m. on the Business Day specified in the applicable Committed Loan
Notice.  Upon satisfaction of the conditions set forth in Section 4.02, the
Administrative Agent shall make all funds so received available to the Borrowers
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrowers on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrowers.

(c)        Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Majority Lenders.

(d)        The Administrative Agent shall promptly notify the Borrowers and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate.

(e)        After giving effect to all Revolving Credit Borrowings, all
conversions of Revolving Credit Loans from one Type to the other, and all
continuations of Revolving Credit Loans as the same Type, there shall not be
more than six (6) Interest Periods in effect.

(f)        Notwithstanding anything to the contrary in this Agreement, any
Lender may exchange, continue or rollover all of the portion of its Loans in
connection with any refinancing, extension, loan modification or similar
transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by the Borrowers, the Administrative Agent, and
such Lender.

2.03    Prepayments and Repayments of Loans.

(a)        Optional Prepayments.  The Borrowers may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Credit Loans in whole or in part without premium or penalty; provided
that (i) such notice must be in a form acceptable to the Administrative Agent
and be received by the Administrative Agent not later than 11:00 a.m. (A) three
(3) Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(B) on the date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurodollar Rate Loans shall





45

--------------------------------------------------------------------------------

 



 

be in a principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof; and (iii) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding.  Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Revolving Credit Loans to be prepaid and, if Eurodollar Rate Loans are to be
prepaid, the Interest Period(s) of such Revolving Credit Loans.  The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment.  If such notice is given by the Borrowers, the Borrowers shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein; provided, that if a Contingent Commitment
Termination Notice is revoked by the Borrowers in accordance with Section 2.04,
as result of the refinancing specified therein not having occurred, the
Borrowers shall not be required to prepay the Revolving Credit Loans (and the
Revolving Credit Loans shall not become due and payable) on the payment date set
forth in such revoked Contingent Commitment Termination Notice.  Any prepayment
of a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05.  Subject to Section 2.13, each such prepayment shall be applied to
the Revolving Credit Loans of the Lenders in accordance with their respective
Applicable Percentages.

The Borrowers may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000.  Each such notice
shall specify the date and amount of such prepayment.  If such notice is given
by the Borrowers, the Borrowers shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.

(b)        Mandatory Prepayments.

(i)         If for any reason the Total Outstandings at any time exceeds the
Aggregate Commitments then in effect, the Borrowers shall immediately prepay
Loans in an aggregate amount equal to such excess.

(ii)       If for any reason the Total Outstandings at any time exceeds the
Borrowing Base Amount at such time, the Borrowers shall within two (2) Business
Days thereof prepay Loans (including Swing Line Loans) in an aggregate amount
equal to such excess.  Each prepayment pursuant to the foregoing sentence shall
be applied, first, to the outstanding Swing Line Loans until paid in full, and
second, ratably to the outstanding Revolving Credit Loans (without any reduction
of the Aggregate Commitments).

(c)        Repayment of Loans.  The Borrowers shall repay to each Lender on the
Maturity Date of such Lender’s Commitment, the aggregate principal amount of all
Revolving Credit Loans of such Lender outstanding on such Maturity Date;
provided, that if a portion, but not all, of a Lender’s Commitment is extended
in accordance with Section 2.12(b), the Borrowers shall, on the Maturity Date
with respect to the portion of such Lender’s Commitment not extended (the “Non-
Extended Portion Maturity Date”), repay such portion of such Lender’s Revolving
Credit





46

--------------------------------------------------------------------------------

 



 

Loans to the extent such Revolving Lender’s Revolving Credit Loans would exceed
the amount of such Lender’s reduced Commitment (giving effect to the
Non-Extended Portion Maturity Date).

(d)        The Borrowers shall repay each Swing Line Loan on the earlier to
occur of (i) the date five (5) Business Days after such Loan is made and (ii)
the earliest Maturity Date applicable to Revolving Credit Loans made by Bank of
America.

2.04    Termination or Reduction of Commitments.  The Borrowers may,
upon  written notice to the Administrative Agent, terminate the Aggregate
Commitments, or from time to time permanently reduce the Aggregate Commitments;
provided that (i) any such notice shall be in a form acceptable to the
Administrative Agent and be received by the Administrative Agent not later than
12:00 noon five (5) Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $5,000,000 or
any whole multiple of $1,000,000 in excess thereof, (iii) after giving effect to
any partial reduction of the Aggregate Commitments, the remaining Aggregate
Commitments shall be greater than or equal to $25,000,000, (iv) the Borrowers
shall not terminate or reduce the Aggregate Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Outstandings
would exceed the lesser of (x) the Aggregate Commitments then in effect and (y)
the Borrowing Base Amount at such time, (v) if, after giving effect to any
reduction of the Aggregate Commitments, the Swing Line Sublimit exceeds the
amount of the Aggregate Commitments, the Swing Line Sublimit shall be
automatically reduced by the amount of such excess and (vi) the Borrowers shall,
jointly and severally, pay any amounts required to be paid under Section 3.05
resulting from any prepayment of Revolving Credit Loans made in connection with
such termination or reduction of Commitments; provided further, that any such
notice delivered in connection with a termination in full of the Aggregate
Commitments, due to a refinancing of the Loans with the proceeds of such
refinancing, may be, if expressly so stated to be, contingent upon the
consummation of such refinancing (any such contingent termination notice being
referred to herein as a “Contingent Commitment Termination Notice”) and may be
revoked by the Borrowers in the event such refinancing is not consummated (and
the Borrowers shall, jointly and severally, pay any amounts required to be paid
under Section 3.05 resulting from any such revocation of such notice).  The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments.  Any reduction of the
Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage.  All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.

2.05    Collections.

(a)        Collection Accounts.  Each Borrower has established an account
(collectively, the “Collection Accounts”) with Bank of America that is subject
to a Control Agreement.  All funds on deposit in the Collection Account shall be
collateral security for the Obligations.  Each Collection Account shall be an
interest-bearing account, with all accrued interest to become part of the
balance in such Collection Account.  Each Borrower agrees that it shall include
all interest and earnings on any such balance in its Collection Account as its
income (and, if such Borrower is a partnership or other pass-through entity, the
income of all partners, members or beneficiaries, as the case may be), and shall
be the owner of all funds on deposit in its Collection





47

--------------------------------------------------------------------------------

 



 

Account for federal and applicable state and local tax purposes.  Subject to
subsection (c) below, the Administrative Agent shall have the exclusive right to
manage and control all funds in the Collection Accounts, but the Administrative
Agent shall have no fiduciary duty with respect to such deposited funds.

(b)        Each Borrower has instructed (and after the Restatement Effective
Date will continue to instruct), the applicable obligors, agents, trustees,
servicers or sub-servicers (as the case may be) with respect to all Eligible
Loan Assets owned by such Borrower to deposit or otherwise transfer into the
Collection Account of such Borrower all principal, interest and other income,
distributions, receipts, payments, collections, prepayments, recoveries,
proceeds (including insurance and condemnation proceeds) and other payments or
amounts of any kind paid, received, collected, recovered or distributed on, or
in connection with or in respect of the Eligible Loan Assets owned by such
Borrower.  Neither Borrower shall make any change in the foregoing
instructions.  If, despite such instructions, any amount in respect of any
Eligible Loan Asset is received by a Borrower in contravention of the prior
sentence, such Borrower shall receive such amount in trust for the benefit of
the Administrative Agent, shall segregate such amount from all other funds of
such Borrower and shall within two (2) Business Days following receipt thereof
cause such amount to be deposited into a Collection Account.

(c)        On the last Business Day of each calendar quarter, each Interest
Payment Date, each date on which the Borrowers request or are required to make a
prepayment or repayment under Section 2.03 and any other date upon the written
request of the Borrowers, the Administrative Agent shall:

(i)         cause an amount equal to any interest on the Loans then due and
payable to be applied to pay such Obligations;

(ii)       cause an amount equal to the amount of any prepayment that is then
due and payable pursuant to Section 2.03(b) to be to be applied to pay such
Obligations;

(iii)      cause an amount equal to any then due and payable Obligations not
described in the foregoing clauses (i) or (ii) to be applied to pay such
Obligations; and

(iv)       after application of funds as described in the foregoing clauses (i)
through (iii), transfer any remaining funds on deposit in such Collection
Account by wire transfer to an account designated by the Borrowers, but if and
only if each of the following conditions are satisfied at the time:

(A)       no Default or Event of Default shall exist; and

(B)       the Borrowers have delivered a Borrowing Base Certificate to the
Administrative Agent setting forth the calculation of the Borrowing Base Amount
at such time, which calculation shall demonstrate that, after giving effect to
the transfer of such funds in the Collection Account to the Borrowers, the Total
Outstandings do not exceed the lesser of (x) the Aggregate Commitments at such
time and (y) the Borrowing Base Amount at such time.





48

--------------------------------------------------------------------------------

 



 

(d)        Any account fees and charges may be deducted from the balance, if
any, in the Collection Accounts.  Each Collection Account may be established and
held in such name or names as the Administrative Agent may deem appropriate,
including in the name of the Administrative Agent for the Lenders.  Each
Borrower hereby constitutes and appoints the Administrative Agent and any
officer or agent of the Administrative Agent its true and lawful
attorneys-in-fact with full power of substitution to open a Collection Account
for such Borrower and to do any and every act that such Borrower might do on its
own behalf to fulfill the terms of this Section 2.05.  To the extent permitted
by law, each Borrower hereby ratifies all that said attorneys shall lawfully do
or cause to be done by virtue hereof.  It is understood and agreed that this
power of attorney, which shall be deemed to be a power coupled with an interest,
cannot be revoked.

2.06    Interest.

(a)        Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; and (ii) each Base Rate
Loan (including each Swing Line Loan) shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate.

(b)        (i)        While any Event of Default exists, the Borrowers shall pay
interest on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii)       Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.

(c)        Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.07    Fees.  In addition to certain fees described in Sections 2.12(a)(iii)(C)
and 2.12(b)(iv)(D):

(a)        Unused Fee.  The Borrowers shall, jointly and severally, pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, an unused line fee (the “Unused Fee”) equal to the
Applicable Fee Rate times the actual daily amount by which the Aggregate
Commitments exceeds the Outstanding Amount of Revolving Credit Loans, subject to
adjustment as provided in Section 2.13.  For the avoidance of doubt, the
Outstanding Amount of Swing Line Loans shall not be counted towards or
considered usage of the Aggregate Commitments for purposes of determining the
Unused Fee.  The Unused Fee shall accrue at all times during the Availability
Period, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing





49

--------------------------------------------------------------------------------

 



 

with the first such date to occur after the Restatement Effective Date, and on
the last day of the Availability Period.

(b)        The Borrowers shall pay to the Arranger and the Administrative Agent
for their own respective accounts the fees as have been separately agreed upon
in writing in the amounts and at the times so specified.  Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.

(c)        The Borrowers shall pay to the Administrative Agent for the account
of the Lenders such fees as shall have been separately agreed upon in writing in
the amounts and at the times so specified.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

2.08    Computation of Interest and Fees.  All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Eurodollar
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed.  All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year).  Interest shall accrue on each Loan for the day on which
such Loan is made, and shall not accrue on such Loan, or any portion thereof,
for the day on which such Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to Section
2.10(a), bear interest for one (1) day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent demonstrable error.

2.09    Evidence of Debt.

(a)        The Loans made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent demonstrable
error of the amount of the Loans made by the Lenders to the Borrowers and the
interest and payments thereon.  Any failure to so record or any error in doing
so shall not, however, limit or otherwise affect the obligation of the Borrowers
hereunder to pay any amount owing with respect to the Obligations.  In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of demonstrable error.  Upon the request of any Lender made through the
Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
 Loans in addition to such accounts or records.  Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.

(b)        In addition to the accounts and records referred to in subsection (a)
above, each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Swing Line Loans.  In the event of any
conflict between the accounts and records maintained by the





50

--------------------------------------------------------------------------------

 



 

Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

2.10    Payments Generally; Administrative Agent’s Clawback.

(a)        General.  All payments to be made by the Borrowers shall be made free
and clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein.  The Administrative Agent
will promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by a Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

(i)         Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Revolving Credit Borrowing of Eurodollar Rate Loans (or, in
the case of any Revolving Credit Borrowing of Base Rate Loans or Eurodollar
Loans that bear interest based on clause (b)(ii) of the definition of Eurodollar
Rate, prior to 12:00 noon on the date of such Revolving Credit Borrowing) that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Revolving Credit Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Revolving Credit Borrowing of Base Rate
Loans, that such Lender has made such share available in accordance with and at
the time required by Section 2.02)  and may, in reliance upon such assumption,
make available to the Borrowers a corresponding amount.  In such event, if a
Lender has not in fact made its share of the applicable Revolving Credit
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrowers jointly and severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrowers to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrowers, the interest rate applicable
to Base Rate Loans.  If the Borrowers and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrowers the amount of such
interest paid by the Borrowers for such period.  If such Lender pays its share
of the applicable Revolving Credit Borrowing to the Administrative Agent, then
the amount so paid shall constitute such Lender’s Revolving





51

--------------------------------------------------------------------------------

 



 

Credit Loan included in such Revolving Credit Borrowing.  Any payment by the
Borrowers shall be without prejudice to any claim the Borrowers may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

(ii)       Payments by the Borrowers; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrowers prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrowers will not make
such payment, the Administrative Agent may assume that the Borrowers have made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (a) shall be conclusive, absent
demonstrable error.

(b)        Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Revolving Credit Loan to be
made by such Lender as provided in the foregoing provisions of this Article II,
and such funds are not made available to the Borrowers by the Administrative
Agent because the conditions to the Revolving Credit Loans set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(c)        Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Revolving Credit Loans, to fund participations in Swing Line
Loans and to make payments pursuant to Section 11.04(c) are several and not
joint.  The failure of any Lender to make any Revolving Credit Loan, to fund any
such participation or to make any payment under Section 11.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Revolving Credit Loan, to purchase
its participation or to make its payment under Section 11.04(c).

(d)        Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for its Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for its Loan in any particular place or manner.

2.11    Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on the Revolving Credit Loans made by it, or the
participations in Swing Line Loans held by it, resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Revolving
Credit Loans or participations and accrued interest thereon greater than its pro
rata





52

--------------------------------------------------------------------------------

 



 

share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Revolving Credit Loans
and subparticipations in Swing Line Loans of the other Lenders, or make such
other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Revolving Credit
Loans and other amounts owing them, provided that:

(i)         if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

(ii)       the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of a Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), or (y) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Revolving Credit Loans or subparticipations in Swing Line Loans to
any assignee or participant, other than an assignment to a Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

2.12    Extensions of Maturity Date.

(a)        Extension of Initial Maturity Date.

(i)         Request for Extension of Initial Maturity Date.  The Borrowers may,
by written notice to the Administrative Agent not earlier than 240 days and not
later than 30 days prior to the Initial Maturity Date (such notice, a “First
Extension Request”), extend the Maturity Date for an additional 364 days beyond
the Initial Maturity Date (the “First Extended Maturity Date”).The
Administrative Agent shall make available any such First Extension Request to
the Lenders promptly following its receipt thereof.

(ii)       Conditions Precedent to Effectiveness of Initial Maturity Date
Extension.  As conditions precedent to the effectiveness of an extension of the
Initial Maturity Date to the First Extended Maturity Date, each of the following
requirements shall be satisfied:

(A)       The Administrative Agent shall have received a First Extension Request
within the period required under subsection (a)(i) above;

(B)       On the date of such First Extension Request and both immediately
before and immediately after giving effect to such extension of the Initial





53

--------------------------------------------------------------------------------

 



 

Maturity Date, no Default or Event of Default shall have occurred and be
continuing;

(C)       The Borrowers shall have paid to the Administrative Agent, for the pro
rata benefit of each Lender, an extension fee in an amount equal to *** of the
aggregate amount of the Commitments of the Lenders being extended pursuant to
such First Extension Request, it being agreed that such fee shall be fully
earned when paid and shall not be refundable for any reason;

(D)       The Administrative Agent shall have received a certificate of each
Loan Party dated as of the effective date of such Maturity Date extension signed
by a Responsible Officer of such Loan Party certifying that, before and after
giving effect to such extension, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct in all
material respects on and as of such date, except (x) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, (y) any representation
or warranty that is already by its terms qualified as to “materiality”,
 “Material Adverse Effect” or similar language shall be true and correct in all
respects as of such date after giving effect to such qualification and (z) for
purposes of this Section 2.12(a), the representations and warranties contained
in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01, and (B) no Default exists;

(E)       The Borrowers shall have delivered to the Administrative Agent a
Solvency Certificate executed on behalf of each of the Loan Parties (with
respect to the Solvency of each such Loan Party both before and after giving
effect to such extension); and

(F)       The Borrowers and the other Loan Parties shall have delivered to the
Administrative Agent such reaffirmations of their respective obligations under
the Loan Documents (after giving effect to the extension), and acknowledgments
and certifications that they have no claims, offsets or defenses with respect to
the payment or performance of any of the Obligations, including, without
limitation, reaffirmations of each of the Pledge Agreement, the Security
Agreement and Guaranty, executed by the Loan Parties party thereto.

(b)        Extension of First Extended Maturity Date.

(i)         Request for Extension of First Extended Maturity Date.  The
Borrowers may by written notice to the Administrative Agent not earlier than 240
days and not later than 30 days prior to the First Extended Maturity Date (such
notice, a “Second Extension Request”), request that the Lenders extend the
Maturity Date to the 364th  day following the First Extended Maturity Date (the
“Second Extended Maturity Date”).  The Administrative Agent shall distribute any
such Second Extension Request to the Lenders promptly following its receipt
thereof.





54

--------------------------------------------------------------------------------

 



 

(ii)       Lender Elections to Extend the Maturity Date.  Each Lender shall
notify the Administrative Agent on or prior to the fifteenth (15th) day after
the date of the Administrative Agent’s receipt of a Second Extension Request as
to whether or not such Lender desires to extend its Commitment in accordance
with such Second Extension Request and, if such Lender desires to extend only a
portion of its Commitment, the amount of such portion that it desires to extend
(but in no event shall any partial extension of a Commitment be in an amount
less than $5,000,000).  Any Lender not responding within such time period shall
be deemed to have declined to extend the First Extended Maturity Date of its
Commitment (each such non-responding Lender, together with any Lender who has
responded to a Second Extension Request by declining to have the First Extended
Maturity Date of any of its Commitment extended, being referred to herein as a
“Declining Lender”).

(iii)      Notification by Administrative Agent; Additional Lenders.

(A)       The Administrative Agent shall notify the Borrowers of the Lenders’
responses to a Second Extension Request made hereunder.  If the Required Lenders
have consented to the requested extension of the First Extended Maturity Date
with respect to all or a portion of their respective Commitments (and in any
event in respect of at least $25,000,000 in the aggregate of Commitments)
pursuant to such Second Extension Request (such Required Lender consent being
referred to herein as an “Approved Extension”), then (i) subject to the
satisfaction of the conditions precedent to such extension set forth in Section
2.12(b)(iv), the extension of the First Extended Maturity Date of the
Commitments (or portions thereof) of those Lenders who have consented in whole
or in part to such extension (each such Lender, an “Approving Lender”) shall
become effective with respect to such Commitments (or portions thereof), (ii)
the Maturity Date of the Commitments of each Declining Lender shall be the First
Extended Maturity Date and all Obligations owing to each Declining Lender shall
be due and payable on the First Extended Maturity Date and (iii) the portion, if
any, of the Commitment of each Approving Lender that such Approving Lender has
requested not be extended shall terminate on the First Extended Maturity Date,
and the amount of all Revolving Credit Loans owing such Approving Lender on the
First Extended Maturity Date in excess of the amount of its reduced Commitment
(giving effect to the First Extended Maturity Date) shall be due and payable to
such Approving Lender on the First Extended Maturity Date.  If the Required
Lenders have not consented to the requested extension of the First Extended
Maturity Date with respect to all or a portion of their respective Commitments,
then (i) the First Extended Maturity Date shall not be extended for any
Commitment hereunder (including with respect to the Commitments of the Approving
Lenders) and (ii) the Maturity Date of the Commitments of all Lenders (including
Approving Lenders) shall be the First Extended Maturity Date and all Obligations
owing to each Lender shall be due and payable on the First Extended Maturity
Date.

(B)       If, with respect to any Second Extension Request, an Approved
Extension occurs but there are (x) one or more Declining Lenders with respect to





55

--------------------------------------------------------------------------------

 



 

such Second Extension Request and/or (y) one or more Approving Lenders who have
only consented to have a portion of their Commitments extended (any such
Approving Lender, a “Partial Approving Lender”), the Borrowers may (A) in
accordance with Section 11.13, replace any such Declining Lender with one or
more Approving Lenders and/or Eligible Assignees (which Eligible Assignee(s)
shall be deemed “Approving Lenders” for purposes of Section 2.12(b)) that are
willing to have the full amount of their respective Commitments (after giving
effect to any assignment to such Approving Lender(s) and/or Eligible Assignee(s)
of the Commitment of such Declining Lender) extended to the Second Extended
Maturity Date and (B) request in writing that any Partial Approving Lender
assign (and following its receipt of such written request, such Partial
Approving Lender shall assign), pursuant to an Assignment and Assumption, the
portion of its Commitment not being extended to one or more Approving Lenders
and/or Eligible Assignees (which Eligible Assignee(s) shall be deemed “Approving
Lenders” for purposes of Section 2.12(b)) that are willing to have the full
amount of their respective Commitments (after giving effect to any assignment to
such Approving Lender(s) and/or Eligible Assignee(s) of such portion of the
Commitment of such Partial Approving Lender) extended to the Second Extended
Maturity Date.

(iv)       Conditions Precedent to Effectiveness of First Extended Maturity Date
Extension.  As conditions precedent to the effectiveness of an extension of the
First Extended Maturity Date to the Second Extended Maturity Date, each of the
following requirements shall be satisfied:

(A)       The Administrative Agent shall have received a Second Extension
Request within the period required under subsection (b)(i) above;

(B)       The Required Lenders (determined based on the Commitments held by the
Lenders at the time such Second Extension Request is submitted to the
Administrative Agent, but giving effect to any contemplated assignments pursuant
to Section 2.12(b)(iii)(B)) shall have consented to the requested extension of
the First Extended Maturity Date with respect to all or a portion of their
respective Commitments pursuant to such Second Extension Request (and in any
event in respect of at least $25,000,000 in the aggregate of Commitments);

(C)       On the date of such Second Extension Request and both immediately
before and immediately after giving effect to such extension of the First
Extended Maturity Date, no Default or Event of Default shall have occurred and
be continuing;

(D)       The Borrowers shall have paid to the Administrative Agent, for the pro
rata benefit of each Approving Lender, an extension fee in an amount equal to
*** of the aggregate amount of the Commitments of the Approving Lenders being
extended pursuant to such Second Extension Request, it being agreed that such
fee shall be fully earned when paid and shall not be refundable for any reason;





56

--------------------------------------------------------------------------------

 



 

(E)       The Administrative Agent shall have received a certificate of each
Loan Party dated as of the effective date of such First Extended Maturity Date
extension signed by a Responsible Officer of such Loan Party certifying that,
before and after giving effect to such extension, (A) the representations and
warranties contained in Article V and the other Loan Documents are true and
correct in all material respects on and as of such date, except (x) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, (y) any
representation or warranty that is already by its terms qualified as to
“materiality”,  “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such date after giving effect to such
qualification and (z) for purposes of this Section 2.12(b), the representations
and warranties contained in subsections (a) and (b) of Section 5.05 shall be
deemed to refer to the most recent statements furnished pursuant to subsections
(a) and (b), respectively, of Section 6.01, and (B) no Default exists;

(F)       The Borrowers shall have delivered to the Administrative Agent a
Solvency Certificate executed on behalf of each of the Loan Parties (with
respect to the Solvency of each such Loan Party both before and after giving
effect to such extension); and

(G)       The Borrowers and the other Loan Parties shall have delivered to the
Administrative Agent such reaffirmations of their respective obligations under
the Loan Documents (after giving effect to the extension), and acknowledgments
and certifications that they have no claims, offsets or defenses with respect to
the payment or performance of any of the Obligations, including, without
limitation, reaffirmations of each of the Pledge Agreement, the Security
Agreement and Guaranty, executed by the Loan Parties party thereto.

(v)        Settlement.      In the event that not all of the Commitments are
extended (or replaced) in connection with an Approved Extension, the
Administrative Agent will effect a settlement on the First Extended Maturity
Date of all outstanding Revolving Credit Loans among the Lenders to cause the
Revolving Credit Loans to be held on a pro rata basis by the Approving Lenders
in accordance with their Applicable Percentages (after giving effect to such
Approved Extension).

2.13    Defaulting Lenders.

(a)        Adjustments.  Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)         Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definitions of “Majority Lenders” and
“Required Lenders” and in Section 11.01.





57

--------------------------------------------------------------------------------

 



 

(ii)       Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise), or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08, shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second,  to the payment on a pro rata basis of any amounts
owing by such Defaulting Lender to the Swing Line Lender hereunder; third, as
the Borrowers may request (so long as no Default or Event of Default exists), to
the funding of any Revolving Credit Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fourth, if so determined by the
Administrative Agent and the Borrowers, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement;  fifth,
to the payment of any amounts owing to the Lenders or the Swing Line Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender or the Swing Line Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement; sixth,
 so long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrowers as a result of any judgment of a court of competent
jurisdiction obtained by the Borrowers against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; and seventh, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made at a
time when the conditions set forth in Section 4.02 were satisfied or waived,
such payment shall be applied solely to pay the Loans of all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of such Defaulting Lender until such time as all Loans and funded and unfunded
participations in Swing Line Loans are held by the Lenders pro rata in
accordance with the Commitments hereunder without giving effect to Section
2.13(a)(iv).  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

(iii)      Certain Fees.  No Defaulting Lender shall be entitled to receive any
Unused Fee payable under Section 2.07(a) for any period during which such Lender
is a Defaulting Lender (and the Borrowers shall not be required to pay any such
fee that otherwise would have been required to have been paid to that Defaulting
Lender).

(iv)       Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  All or any part of such Defaulting Lender’s participation in Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the aggregate Revolving Credit Exposure of any Non-Defaulting
Lender to exceed such Non-Defaulting Lender’s Commitment.  Subject to Section
11.24, no reallocation hereunder





58

--------------------------------------------------------------------------------

 



 

shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v)        Repayment of Swing Line Loans.  If the reallocation described in
clause (a)(iv) above cannot, or can only partially, be effected, the Borrowers
shall, without prejudice to any right or remedy available to it hereunder or
under applicable Law, prepay Swing Line Loans in an amount equal to the Swing
Line Lender’s Fronting Exposure.

(b)        Defaulting Lender Cure.  If the Borrowers, the Administrative Agent
and the Swing Line Lender agree in writing that a Lender shall no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Revolving Credit Loans and funded and unfunded
participations in Swing Line Loans to be held on a pro rata basis by the Lenders
in accordance with their Applicable Percentages (without giving effect to
Section 2.13(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided,  further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

2.14    Loan Asset Eligibility Criteria; Sales and other Removals of Loan Assets
and Properties Included in the Borrowing Base Amount.

(a)        Requirements for Loan Assets to be Included in the Borrowing Base
Amount.  Prior to any Loan Asset being included in the calculation of the
Borrowing Base Amount, each of the following requirements shall have been
satisfied with respect to such Loan Asset (such requirements being referred to
herein as the “Loan Asset Eligibility Criteria”):

(i)         The Borrowers shall have provided the Administrative Agent with a
written request for such Loan Asset to be included in calculation of the
Borrowing Base Amount at least two (2) Business Days (or such shorter period of
time as agreed to by the Administrative Agent in writing) prior to its
inclusion, which request shall be accompanied by a draft of a credit memorandum
regarding such Loan Asset, in form reasonably satisfactory to the Administrative
Agent (it being agreed that the form attached as Exhibit K hereto is
satisfactory to the Administrative Agent).

(ii)       Such Loan Asset shall be owned exclusively by a Borrower.

(iii)      The Parent shall have delivered to the Administrative Agent a
certificate, executed by a Responsible Officer of the Parent (an “Loan Asset
Designation Certificate”), certifying to the Administrative Agent and the
Lenders that either (x) the





59

--------------------------------------------------------------------------------

 



 

Parent believes in its reasonable, good faith judgment that such Loan Asset
satisfies all criteria necessary for such Loan Asset to be an “eligible asset”
(or similar term) under at least one Warehouse Line (any such Loan Asset, a
“Warehouse Asset”) or (y) (A) such Loan Asset is not a Warehouse Asset, (B) the
Loan-to-Value Ratio of such Loan Asset (a reasonably detailed calculation of
which shall be included in such Loan Asset Designation Certificate) does not
exceed (1) in the case of an Loan Asset that is secured by one or more
apartment/multi-family properties, eighty percent (80%) and (2) in the case of
any other Loan Asset, seventy-five percent (75%) and (C) the Requisite
Sale/Syndication Efforts are being made with respect to such Loan Asset (any
such Loan Asset satisfying all of the criteria of this subclause (y), a
“Non-Warehouse Asset”).

(iv)       (x) Such Loan Asset shall be secured by a first mortgage on a
Property (provided that this clause (x) shall not apply with respect to any
mezzanine loan comprising such Loan Asset so long as the related commercial
mortgage loan is secured by a first mortgage on a Property), (y) unless an
Approved Appraisal with respect to the Property that secures such Loan Asset has
been delivered to the Administrative Agent pursuant to the following clause (z),
shall be the subject of a draft appraisal delivered to the Administrative Agent
which draft, if issued, would constitute an Approved Appraisal and (z) the
Property that secures such Loan Asset shall, within forty five (45) days after
the inclusion of such Loan Asset in the calculation of the Borrowing Base
Amount, be the subject of an Approved Appraisal delivered to the Administrative
Agent.

(v)        Such Loan Asset shall be free and clear of all Liens and of all
negative pledges or other restrictions on the ability of the Borrower that owns
such Loan Asset to transfer or encumber such Loan Asset (other than notices that
may be required under the documentation governing such Loan Asset and other than
Permitted Collateral Liens)).

(vi)       Such Loan Asset shall be denominated in U.S. dollars and the Property
securing such Loan Asset shall be located in the continental United States.

(vii)     The Administrative Agent shall have received a Borrowing Base
Certificate presenting the Borrowers’ computation of the Borrowing Base Amount
after giving effect to the inclusion of such Loan Asset in the calculation of
the Borrowing Base Amount.

(b)        Removal of Loan Assets from the Borrowing Base Amount for Failure to
Satisfy Loan Asset Eligibility Criteria or Failure to Deliver a Final Credit
Memorandum; Removal of Properties from the Borrowing Base Amount for Failure to
Satisfy Eligible Property Asset Criteria.

(i)         If at any time any Loan Asset included in the calculation of the
Borrowing Base Amount no longer satisfies any of the Loan Asset Eligibility
Criteria set forth in Section 2.14(a)(ii) through (vi) (including (A) in the
case of a Warehouse Asset, the failure of such Warehouse Asset to satisfy any of
the criteria set forth in Section 2.14(a)(iii)(x), (B) in the case of a
Non-Warehouse Asset, the failure of such Non-Warehouse Asset to satisfy any of
the criteria set forth in Section 2.14(a)(iii)(y) and (C) the failure of an
Approved Appraisal to be delivered to the Administrative Agent with





60

--------------------------------------------------------------------------------

 



 

respect to the Property securing such Loan Asset within the time period
specified in Section 2.14(a)(iv)(z)), then (x) such Loan Asset shall be
automatically removed from the Borrowing Base Amount and (y) the Parent shall,
within two (2) Business Days after becoming aware that such Loan Asset no longer
satisfies any such Loan Asset Eligibility Criteria, provide the Administrative
Agent and the Lenders with written notice thereof, together with a Borrowing
Base Certificate setting forth the calculation of the Borrowing Base Amount
(giving effect to the removal of such Loan Asset from the Borrowing Base
Amount).  If, after giving effect to any such removal of the applicable Loan
Asset from the calculation of the Borrowing Base Amount, any mandatory
prepayment of Revolving Credit Loans is required under Section 2.03(b), the
Borrowers shall make such mandatory prepayment in accordance with the terms of
Section 2.03(b).

(ii)       If, within ten (10) Business Days after any Eligible Loan Asset is
first included in the calculation of the Borrowing Base Amount (or such longer
period of time as agreed to by the Administrative Agent in its sole discretion),
the Borrowers have failed to provide the Administrative Agent with a final
credit memorandum regarding such Eligible Loan Asset in a form substantially
similar to the draft credit memorandum provided to the Administrative Agent with
respect to such Eligible Loan Asset pursuant to Section 2.14(a)(i), such
Eligible Loan Asset shall be removed from the calculation of the Borrowing Base
Amount until such time as such final credit memorandum is delivered to the
Administrative Agent.  If such Eligible Loan Asset is removed from the
calculation of the Borrowing Base Amount pursuant to the prior sentence, the
Borrowers shall promptly (and in any event within two (2) Business Days after
its removal) deliver an updated Borrowing Base Certificate to the Administrative
Agent setting forth the calculation of the Borrowing Base Amount (after giving
effect to the removal of such Loan Asset from the calculation of the Borrowing
Base Amount).  If, after giving effect to the removal of such Eligible Loan
Asset from the calculation of the Borrowing Base Amount, any mandatory
prepayment of Revolving Credit Loans is required under Section 2.03(b), the
Borrowers shall make such mandatory prepayment in accordance with the terms of
Section 2.03(b).

(iii)      If at any time any Property included in the calculation of the
Borrowing Base Amount no longer satisfies any of the Eligible Property Asset
Criteria (other than clause (l) and (m) thereof) (including the failure of an
Approved Appraisal to be delivered to the Administrative Agent with respect to
such Property within the time period specified in clause (k) of the definition
of Eligible Property Asset), then (x) such Property shall be automatically
removed from the Borrowing Base Amount and (y) the Parent shall, within two (2)
Business Days after becoming aware that such Property no longer satisfies any
Eligible Property Asset Criteria, provide the Administrative Agent and the
Lenders with written notice thereof, together with a Borrowing Base Certificate
setting forth the calculation of the Borrowing Base Amount (giving effect to the
removal of such Property from the Borrowing Base Amount).  If, after giving
effect to any such removal of the applicable Property from the calculation of
the Borrowing Base Amount, any mandatory prepayment of Loans is required under
Section 2.03(b), the Borrowers shall make such mandatory prepayment in
accordance with the terms of Section 2.03(b).





61

--------------------------------------------------------------------------------

 



 

(c)        Releases and Removals of Eligible Assets Included in the Calculation
of Borrowing Base Amount.  Except as set forth in Section 2.14(b), Eligible
Assets may be removed from the calculation of the Borrowing Base Amount and/or
released from the Collateral only in accordance with Section 11.23.

2.15    Increase in Commitments.

(a)        Request for Increase.  Provided that no Default shall have occurred
and is then continuing, upon written notice to the Administrative Agent (which
shall promptly notify the Lenders), the Borrowers may from time to time, request
an increase in the Aggregate Commitments to an amount not exceeding $650,000,000
in the aggregate after giving effect to such increase; provided that any such
request for an increase shall be in a minimum amount of $25,000,000 (or such
lesser amount as the Borrowers and the Administrative Agent shall agree).  At
the time of sending such notice, the Borrowers (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten (10) Business
Days from the date of delivery of such notice to the Lenders).

(b)        Lender Elections to Increase.  Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such requested increase.  Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.

(c)        Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify the Borrowers and each Lender of the Lenders’
responses to each request made by the Borrowers under this Section.  To achieve
the full amount of a requested increase and subject to the approval of the
Administrative Agent (such consent not to be unreasonably withheld, conditioned
or delayed) and the Swing Line Lender, the Borrowers may also invite additional
Eligible Assignees to become Lenders pursuant to a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent and its counsel (a
“New Lender Joinder Agreement”).

(d)        Effective Date and Allocations.  If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Borrowers shall determine the effective date (the “Increase Effective Date”)
 and the final allocation of such increase.  The Administrative Agent shall
promptly notify the Lenders of the final allocation of such increase and the
Increase Effective Date.  The Administrative Agent is authorized and directed to
amend and distribute to the Lenders, including any party becoming a Lender on
the Increase Effective Date, a revised Schedule 2.01 that gives effect to the
increase and the allocation among the Lenders.

(e)        Conditions to Effectiveness of Increase.  As conditions precedent to
each such increase, (i) the Borrowers shall deliver to the Administrative Agent
a certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (x) (1) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to such increase or (2) certifying that, as of
such





62

--------------------------------------------------------------------------------

 



 

Increase Effective Date, the resolutions delivered to the Administrative Agent
and the Lenders on the Restatement Effective Date (if such resolutions include
approval to increase the Aggregate Commitments to an amount at least equal to
$650,000,000) are and remain in full force and effect and have not been
modified, rescinded or superseded since the date of adoption, and (y) in the
case of the Borrowers, certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article V and the
other Loan Documents are true and correct in all material respects on and as of
such Increase Effective Date, except to the extent that (1) such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct in all material respects as of such earlier date, (2) any
representation or warranty that is already by its terms qualified as to
“materiality”,  “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such applicable date (including such earlier date
set forth in the foregoing clause (1)) after giving effect to such qualification
and (3) for purposes of this Section 2.15, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 shall be deemed to refer to
the most recent statements furnished pursuant to subsections (a) and (b),
respectively, of Section 6.01, and (B) no Default shall have occurred and is
then continuing, (ii) the Administrative Agent shall have received (x) a New
Lender Joinder Agreement duly executed by the Borrowers and each Eligible
Assignee that is becoming a Lender in connection with such increase, which New
Lender Joinder Agreement shall (in order to be effective) be acknowledged and
consented to in writing by the Administrative Agent and the Swing Line Lender
and (y) written confirmation from each existing Lender, if any, participating in
such increase of the amount by which its Commitment will be increased, which
confirmation shall (in order to be effective) be acknowledged and consented to
in writing by the Swing Line Lender and (iii) the Borrowers shall have paid to
the Arranger any fee required to be paid by the Borrowers as agreed to in
writing by the Arranger and the Borrowers in connection therewith.

(f)        Settlement Procedures.  On each Increase Effective Date, promptly
following fulfillment of the conditions set forth in clause (e) of this Section
2.15, the Administrative Agent shall notify the Lenders of the occurrence of the
increase of the Aggregate Commitments effected on such Increase Effective Date
and the amount of the Commitment and Applicable Percentage of each Lender as a
result thereof.  In the event that the increase in the Aggregate Commitments
results in any change to the Applicable Percentage of any Lender, then on the
Increase Effective Date (i) the participation interests of the Lenders in any
outstanding Swing Line Loans shall be automatically reallocated among the
Lenders in accordance with their respective Applicable Percentages after giving
effect to such increase, (ii) any new Lender, and any existing Lender whose
Commitment has increased, shall pay to the Administrative Agent such amounts as
are necessary to fund its new or increased Applicable Percentage of all existing
Revolving Credit Loans, (iii) the Administrative Agent will use the proceeds
thereof to pay to all existing Lenders whose Applicable Percentage is decreasing
such amounts as are necessary so that each Lender’s participation in existing
Revolving Credit Loans will be equal to its adjusted Applicable Percentage, and
(iv) if the Increase Effective Date occurs on a date other than the last day of
an Interest Period applicable to any outstanding Revolving Credit Loan that is a
Eurodollar Rate Loan, then the Borrowers shall pay any amounts required pursuant
to Section 3.05 on account of the payments made pursuant to clause (iii) of this
sentence.

(g)        Conflicting Provisions.  This Section shall supersede any provisions
in Section 2.11 or 11.01 to the contrary.





63

--------------------------------------------------------------------------------

 



 

2.16    Swing Line Loans.

(a)        The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.16, may in its sole discretion make loans
(each such loan, a “Swing Line Loan”) to the Borrowers from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Percentage of the Outstanding Amount of Revolving Credit Loans of the Lender
acting as Swing Line Lender, may exceed the amount of such Lender’s Commitment;
provided,  however, that (x) after giving effect to any Swing Line Borrowing,
(i) the Total Outstandings shall not exceed the lesser of (A) the Borrowing Base
Amount at such time and (B) the Aggregate Commitments at such time, and (ii) the
Revolving Credit Exposure of any Lender (other than the Lender acting as Swing
Line Lender to the extent such excess results solely by virtue of outstanding
Swing Line Loans) shall not exceed such Lender’s Commitment, (y) the Borrowers
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan, and (z) without limiting the absolute discretion of the Swing
Line Lender to make or decline to make Swing Line Loans, the Swing Line Lender
shall not be under any obligation to make any Swing Line Loan if it shall
determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Swing Line Loan may have, Fronting
Exposure.  Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.16, prepay
under Section 2.03, and reborrow under this Section 2.16.  Each Swing Line Loan
shall be a Base Rate Loan.  Immediately upon the making of a Swing Line Loan,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Swing Line Loan.

(b)        Borrowing Procedures. Each Swing Line Borrowing shall be made upon
the Borrowers’ irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by (A) telephone or (B) by a Swing Line
Loan Notice; provided that any telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a Swing Line
Loan Notice.  Each such Swing Line Loan Notice must be received by the Swing
Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day.  Promptly after receipt by the Swing Line Lender of any
Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 2:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.16(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrowers.





64

--------------------------------------------------------------------------------

 



 

(c)        Refinancing of Swing Line Loans.

(i)         The Swing Line Lender at any time in its sole discretion may
request, on behalf of the Borrowers (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a
Revolving Credit Loan as a Base Rate Loan in an amount equal to such Lender’s
Applicable Percentage of the amount of Swing Line Loans then outstanding.  Such
request shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Commitments and the conditions set forth
in Section 4.02(a) and (b).  The Swing Line Lender shall furnish the Borrowers
with a copy of the applicable Committed Loan Notice promptly after delivering
such notice to the Administrative Agent.  Each Lender shall make an amount equal
to its Applicable Percentage of the amount specified in such Committed Loan
Notice available to the Administrative Agent in immediately available funds for
the account of the Swing Line Lender at the Administrative Agent’s Office not
later than 1:00 p.m. on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.16(c)(ii), each Lender that so makes funds
available shall be deemed to have made a Revolving Credit Loan as a Base Rate
Loan to the Borrowers in such amount.  The Administrative Agent shall remit the
funds so received to the Swing Line Lender.

(ii)       If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Loan in accordance with Section 2.16(c)(i), the request for
Revolving Credit Loan submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.16(c)(i) shall be deemed payment in respect of such
participation.

(iii)      If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.16(c) by the time
specified in Section 2.16(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Credit
Loan included in the relevant Revolving Credit Borrowing or funded participation
in the relevant Swing Line Loan, as the case may be.  A certificate of the Swing
Line Lender submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.





65

--------------------------------------------------------------------------------

 



 

(iv)       Each Lender’s obligation to make Revolving Credit Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.16(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrowers or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided,  however, that each
Lender’s obligation to make Revolving Credit Loans pursuant to this Section
2.16(c) (but not its obligation to purchase and fund risk participations in
Swing Line Loans) is subject to the conditions set forth in Section 4.02.  No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrowers to repay Swing Line Loans, together with interest as
provided herein.

(d)        Repayment of Participations.

(i)         At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.

(ii)       If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate.  The Administrative Agent will make such
demand upon the request of the Swing Line Lender.  The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e)        Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrowers for interest on the Swing Line
Loans.  Until each Lender funds its Revolving Credit Loan or risk participation
pursuant to this Section 2.16 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.

(f)        Payments Directly to Swing Line Lender.  The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

ARTICLE III.  TAXES, YIELD PROTECTION AND ILLEGALITY

3.01    Taxes.

(a)        Payments Free of Taxes; Obligation to Withhold; Payments on Account
of Taxes.  (i)       Any and all payments by or on account of any obligation of
any Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as





66

--------------------------------------------------------------------------------

 



 

required by applicable Laws.  If any applicable Laws (as determined in the good
faith discretion of the Administrative Agent) require the deduction or
withholding of any Tax from any such payment by the Administrative Agent or a
Loan Party, then the Administrative Agent or such Loan Party shall be entitled
to make such deduction or withholding, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below unless the
Administrative Agent or such Loan Party has actual knowledge that any such
information or documentation is incorrect.

(ii)       If any Loan Party or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent (or, in the case of a Swing Line Loan, such Loan Party)
shall withhold or make such deductions as are determined by such Loan Party or
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below unless the
Administrative Agent or such Loan Party has actual knowledge that any such
information or documentation is incorrect, (B) the Administrative Agent (or, in
the case of a Swing Line Loan, such Loan Party) shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Code, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Loan Party shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b)        Payment of Other Taxes by the Loan Parties.  Without limiting the
provisions of subsection (a) above, each Loan Party shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(c)        Tax Indemnifications.  (i)       Each Loan Party shall, and does
hereby, jointly and severally, indemnify each Recipient, and shall make payment
in respect thereof within ten (10) days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 3.01) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrowers by a Lender or (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent demonstrable error.  Each Loan Party shall, and does hereby,
jointly and severally, indemnify the Administrative Agent, and shall make
payment in respect thereof within ten (10) days after demand therefor, for any
amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below.

(ii)       Each Lender shall, and does hereby, severally indemnify, and shall
make payment in respect thereof within ten (10) days after demand therefor, (x)
the





67

--------------------------------------------------------------------------------

 



 

Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (y) the Administrative Agent and the
Loan Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 11.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent or a
Loan Party in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent or a Loan Party shall be
conclusive absent demonstrable error.  Each Lender hereby authorizes the
Administrative Agent and each Loan Party to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent or a Loan Party
under this clause (ii).

(iii)      For purposes of determining withholding Taxes imposed under FATCA,
the Borrowers and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Obligations as not qualifying
as a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

(d)        Evidence of Payments.  As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this Section
3.01, such Loan Party shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by Laws to report such payment or
other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e)        Status of Lenders; Tax Documentation.

(i)         Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
reasonably requested by the Borrowers or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A),  (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such





68

--------------------------------------------------------------------------------

 



 

Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.  Unless the
applicable withholding agent has received forms or other documents reasonably
satisfactory to it indicating that payments under any Loan Document to or for a
Lender are not subject to withholding tax or are subject to such Tax at a rate
reduced by an applicable tax treat, the Borrowers, the other Loan Parties,
Administrative Agent or other applicable withholding agent shall withhold
amounts required to be withheld by applicable Law from such payments at the
applicable statutory rate.

(ii)       Without limiting the generality of the foregoing:

(A)       any Lender that is a U.S. Person shall deliver to the Borrowers and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

(B)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:

(i)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed  copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(ii)       executed copies of IRS Form W-8ECI;

(iii)      in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrowers within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed  copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or





69

--------------------------------------------------------------------------------

 



 

(iv)       to the extent a Foreign Lender is not the beneficial owner,
executed  copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN-E (or W-8BEN, as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-4 on behalf of each such direct and
indirect partner;

(C)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed  copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)       if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(iii)      Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrowers and the Administrative Agent in writing of its
legal inability to do so.

(f)        Treatment of Certain Refunds.  Unless required by applicable Laws, at
no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender, or have any obligation to pay to any
Lender, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender.  If any Recipient determines, in its sole discretion exercised
in good faith, that it has received a refund of any Taxes as to which it has





70

--------------------------------------------------------------------------------

 



 

been indemnified by any Loan Party or with respect to which any Loan Party has
paid additional amounts pursuant to this Section 3.01, it shall pay to such Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by a Loan Party under this Section
3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that such Loan Party, upon the request of
the Recipient, agrees to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to such Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This subsection shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to any Loan Party or any other Person.

(g)        Survival.  Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

(h)        Payments made by Administrative Agent.  For the avoidance of doubt,
any payments made by the Administrative Agent to any Lender shall be treated as
payments made by the applicable Loan Party.

(i)         Lender treated as Partnership.  If any Lender is treated as
partnership for purposes of an applicable Indemnified Tax or Other Tax, any
withholding made by such Lender shall be treated as if such withholding had been
made by the applicable Loan Party or the Administrative Agent.

3.02    Illegality.  If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its Lending Office to perform any of its obligations hereunder or
make, maintain or fund or charge interest with respect to any Loan or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrowers
through the Administrative Agent, (i) any obligation of such Lender  to issue,
make, maintain, fund or charge interest with respect to any such Loan or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the





71

--------------------------------------------------------------------------------

 



 

Administrative Agent and the Borrowers that the circumstances giving rise to
such determination no longer exist.  Upon receipt of such notice, (x) the
Borrowers shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal  for such Lender to determine or charge
interest rates based upon the Eurodollar Rate.  Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.

3.03        Inability to Determine Rates.  (a)(i) If in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation
thereof,  (A)  the Administrative Agent determines that (1) Dollar deposits are
not being offered to banks in the London interbank market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, or (2) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan (in each case with
respect to clause (A)(1) above, “Impacted Loans”), or (B) the Administrative
Agent or affected Lenders determine that for any reason  the Eurodollar Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrowers and each Lender.  Thereafter, (x) the obligation of the Lenders to
make or maintain Eurodollar Rate Loans shall be suspended, (to the extent of the
affected Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent upon the instruction of the affected Lenders revokes
such notice.  Upon receipt of such notice, the Borrowers may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans in the amount specified therein.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (A)(1) of this section, the Administrative
Agent, in consultation with the Borrowers and the affected Lenders, may
establish an alternative interest rate for the Impacted Loans, in which case,
such alternative rate of interest shall apply with respect to the Impacted Loans
until (I) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section, (II)
the Administrative Agent or the affected Lenders notify the Administrative Agent
and the Borrowers that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or (III)
any Lender determines that any Law has made it unlawful, or that





72

--------------------------------------------------------------------------------

 



 

any Governmental Authority has asserted that it is unlawful, for such Lender or
its applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrowers written notice
thereof.

(b)        Notwithstanding anything to the contrary in this Agreement or any
other Loan Documents, if Administrative Agent determines (which determination
shall be conclusive absent manifest error), or any of the Borrowers or Majority
Lenders notify Administrative Agent (with, in the case of the Majority Lenders,
a copy to the Borrowers) that the Borrowers or Majority Lenders (as applicable)
have determined, that:

(i)         adequate and reasonable means do not exist for ascertaining LIBOR
for any requested Interest Period, including, without limitation, because the
LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii)       the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over Administrative Agent has made a public
statement identifying a specific date after which LIBOR or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans (such specific date, the “Scheduled Unavailability Date”), or

(iii)      syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by Administrative Agent or
receipt by Administrative Agent of such notice, as applicable, Administrative
Agent and the Borrowers may amend this Agreement to replace LIBOR with an
alternate benchmark rate (including any mathematical or other adjustments to the
benchmark (if any) incorporated therein), giving due consideration to any
evolving or then existing convention for similar U.S. Dollar denominated
syndicated credit facilities for such alternative benchmarks (any such proposed
rate, a “LIBOR Successor Rate”), together with any proposed LIBOR Successor Rate
Conforming Changes and any such amendment shall become effective at 5:00 p.m.
(New York time) on the fifth (5th) Business Day after Administrative Agent shall
have posted such proposed amendment to all Lenders and Borrowers unless, prior
to such time, Lenders comprising the Majority Lenders have delivered to
Administrative Agent written notice that such Majority Lenders do not accept
such amendment.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), Administrative Agent will promptly so notify the Borrowers and each
Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain LIBOR
Daily Floating Rate Loans or Eurodollar Rate Loans shall be suspended (to the
extent of the affected LIBOR Daily Floating Rate Loans, Eurodollar Rate Loans or
Interest Periods) and (y) the Eurodollar Rate component shall no longer be
utilized in determining the Base Rate.  Upon receipt of such notice, the
Borrowers may revoke any





73

--------------------------------------------------------------------------------

 



 

pending request for a Borrowing of, conversion to or continuation of LIBOR Daily
Floating Rate Loans or Eurodollar Rate Loans (to the extent of the affected
LIBOR Daily Floating Rate Loans, Eurodollar Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

3.04        Increased Costs; Reserves on Eurodollar Rate Loans.

(a)        Increased Costs Generally.  If any Change in Law shall:

(i)         impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e));

(ii)       subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)      impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, the Borrowers
will pay to such Lender such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered; provided,
however, that Borrowers’ obligations with respect to any Taxes shall be governed
solely by Section 3.01.

(b)        Capital Requirements.  If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitment of such Lender or the Loans made by, or
participations in Swing Line Loans held by, such Lender, to a level below that
which such Lender or such Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrowers will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.





74

--------------------------------------------------------------------------------

 



 

(c)        Certificates for Reimbursement.  A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrowers shall be conclusive absent manifest
error.  The Borrowers shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

(d)        Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section 3.04
shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that the Borrowers shall not be required to compensate a
Lender pursuant to the foregoing provisions of this Section for any increased
costs incurred or reductions suffered more than nine (9) months prior to the
date that such Lender notifies the Borrowers of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e)        Reserves on Eurodollar Rate Loans.  The Borrowers shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Eurodollar Rate Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Eurodollar Rate Loan, provided the Borrowers shall have received
at least ten (10) days’ prior notice (with a copy to the Administrative Agent)
of such additional interest from such Lender.  If a Lender fails to give notice
ten (10) days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable ten (10) days from receipt of such notice.

3.05        Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrowers shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a)        any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b)        any failure by the Borrowers (for a reason other than the failure of
such Lender to make a Revolving Credit Loan) to prepay, borrow, continue or
convert any portion of the Revolving Credit Loans (other than a Base Rate Loan)
on the date or in the amount notified by the Borrowers; or

(c)        any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrowers
pursuant to Section 11.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain the Revolving Credit Loans or from fees payable
to terminate the deposits from





75

--------------------------------------------------------------------------------

 



 

which such funds were obtained.  The Borrowers shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

3.06        Mitigation Obligations; Replacement of Lenders.

(a)        Designation of a Different Lending Office.  Each Lender may make any
Loan to the Borrowers through any Lending Office, provided that the exercise of
this option shall not affect the obligation of the Borrowers to repay the Loan
in accordance with the terms of this Agreement. If any Lender requests
compensation under Section 3.04, or requires the Borrowers to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then at the request of the
Borrowers such Lender shall use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)        Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, the Borrowers may replace such Lender in
accordance with Section 11.13.

3.07        Survival.  All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV.  CONDITIONS PRECEDENT

4.01        Conditions of Effectiveness.  This Third Amended and Restated Credit
Agreement shall become effective on and as of the first date (the “Restatement
Effective Date”) on which all of the following conditions precedent shall have
been satisfied or waived in accordance with Section 11.01:

(a)        The Administrative Agent’s receipt of the following, each of which
shall be originals, .pdf copies sent via electronic mail or telecopied (followed
promptly by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party, each dated the Restatement
Effective Date (or, in the case of certificates of governmental





76

--------------------------------------------------------------------------------

 



 

officials, a recent date before the Restatement Effective Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

(i)         executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrowers;

(ii)       a Note executed by the Borrower in favor of each Lender requesting a
Note;

(iii)      a Borrowing Base Certificate, as of the Restatement Effective Date;

(iv)       a certificate of each Loan Party dated as of the proposed Restatement
Effective Date signed by a Responsible Officer of such Loan Party certifying
that, on the Restatement Effective Date before and after giving effect to the
effectiveness of this Agreement, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct in all
material respects on and as of such date, except (x) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date and (y) any
representation or warranty that is already by its terms qualified as to
“materiality”,  “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such date after giving effect to such
qualification, and (B) no Default exists; and

(v)        such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

(vi)       such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in its jurisdiction of organization or formation;

(vii)     a favorable opinion of Sidley Austin LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to such matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request;

(viii)    a favorable opinion of Morrison & Foerster LLP, Maryland counsel to
the Parent, addressed to the Administrative Agent and each Lender, as to such
matters concerning the Parent and the Loan Documents to which the Parent is a
party as the Administrative Agent may reasonably request;

(ix)       a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and





77

--------------------------------------------------------------------------------

 



 

approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required;

(x)        certified copies of UCC, tax and judgment lien searches, or
equivalent reports or searches, each of a recent date listing all effective
financing statements, lien notices or comparable documents (together with copies
of such financing statements and documents) that name any Loan Party (other than
Parent) as debtor and that are filed in those state and county jurisdictions in
which any Loan Party (other than Parent) is organized or maintains its principal
place of business and such other searches, if any, that the Administrative Agent
reasonably deems necessary or appropriate, none of which encumber the Collateral
covered or intended to be covered by the Collateral Documents (other than Liens
permitted to exist pursuant to the terms hereof);

(xi)       [intentionally omitted];

(xii)     [intentionally omitted];

(xiii)    the Administrative Agent shall have received such other agreements and
documents, and evidence that all other actions, recordings and filings have been
taken, in each case that the Administrative Agent may reasonably deem necessary
or desirable in order to create or perfect the Liens created under the
Collateral Documents (including all actions the delivery of the certificates
representing any Equity Interests in any Person that have been pledged pursuant
to the Pledge Agreement (together with undated stock powers or other appropriate
instruments of transfer executed and delivered in blank by a duly authorized
officer of the holder(s) of such Equity Interests);

(xiv)     the absence of any action, suit, investigation or proceeding, pending
or threatened, in any court or before any arbitrator or Governmental Authority
that purports to materially affect any of the Borrowers, the Guarantors or any
of their respective Subsidiaries, or any transaction contemplated hereby, or
that could have a material adverse effect on any of the Borrowers or the
Guarantors, or any of their respective Subsidiaries, or any transaction
contemplated hereby or on the ability of any of the Borrowers or the Guarantors
to perform its obligations under the Loan Documents; and

(xv)      a Solvency Certificate from the Loan Parties demonstrating that each
Loan Party is Solvent.

(b)        At least five (5) Business Days prior to the Restatement Effective
Date, the Administrative Agent and each Lender, as applicable, shall have
received documentation and other information with respect to each of the Loan
Parties which is required by regulatory authorities under applicable “know your
customer”  and anti-money laundering rules and regulations, including, without
limitation, the USA Patriot Act (Title III of Pub. L. 107 56 (signed into law
October 26, 2001)) and regulations implemented by the US Treasury’s Financial
Crimes Enforcement Network under the Bank Secrecy Act reasonably requested by
the Administrative Agent or such Lender at least ten (10) Business Days prior to
the Restatement Effective Date.





78

--------------------------------------------------------------------------------

 



 

(c)        Any fees required to be paid on or before the Restatement Effective
Date shall have been paid.

(d)        Unless waived by the Administrative Agent, the Borrowers shall have
paid all reasonable fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to the Restatement Effective
Date, plus such additional amounts of such reasonable fees, charges and
disbursements as shall constitute its reasonable estimate of such reasonable
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrowers and the Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
 Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01 each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received written notice from such Lender prior to the proposed
Restatement Effective Date specifying its objection thereto.

4.02        Conditions to all Revolving Credit Loans.  The obligation of each
Lender to honor any Request for Credit Extension is subject to the following
conditions precedent:

(a)        The representations and warranties of the Borrowers and each other
Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the date of such Revolving Credit Loan, except (i) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, (ii) any representation or warranty that is already by its terms qualified
as to “materiality”,  “Material Adverse Effect” or similar language shall be
true and correct in all respects as of such date after giving effect to such
qualification and (iii) for purposes of this Section 4.02, the representations
and warranties contained in subsections (a) and (b) of Section 5.05 shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 6.01.

(b)        No Default shall exist, or would result from such proposed Loan or
from the application of the proceeds thereof.

(c)        The Administrative Agent and, in the case of a Swing Line Borrowing,
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

(d)        The Administrative Agent shall have received a Borrowing Base
Certificate from the Borrowers with the information set forth therein being as
of the date of such requested Borrowing.





79

--------------------------------------------------------------------------------

 



 

(e)        After giving effect to the proposed Loan, the Total Outstandings
shall not exceed the lesser of (i) the Borrowing Base Amount at such time and
(ii) the Aggregate Commitments at such time.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Revolving Credit Loans to the other Type or a continuation
of Eurodollar Rate Loans or a Committed Loan Notice delivered by the Swing Line
Lender pursuant to Section 2.16(c)(i)) submitted by the Borrowers shall be
deemed to be a representation and warranty that the conditions specified in
Sections 4.02(a),  (b) and (e) have been satisfied on and as of the date of the
applicable Loan.

ARTICLE V.  REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that:

5.01        Existence, Qualification and Power.  Each Loan Party and each
Subsidiary thereof (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, and (c)
is duly qualified and is licensed and, as applicable, in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license; except in
each case referred to in clause (b)(i) or (c), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.

5.02        Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law; except in each case referred to in clause (b)(i) to the
extent that such conflict or violation could not reasonably be expected to have
a Material Adverse Effect.

5.03        Governmental Authorization; Other Consents.  Other than notices and
consents required under the terms of any of the Eligible Loan Assets or Pledged
Additional Collateral Assets (all of which have been given or obtained), no
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with (a) the execution, delivery or performance by any
Loan Party of this Agreement or any other Loan Document, (b) the grant by any
Loan Party of the Liens granted by it pursuant to the Collateral Documents, (c)
except for the filing of UCC financing statements and the delivery of Control
Agreements, the perfection or





80

--------------------------------------------------------------------------------

 



 

maintenance of the Liens created under the Collateral Documents (including the
first priority nature thereof, subject to Permitted Collateral Liens). In
addition, no approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the enforcement of any Loan Party of,
or the exercise by the Administrative Agent or any Lender of its rights under,
the Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, other than, with respect to foreclosure upon or transfer
of (i) any Eligible Loan Asset, notices that may be required under the
documentation governing such Eligible Loan Asset and (ii) any Pledged Additional
Collateral Asset, notices that may be required under, and restrictions on
permitted transferees that may be set forth in, the documentation governing such
Pledged Additional Collateral Asset (but only to the extent such restrictions on
permitted transferees of such Pledged Additional Collateral Asset are reasonably
standard and customary for loans or other debt investments that are the same
type as such Pledged Additional Collateral Asset).

5.04        Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except to the extent that the
enforceability thereof may be subject to bankruptcy, insolvency, reorganization,
receivership, conservatorship, moratorium or other similar laws now or hereafter
in effect relating to creditors’ rights in general and to general principles of
equity.

5.05        Financial Statements; No Material Adverse Effect.

(a)        The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Parent and its Subsidiaries as of the date thereof and their results of
operations, cash flows and changes in shareholders’ equity for the period
covered thereby in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; and (iii)
show all material indebtedness and other liabilities, direct or contingent, of
the Parent and its Subsidiaries as of the date thereof, including liabilities
for Taxes, material commitments and Indebtedness.

(b)        The unaudited consolidated balance sheets of the Parent and its
Subsidiaries dated September 30, 2017, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for the fiscal
quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Parent and its Subsidiaries as of the date thereof and their results of
operations, cash flows and changes in shareholders’ equity for the period
covered thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.

(c)        Since the date of the balance sheet included in the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.





81

--------------------------------------------------------------------------------

 



 

5.06        Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of such Loan Party after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against such Loan Party or any of its
Subsidiaries or against any of their properties or revenues that (a) challenges
the validity or enforceability of this Agreement, any other Loan Document or any
of the transactions contemplated hereby, or otherwise purports to restrict or
prohibit the performance of all or any portion of this Agreement, any other Loan
Document or any of the transactions contemplated hereby, or (b) either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

5.07        No Default.  Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08        Ownership of Property; Liens.  Each Loan Party and each of its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The property of each Loan Party and its Subsidiaries is subject
to no Liens, other than Liens permitted by Section 7.01.

5.09        Environmental Compliance.  Except as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, the
Loan Parties and their respective Subsidiaries: (i) are, and within the period
of all applicable statutes of limitation have been, in compliance with all
applicable Environmental Laws; (ii) hold all Environmental Permits (each of
which is in full force and effect) required for any of their current or intended
operations or for any property owned, leased, or otherwise operated by any of
them; (iii) are, and within the period of all applicable statutes of limitation
have been, in compliance with all of their Environmental Permits; and (iv) to
the extent within the control of the Loan Parties and their respective
Subsidiaries, each of their Environmental Permits will be timely renewed and
complied with, any additional Environmental Permits that may be required of any
of them will be timely obtained and complied with, without material expense, and
compliance with any Environmental Law that is or is expected to become
applicable to any of them will be timely attained and maintained, without
material expense.

5.10        Insurance.  The properties of the Parent and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Parent, in such amounts with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Parent or the applicable Subsidiary
operates, except in the case of Subsidiaries that are not Loan Parties where the
failure to maintain such insurance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.11        Taxes.  The Parent and each of its Subsidiaries have timely filed
all federal, state and other material tax returns and reports required to be
filed, and have timely paid all





82

--------------------------------------------------------------------------------

 



 

federal, state and other material Taxes (whether or not shown on a tax return),
including in its capacity as a withholding agent, levied or imposed upon it or
its properties, income or assets otherwise due and payable, except those Taxes
which are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP, and except in the case of Subsidiaries that are not Loan Parties where the
failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  There is no proposed tax assessment
or other claim against, and no tax audit with respect to, any Loan Party or any
Subsidiary, except in each case as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.12        ERISA Compliance.

(a)        Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws.  Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under Section
401(a) of the Code and the trust related thereto has been determined by the
Internal Revenue Service to be exempt from federal income tax under Section
501(a) of the Code, or an application for such a letter is currently being
processed by the Internal Revenue Service or will be filed with the Internal
Revenue Service within the remedial amendment period.  To the best knowledge of
such Loan Party, nothing has occurred that would prevent or cause the loss of
such tax-qualified status.

(b)        There are no pending or, to the best knowledge of such Loan Party,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c)        Except for any of the following which could not reasonably be
expected to result in a Material Adverse Effect (i) no ERISA Event has occurred,
and neither such Loan Party nor any ERISA Affiliate is aware of any fact, event
or circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan or Multiemployer Plan; (ii) as of
the most recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is 60% or
higher and neither such Loan Party nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of the most recent
valuation date; (iii) neither such Loan Party nor any ERISA Affiliate has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become due that are unpaid; (iv)
neither such Loan Party nor any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or Section 4212(c) of ERISA; and (v) no
Pension Plan has been terminated by the plan administrator thereof nor by the
PBGC, and no event or circumstance has occurred or exists that could reasonably
be expected to cause the PBGC to institute proceedings under Title IV of ERISA
to terminate any Pension Plan.





83

--------------------------------------------------------------------------------

 



 

(d)        On the Restatement Effective Date, neither such Loan Party nor any
ERISA Affiliate maintains or contributes to, or has any unsatisfied obligation
to contribute to, or liability under, any active or terminated Pension Plan
other than those listed on Schedule 5.12(d) hereto.

(e)        Neither Borrower is a Plan nor will they be using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Plans in connection with the Loans or the Commitments.

5.13        Loan Parties.  As of the Restatement Effective Date,  all of the
outstanding Equity Interests of each Subsidiary of each Loan Party has been
validly issued, are fully paid and nonassessable and are owned by a Loan Party
or a Subsidiary thereof free and clear of all Liens other than Liens permitted
to exist under Section 7.01.  All of the outstanding Equity Interests in each
Loan Party have been validly issued and are fully paid and nonassessable.  Set
forth on Schedule 5.13 is a complete and accurate list of all Loan Parties,
showing as of the Restatement Effective Date (as to each Loan Party) the
jurisdiction of its incorporation and the address of its principal place of
business.  As of the Restatement Effective Date, the copy of the charter of each
Loan Party and each amendment thereto previously provided to the Administrative
Agent on or prior to the Restatement Effective Date is a true and correct copy
of each such document, each of which is valid and in full force and effect.

5.14        Margin Regulations; Investment Company Act.

(a)        Such Loan Party is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock. 
Immediately following the application of the proceeds of each Borrowing, not
more than 25% of the value of the assets (either of such Loan Party only or of
the Loan Parties and their Subsidiaries on a consolidated basis) subject to the
provisions of Section 7.01 or subject to any restriction contained in any
agreement or instrument between such Loan Party and any Lender or any Affiliate
of any Lender relating to Indebtedness and within the scope of Section 8.01(e)
will be margin stock.

(b)        None of the Parent, any Person Controlling the Parent, or any
Subsidiary of the Parent is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

5.15        Disclosure.  No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (taken as a whole and as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading; provided that (a) with respect to
projected financial information and other forecasts, such Loan Party represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time (it being understood and agreed that
financial projections are not a guarantee of financial performance and that
actual results may differ from financial





84

--------------------------------------------------------------------------------

 



 

projections and such differences may be material) and (b) no representation is
made hereunder with respect to any reports, certificates or other information
received by a Borrower or any other Loan Party and delivered to the
Administrative Agent or any Lender with respect to the Eligible Loan Assets or
Pledged Additional Collateral Assets.

5.16        Compliance with Laws.  Each Loan Party and each Subsidiary thereof
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

5.17        Taxpayer Identification Number.  Each Loan Party’s true and correct
U.S. taxpayer identification number (or the equivalent thereof, in the case of a
Loan Party that is not organized under the laws of the United States, any State
thereof or the District of Columbia) is set forth on Schedule 11.02 (or, in the
case of a Subsidiary that becomes a Loan Party after the Restatement Effective
Date, is set forth in the information provided to the Administrative Agent with
respect to such Subsidiary pursuant to Section 6.12).

5.18        Intellectual Property; Licenses, Etc..  The Parent and its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person, except in the case of Subsidiaries that are not Loan Parties
where the failure to possess same could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.19        Solvency.  Each Loan Party individually, and together with its
Subsidiaries on a consolidated basis, is Solvent.

5.20        Casualty, Etc.  Neither the businesses nor the properties of any
Loan Party or any of its Subsidiaries are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

5.21        OFAC.  No Loan Party, no Subsidiary of any Loan Party nor, to the
knowledge of senior management of each Loan Party, none of its Affiliates and
none of the respective officers, directors, brokers or agents of any Loan Party
acting or benefiting in any capacity in connection with the Loans is (i)
currently the subject or target of any Sanctions , (ii) included on OFAC’s List
of Specially Designated Nationals, HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority or (iii) located, organized or resident
in a Designated Jurisdiction.  No Loan, nor the proceeds from any Loan, has
knowingly been used by any Loan Party or any Subsidiary of any Loan Party to
lend, contribute, provide or has otherwise made available to fund any activity
or business in any Designated Jurisdiction or to fund any activity or business
of any





85

--------------------------------------------------------------------------------

 



 

Person located, organized or residing in any Designated Jurisdiction or who is
the subject of any Sanctions, or in any other manner that will result in any
violation by any Person (including any Lender, the Arranger, the Administrative
Agent or the Swing Line Lender) of Sanctions.

5.22        Collateral Documents.  The provisions of the Collateral Documents
are effective to create in favor of the Administrative Agent for the benefit of
the Secured Parties a legal, valid and enforceable first priority Lien (subject
to Liens permitted by Section 7.01) on all right, title and interest of the
respective Loan Parties in the Collateral described therein, subject to the
actions required therein with respect to perfection and priority of such
Lien.  Except for filings completed on or prior to the Restatement Effective
Date and as contemplated hereby and by the Collateral Documents and except for
the delivery of effective Control Agreements contemplated hereby and by the
Collateral Documents, no filing or other action will be necessary to perfect or
protect such Liens.

5.23        Anti-Money Laundering; Anti-Corruption Laws; Sanctions.

(a)        No Loan Party or its Subsidiaries, nor, to the knowledge of senior
management of each Loan Party, none of its Affiliates and none of the respective
officers, directors, brokers or agents of any Loan Party (i) has violated or is
in violation of any applicable anti-money laundering law or (ii) has engaged or
engages in any transaction, investment, undertaking or activity that conceals
the identity, source or destination of the proceeds from any category of
offenses designated in any applicable law, regulation or other binding measure
implementing the “Forty Recommendations” and “Nine Special Recommendations”
published by the Organisation for Economic Cooperation and Development’s
Financial Action Task Force on Money Laundering.

(b)        The Loan Parties and their Subsidiaries have conducted their
businesses in compliance with the United States Foreign Corrupt Practices Act of
1977 and, to the extent applicable to the Loan Parties and their Subsidiaries,
the UK Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions, and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

(c)        No Loan Party or its Subsidiaries, nor, to the knowledge of senior
management of each Loan Party, none of its Affiliates and none of the respective
officers, directors, brokers or agents of any Loan Party acting or benefiting in
any capacity in connection with the Loans, is an individual or entity that is
included on any Sanctions-related list of designated Persons maintained by OFAC,
the U.S. Department of State, the United Nationals Security Counsel, the
European Union or any European Union member state, in each case, to the extent
such Person is subject to the jurisdiction thereof.

5.24        REIT Status; Stock Exchange Listing.  The Parent is currently
organized and currently operates in conformity with the requirements for
qualification and taxation as a REIT.  The shares of common Equity Interests of
the Parent are listed on the New York Stock Exchange.

5.25        Eligible Assets.  (a) Each Property included in any calculation of
Borrowing Base Amount, DSC Amount or the Eligible Assets Interest Coverage Ratio
(in each case





86

--------------------------------------------------------------------------------

 



 

including any component definition of any thereof), satisfied, at the time of
such calculation, all of the requirements contained in the definition of
“Eligible Property Asset.”

(b)        Each Loan Asset included in any calculation of Borrowing Base Amount
or the Eligible Assets Interest Coverage Ratio (in each case including any
component definition of any thereof), satisfied, at the time of such
calculation, each of the Loan Asset Eligibility Criteria.

5.26        EEA Financial Institutions.  No Loan Party is an EEA Financial
Institution.

ARTICLE VI.  AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment or any Loan or other Obligation
hereunder shall remain unpaid or unsatisfied, each Loan Party shall, and shall
(except in the case of the covenants set forth in Sections 6.01,  6.02,  6.03,
 6.11,  6.16 and 6.17) cause each Subsidiary thereof to:

6.01        Financial Statements, Borrowing Base Certificates and Related
Information.  Deliver to the Administrative Agent (for distribution to the
Lenders), in form and detail reasonably satisfactory to the Administrative
Agent:

(a)        as soon as available, but in any event within ninety (90) days after
the end of each fiscal year of the Parent (or, if earlier, fifteen (15) days
after the date required to be filed with the SEC (without giving effect to any
extension permitted by the SEC)), a consolidated balance sheet of the Parent and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing reasonably acceptable to the Majority Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;

(b)        as soon as available, but in any event within fifty (50) days after
the end of each of the first three fiscal quarters of each fiscal year of the
Parent (or, if earlier, five (5) days after the date required to be filed with
the SEC (without giving effect to any extension permitted by the SEC)), a
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal quarter, the related consolidated statements of income or operations
for such fiscal quarter and for the portion of the Parent’s fiscal year then
ended, and the related consolidated statements of changes in shareholders’
equity, and cash flows for the portion of the Parent’s fiscal year then ended,
in each case setting forth in comparative form, as applicable, the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
such consolidated statements to be certified by the chief executive officer,
chief financial officer, treasurer or controller of the Parent as fairly
presenting the financial condition, results of operations, shareholders’ equity
and cash flows of the Parent and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;





87

--------------------------------------------------------------------------------

 



 

(c)        on a monthly basis (and in any case within ten (10) Business Days
after the last day of each month), or more frequently if requested by the
Administrative Agent upon the occurrence and during the continuance of a
Default, a Borrowing Base Certificate;

(d)        concurrently with the delivery of the financial statements referred
to in Section 6.01(b) and within forty-five (45) days after the last fiscal
quarter of each fiscal year of the Parent, an Eligible Loan Assets Report and an
Pledged Additional Collateral Assets Report; and

(e)        on a monthly basis (and in any event within fifteen (15) Business
Days after the last day of each calendar month), such monthly financial or other
statements received by any Borrower or Subsidiary Guarantor from the borrower(s)
or other obligor(s) under each Eligible Loan Asset and Pledged Additional
Collateral Asset (to the extent the borrower(s) or any other obligor(s) on such
Eligible Loan Asset or Pledged Additional Collateral Asset is required to (and
provides) such financial or other statements to such Borrower or Subsidiary
Guarantor) since the prior delivery to the Administrative Agent and Lenders
under this clause (e) (or in the case of the first such date to occur under this
clause (e) after the Restatement Effective Date, since the Restatement Effective
Date).

As to any information contained in materials furnished pursuant to Section
6.02(d), the Borrowers shall not be separately required to furnish such
information under subsections (a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrowers to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.

6.02        Certificates; Other Information.  Deliver to the Administrative
Agent (for distribution to the Lenders), in form and detail reasonably
satisfactory to the Administrative Agent:

(a)        [intentionally omitted];

(b)        concurrently with the delivery of the financial statements referred
to in Sections 6.01(a) and (b), (i) a duly completed Compliance Certificate
signed by the chief executive officer, chief financial officer, treasurer or
controller of the Parent, (ii) a schedule listing all assets and liabilities
excluded from the calculation of the Leverage Ratio for the relevant Test
Period, (iii) a schedule (x) listing each Borrower’s Subsidiaries and setting
forth, with respect to each Subsidiary, the total assets and gross revenues for
such Subsidiary as a percentage of the consolidated total assets and
consolidated gross revenue, respectively, of the Parent and its Subsidiaries for
the applicable period and (y) to the extent the foregoing schedule demonstrates
that one or more Wholly Owned Unrestricted Subsidiaries which are not Guarantors
constitute a Significant Subsidiary, identifying each Wholly Owned Unrestricted
Subsidiary that will become a Guarantor and a Grantor in accordance with the
provisions of Section 6.12, (iv) a written certification from the Borrowers and
the Parent of the market value of all Near Cash Securities as of the date of
such financial statements, in substantially the form attached hereto as Exhibit
I, setting forth each of the bids obtained from the applicable broker-dealers
(by name), each of whom shall be reasonably acceptable to the Administrative
Agent, and showing all calculations and supporting materials (which delivery may
be by electronic communication including fax or email and shall be deemed to be
an original authentic counterpart thereof for all purposes),





88

--------------------------------------------------------------------------------

 



 

(v) copies of the rent roll for the most recently ended fiscal quarter for each
Eligible Property Asset, in form and substance reasonably satisfactory to the
Administrative Agent, together with a certification by a Responsible Officer of
the Parent that the information contained in such rent roll is true, correct and
complete in all material respects and (vi) reasonably detailed calculations, in
form and substance reasonably satisfactory to the Administrative Agent, of Net
Operating Income of each Eligible Property Asset for the fiscal period covered
by such Compliance Certificate;

(c)        promptly after any reasonable request by the Administrative Agent or
any Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Parent by independent accountants in connection
with the accounts or books of the Parent or any Subsidiary, or any audit of any
of them;

(d)        promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Parent, and copies of all annual, regular, periodic and
special reports and registration statements which the Parent may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(e)        [intentionally omitted];

(f)        promptly, and in any event within five (5) Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;

(g)        as soon as available, the annual tax returns of the Parent filed with
the U.S. Internal Revenue Service;

(h)        promptly, and in any event, within five (5) Business Days after
receipt thereof by a Loan Party, any material amendments, consents or waivers
with respect to any Eligible Loan Asset or Pledged Additional Collateral Asset
and entered into or delivered on or after the Restatement Effective Date; and

(i)         promptly, such additional information regarding the business,
financial or corporate affairs of any Loan Party or any Subsidiary thereof
(including, without limitation, forecasts of consolidated balance sheets and
statements of income or operations and cash flows of the Parent and its
Subsidiaries), or compliance with the terms of the Loan Documents, or any
information with respect to any Eligible Asset or any Pledged Additional
Collateral Asset, in each case as the Administrative Agent or any Lender may
from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Parent posts such
documents, or provides a link thereto on the Parent’s





89

--------------------------------------------------------------------------------

 



 

website on the Internet at the website address listed on Schedule 11.02; or (ii)
on which such documents are posted on the Parent’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that the Borrowers shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.  The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrowers with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

Each Loan Party hereby acknowledges that the Administrative Agent and/or the
Arranger may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of any Loan Party
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks, Syndtrak, ClearPar or substantially similar electronic
transmission system (the “Platform”).

6.03        Notices.  Notify the Administrative Agent and each Lender promptly
following its becoming aware of:

(a)        the occurrence of any Default or Event of Default;

(b)        any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including any Material Adverse Effect that
arises by virtue of (i) any breach or non-performance of, or any default under,
a Contractual Obligation of any Loan Party or any Subsidiary thereof; (ii) any
dispute, litigation, investigation, proceeding or suspension between any Loan
Party or any Subsidiary thereof and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting any Loan Party or any Subsidiary thereof, including pursuant to any
applicable Environmental Laws;

(c)        the occurrence of any default or event of default under or related to
any of the Eligible Loan Assets or Pledged Additional Collateral Assets;

(d)        the occurrence of any ERISA Event; and

(e)        any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of each Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrowers have taken and propose
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04        Payment of Obligations.  (a) Except to the extent the same are being
contested in good faith by appropriate proceedings diligently conducted (which
proceedings have the effect of preventing the forfeiture or sale of the property
or assets subject to any such Lien) and





90

--------------------------------------------------------------------------------

 



 

adequate reserves in accordance with GAAP are being maintained by the applicable
Loan Party, pay and discharge as the same shall become due and payable, (i) all
material Tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets; (ii) all lawful claims which, if unpaid, would by
law become a Lien not permitted by the provisions of Section 7.01 upon its
property; and (iii) all Indebtedness, as and when due and payable, unless the
failure to do so could not reasonably be expected to result in an Event of
Default; and (b) timely file all material tax returns required to be filed.

6.05        Preservation of Existence, Etc.  (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect and (c) preserve or
renew all of its registered patents, trademarks, trade names and service marks,
the non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

6.06        [Intentionally Omitted].

6.07        Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies not Affiliates of the Loan Parties, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons.

6.08        Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

6.09        Books and Records.  (a) Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of such Loan Party or such Subsidiary, as the case may be;
and (b) maintain such books of record and account in material conformity with
all applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Subsidiary, as the case may be.

6.10        Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants (provided the Borrowers will have the right to be present during any
discussions with such accountants), all at the expense of the Borrowers and at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrowers; provided,
 however, that (a) so long as no Event of Default exists the





91

--------------------------------------------------------------------------------

 



 

Administrative Agent and the Lenders may not exercise the foregoing rights more
than two (2) times in any calendar year, and (b) so long as an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrowers at any time during normal business hours and without
advance notice.

6.11        Use of Proceeds.  Use the proceeds of the Loans only for general
corporate purposes not in contravention of any Law or of any Loan Document.

6.12        Additional Loan Parties; Additional Collateral.

(a)        In accordance with the terms of this Section 6.12(a), cause each
Wholly Owned Unrestricted Subsidiary to be a Guarantor hereunder and a Grantor
under the Security Agreement, other than each Wholly Owned Unrestricted
Subsidiary that, when taken together with all other Wholly Owned Unrestricted
Subsidiaries that are not Guarantors, is not a Significant Subsidiary.  In
connection therewith:

(i)         promptly and in any event within three (3) Business Days following
the date the Loan Parties become aware that one or more Wholly Owned
Unrestricted Subsidiaries which are not Guarantors and Grantors constitute a
Significant Subsidiary (and in no event later than three (3) Business Days after
the date the Loan Parties deliver a schedule as required by Section 6.02(b)
demonstrating that one or more Wholly Owned Unrestricted Subsidiaries which are
not Guarantors and Grantors constitute a Significant Subsidiary), provide (x)
the Administrative Agent with the U.S. taxpayer identification number for such
Subsidiary and (y) the Administrative Agent and each Lender with all
documentation and other information concerning such Subsidiary that the
Administrative Agent or such Lender reasonably requests in order to comply with
its obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act; and

(ii)       promptly and in any event within ten (10) Business Days following the
date the Loan Parties become aware that one or more Wholly Owned Unrestricted
Subsidiaries which are not Guarantors and Grantors constitute a Significant
Subsidiary (and in no event later than ten (10) Business Days after the date the
Loan Parties deliver a schedule as required by Section 6.02(b) demonstrating
that one or more Wholly Owned Unrestricted Subsidiaries which are not Guarantors
and Grantors constitute a Significant Subsidiary) (or such longer period as the
Administrative Agent shall agree in writing), the Loan Parties shall (a) cause
one or more Wholly Owned Unrestricted Subsidiaries that are not already Loan
Parties to execute a joinder agreement to the Guaranty and to the Security
Agreement, in each case in form and substance reasonably satisfactory to the
Administrative Agent such that the Wholly Owned Unrestricted Subsidiaries which
continue to not be Guarantors and Grantors do not constitute a Significant
Subsidiary, (b) deliver to the Administrative Agent the New Guarantor
Deliverables with respect to each such Subsidiary and (c) take all actions that
the Administrative Agent reasonably deems necessary or desirable to cause the
Liens created by the Security Agreement in the assets and property of each such
Subsidiary to be first priority, perfected Liens (subject only to Permitted
Liens) in accordance with all applicable Laws.





92

--------------------------------------------------------------------------------

 



 

Without limitation of the foregoing, each Borrower further agrees to cause each
of its Subsidiaries that owns any Collateral to become, on or before its
ownership of such Collateral, (x) a Guarantor by executing a joinder agreement
to the Guaranty in form and substance reasonably satisfactory to the
Administrative Agent and (y) a Grantor under the Security Agreement by executing
a joinder agreement to the Security Agreement in form and substance reasonably
satisfactory to the Administrative Agent, and to provide to the Administrative
Agent the items listed in clauses (i) and (ii)(b) of the prior sentence with
respect to such Subsidiary and take any actions required under clause (ii)(c) of
the prior sentence with respect to such Subsidiary.

(b)        In accordance with this Section 6.12(b), cause each Subsidiary of SPT
Acquisitions Holdco that is or becomes a Direct Owner of an Eligible Property
Asset included in the calculation of the Borrowing Base Amount to be a Guarantor
hereunder, and cause the Equity Interests in such Subsidiary to be subject to a
first priority, perfected Lien (subject only to Permitted Equity Encumbrances)
in favor of the Administrative Agent for the benefit of the Secured Parties
pursuant to the Pledge Agreement.  In connection therewith:

(i)         on or prior to the date that such Person becomes a Property Asset
Subsidiary Guarantor, provide (x) the Administrative Agent with the U.S.
taxpayer identification number for such Subsidiary and (y) the Administrative
Agent and each Lender with all documentation and other information concerning
such Subsidiary that the Administrative Agent or such Lender reasonably requests
in order to comply with its obligations under applicable “know your customer”
and anti-money laundering rules and regulations, including the Act; and

(ii)       on or prior to the date that such Person becomes a Property Asset
Subsidiary Guarantor  (x) cause such Subsidiary to execute a joinder agreement
to the Guaranty, in form and substance reasonably satisfactory to the
Administrative Agent, (y) deliver to the Administrative Agent the New Guarantor
Deliverables with respect to such Subsidiary and (z) take all actions that the
Administrative Agent reasonably deems necessary or desirable to cause the Equity
Interests in such Property Asset Subsidiary Guarantor to be subject to a first
priority, perfected Lien in favor of the Administrative Agent for the benefit of
the Secured Parties pursuant to the Pledge Agreement.

(c)        With respect to any property acquired after the Restatement Effective
Date that is intended to be Collateral subject to the Lien created by any of the
Collateral Documents but is not so subject, promptly (and in any event within
ten (10) days after the acquisition thereof) (i) execute and deliver to the
Administrative Agent such amendments or supplements to the relevant Collateral
Documents or such other documents as the Administrative Agent shall reasonably
deem necessary or advisable to grant to the Administrative Agent, for its
benefit and for the benefit of the other Secured Parties, a Lien on such
property subject to no Liens other than Permitted Collateral Liens, and (ii)
take all actions necessary to cause such Lien to be a first priority, perfected
Lien in accordance with all applicable Laws, including, without limitation, the
delivery of the certificates representing any Equity Interests acquired
(together with undated stock powers or other appropriate instruments of transfer
executed and delivered in blank by a duly authorized officer of the holder(s) of
such Equity Interests) and the filing of financing statements in such
jurisdictions as may be reasonably requested by the Administrative Agent.





93

--------------------------------------------------------------------------------

 



 

The Loan Parties shall otherwise take such actions and execute and/or deliver to
the Administrative Agent such documents as the Administrative Agent shall
reasonably require to confirm the validity, perfection and priority of the Lien
of the Collateral Documents on such after-acquired properties.

(d)        Notwithstanding anything to the contrary contained in this Agreement,
in the event that the results of any such “know your customer” or similar
investigation conducted by the Administrative Agent with respect to any
Subsidiary are not satisfactory in all respects to the Administrative Agent,
such Subsidiary shall not be permitted to become a Guarantor, and for the
avoidance of doubt no Loan Asset or Property owned or ground leased by such
Subsidiary shall be included as an Eligible Asset unless the Administrative
Agent has consented thereto in writing.

6.13        Anti-Corruption Laws.  Conduct its businesses in compliance with the
United States Foreign Corrupt Practices Act of 1977 and, to the extent
applicable to a Loan Party or any Subsidiary thereof, the UK Bribery Act 2010,
and other similar anti-corruption legislation in other jurisdictions, and
maintain policies and procedures designed to promote and achieve compliance with
such laws.

6.14        Compliance with Environmental Laws.  Comply, and cause all lessees
and other Persons operating or occupying its properties to comply, in all
material respects, with all applicable Environmental Laws and Environmental
Permits; obtain and renew all Environmental Permits necessary for its operations
and properties, in each case except to the extent that the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

6.15        Further Assurances.  Promptly upon the reasonable request by the
Administrative Agent, or any Lender through the Administrative Agent, do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to (i)
carry out more effectively the purposes of the Loan Documents, (ii) to the full
extent permitted by applicable Law, subject any Loan Party’s properties, assets,
rights or interests to the Liens now or hereafter intended to be covered by any
of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party is or is to be a
party.

6.16        Maintenance of REIT Status; New York Stock Exchange Listing.  The
Parent will continue its method of operation so as to enable it to meet the
requirements for qualification and taxation as a REIT.  The Parent will also at
all times be listed on the New York Stock Exchange.





94

--------------------------------------------------------------------------------

 



 

6.17    Information Regarding Collateral.

(a)        Not effect, with respect to any Grantor, any change (i) in such
Grantor’s legal name, (ii) in the location of such Grantor’s chief executive
office, (iii) in such Grantor’s identity or organizational structure, (iv) in
such Grantor’s federal taxpayer identification number or organizational
identification number, if any, or (v) in such Grantor’s jurisdiction of
organization (in each case, including by merging with or into any other entity,
reorganizing, dissolving, liquidating, reorganizing or organizing in any other
jurisdiction), until (A) it shall have given the Administrative Agent not less
than thirty (30) days’ prior written notice (in the form of certificate signed
by a Responsible Officer), or such lesser notice period agreed to by the
Administrative Agent, of its intention so to do, clearly describing such change
and providing such other information in connection therewith as the
Administrative Agent may reasonably request and (B) it shall have taken all
action reasonably satisfactory to the Administrative Agent to maintain the
perfection and priority of the security interest of the Administrative Agent for
the benefit of the Secured Parties in the Collateral, if applicable.  Each
Borrower agrees to promptly provide the Administrative Agent with certified
Organization Documents reflecting any of the changes described in the preceding
sentence.  Notwithstanding the foregoing or anything else to the contrary
contained herein or in any other Loan Document, each Loan Party hereby agrees
that it will at all times maintain its jurisdiction of organization as Delaware
or one of the other States within the United States of America.

(b)        With respect to the Eligible Assets and the Pledge Additional
Collateral Assets, the Loan Parties shall take all action necessary or required
by the Loan Documents or by Law, or requested by the Administrative Agent, to
perfect (in the case of Eligible Loan Assets and Pledged Additional Collateral
Assets), protect and more fully evidence the ownership by the Loan Parties of
the Eligible Assets and Pledged Additional Collateral Assets.

ARTICLE VII.  NEGATIVE COVENANTS

So long as any Lender shall have any Commitment or any Revolving Credit Loan or
other Obligation hereunder shall remain unpaid or unsatisfied:

7.01        Liens.

(A)       No Intermediate Parent shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or suffer to
exist any Lien upon any of its property, assets or revenues, whether now owned
or hereafter acquired, other than Permitted Liens.

(B)       The Parent shall not, nor shall it permit any of its Subsidiaries
(other than the Intermediate Parents and any Subsidiary of an Intermediate
Parent) to, directly or indirectly create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than any of the following:

(i)          Liens pursuant to any Loan Document;

(ii)         Liens, the incurrence or the existence of which, shall not result
in a Material Adverse Effect or an Event of Default; and





95

--------------------------------------------------------------------------------

 



 

(iii)        Liens securing Indebtedness permitted under Section 7.03(B).

7.02        Investments.

(A)       No Intermediate Parent shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make any Investments, except Eligible
Loan Assets, Pledged Additional Collateral Assets, Investments in the Borrowers
and Subsidiary Guarantors, and Investments held (or deemed held) by a Borrower
in a Collection Account or by any Subsidiary Guarantor in a deposit account or
securities account subject to a Control Agreement to the extent required by the
Collateral Documents.

(B)       The Parent shall not, nor shall it permit any of its Subsidiaries
(other than the Intermediate Parents and any Subsidiary of an Intermediate
Parent) to, directly or indirectly, make any Investment, except any of the
following:

(i)          Investments held by the Parent or such Subsidiary in the form of
Cash Equivalents and Near Cash Securities;

(ii)         Investments by the Parent and such Subsidiaries in their respective
Subsidiaries;

(iii)        Investments, the making of which, in the reasonable opinion of the
Parent at the time of the making of (or the commitment to make) such investment,
shall not result in a Material Adverse Effect or an Event of Default;

(iv)        the Guaranty;

(v)         to the extent any Investment constitutes Indebtedness, such
Indebtedness is permitted to be incurred pursuant to Section 7.03(B); and

(vi)        any other Investment, provided, that, taking into account the making
of such Investment, the Loan Parties shall be in compliance, on a pro forma
basis, with the provisions of Section 7.12.

7.03        Indebtedness.

(A)       No Intermediate Parent shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or suffer to
exist any Indebtedness, except Indebtedness under the Loan Documents and, in the
case of any Property Asset Subsidiary Guarantor, unsecured trade payables
incurred in the ordinary course of business relating to the ownership and
operation of Property, so long as such unsecured trade payables are paid within
sixty (60) days of the date incurred.

(B)       The Parent shall not, nor shall it permit any of its Subsidiaries
(other than the Intermediate Parents and any Subsidiary of an Intermediate
Parent) to, directly or indirectly, create, incur, assume or suffer to exist any
Indebtedness, except any of the following:





96

--------------------------------------------------------------------------------

 



 

(i)          Indebtedness under the Loan Documents;

(ii)         Indebtedness outstanding on the Restatement Effective Date; and

(iii)        any other Indebtedness (including any refinancings, refundings,
renewals or extensions of Indebtedness outstanding on the Restatement Effective
Date), provided, that, taking into account the incurrence of such Indebtedness,
the Loan Parties shall be in compliance, on a pro forma basis, with the
provisions of Section 7.12.

7.04    Fundamental Changes.

(A)       No Intermediate Parent shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Default exists or would result therefrom, (i) any Subsidiary of a Borrower
may merge, liquidate or dissolve into, or consolidate with (1) such Borrower,
provided that such Borrower shall be the continuing or surviving Person or (2)
any one or more other Subsidiaries of such Borrower, provided that if any such
Person is a Subsidiary Guarantor and is merging with, liquidating into or
consolidating with another Subsidiary of such Borrower that is not a Subsidiary
Guarantor, such Subsidiary Guarantor shall be the continuing or surviving Person
and (ii) any Subsidiary of SPT Acquisitions Holdco that is not a Direct Owner of
an Eligible Property Asset may merge, liquidate or dissolve into, or consolidate
with (1) SPT Acquisitions Holdco, provided that SPT Acquisitions Holdco shall be
the continuing or surviving Person, (2) any one or more other Subsidiaries of
SPT Acquisitions Holdco, provided that if any such Person is a Subsidiary
Guarantor and is merging with, liquidating into or consolidating with another
Subsidiary of SPT Acquisitions Holdco that is not a Subsidiary Guarantor, such
Subsidiary Guarantor shall be the continuing or surviving Person and (iii) if
the Equity Interests of any Person involved in such merger, liquidation or
consolidation are Collateral under the Pledge Agreement, then the Equity
Interests of the survivor of such merger or consolidation, or Equity Interests
of the Person to whom the other Subsidiary has liquidated into, as applicable,
shall be pledged as Collateral under the Pledge Agreement.

(B)       The Parent shall not, nor shall it permit any of its Subsidiaries
(other than the Intermediate Parents and any Subsidiary of an Intermediate
Parent) to, directly or indirectly, merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default has occurred and is continuing or would result therefrom:

(i)         any Subsidiary that is not a Loan Party may dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation, dissolution, merger or consolidation) to (x) another Subsidiary
that is not a Loan Party or (y) to a Loan Party (other than an Intermediate
Parent);





97

--------------------------------------------------------------------------------

 



 

(ii)       any Subsidiary (other than the Borrowers, the Subsidiary Guarantors
and Intermediate Parents) may merge into or consolidate with any other Person or
permit any other Person to merge into or consolidate with it; provided,
 however, that in each case, immediately after giving effect thereto in the case
of any such merger to which any Loan Party is a party, the survivor is, or upon
such merger will by operation of law or otherwise be, a Loan Party; and

(iii)      any Disposition (including any Disposition of Equity Interests) that
is permitted by clause (B)(ii) or (B)(iv) of Section 7.05 is permitted.

7.05        Dispositions.

(A)       No Intermediate Parent shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make any Disposition, except (1)
pursuant to a Release Transaction as to which the Release Conditions have been
satisfied, (2) Dispositions of property by one Borrower to another Borrower, (3)
Dispositions of property by any Subsidiary of a Borrower to such Borrower or to
another Subsidiary of such Borrower, provided, that (x) if the transferor is a
Subsidiary Guarantor, then the transferee must be such Borrower or a Subsidiary
Guarantor and (y) if the property subject to such Disposition includes any
Collateral, then, after giving effect to such Disposition, such property shall
continue to constitute Collateral, (4) Disposition of property by SPT
Acquisitions Holdco to the extent not constituting Collateral and (5)
Dispositions of property by any Subsidiary of SPT Acquisitions Holdco to another
Subsidiary of SPT Acquisitions Holdco, provided, that (x) if the transferor is a
Subsidiary Guarantor, then the transferee must be a Subsidiary Guarantor and (y)
if the Equity Interests of the transferor constitute Collateral, then the Equity
Interests of the transferee must constitute Collateral.

(B)       The Parent shall not, nor shall it permit any of its Subsidiaries
(other than the Intermediate Parents and any Subsidiary of an Intermediate
Parent) to, directly or indirectly, make any Disposition or enter into any
agreement to make any Disposition, except:

(i)         Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(ii)       Dispositions of property by any Subsidiary (other than the Borrowers)
to a Guarantor; provided that if the transferor of such property is a Guarantor,
the transferee thereof must be a Guarantor;

(iii)      Dispositions permitted by clause (B)(i), (B)(ii) or (B)(iii) of 
Section 7.04; and

(iv)       any other Disposition of assets not constituting Collateral,
provided, that (x) such Disposition shall not, in the reasonable opinion of the
applicable Loan Party at the time of such Disposition (or the commitment to
enter into such Disposition), be reasonably expected to result in a Material
Adverse Effect, (y) at the time of such Disposition, no Default shall have
occurred and be continuing or would result therefrom and (z) taking into account
such Disposition, the Loan Parties shall be in compliance, on a pro forma basis,
with provisions of Section 7.12.





98

--------------------------------------------------------------------------------

 



 

7.06        Restricted Payments.  No Loan Party shall, nor shall it permit any
of its Subsidiaries to, directly or indirectly, declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that:

(a)        each Loan Asset Subsidiary Guarantor may declare and/or make (and
incur any obligation (contingent or otherwise) to declare and/or make)
Restricted Payments to a Borrower or any Loan Asset Subsidiary Guarantor;

(b)        so long as no Event of Default has occurred and is continuing, (i)
each Borrower and each Property Asset Subsidiary Guarantor may declare and/or
make (and incur any obligation (contingent or otherwise) to declare and/or make)
Restricted Payments to an Intermediate Parent and (ii) each Intermediate Parent
may declare and/or make (and incur any obligation (contingent or otherwise) to
declare and/or make) Restricted Payments ratably to the holders of such
Intermediate Parent’s Equity Interests according to their respective holdings of
the type of Equity Interest in respect of which such Restricted Payment is being
made;

(c)        each Subsidiary that is not a Loan Party may declare and/or make (and
incur any obligation (contingent or otherwise) to declare and/or make)
Restricted Payments ratably to the holders of such Subsidiary’s Equity Interests
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;

(d)        the Parent and each Subsidiary thereof may declare and/or make (and
incur any obligation (contingent or otherwise) to declare and/or make) dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

(e)        so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom, the Parent and
each Subsidiary thereof may purchase, redeem and/or otherwise acquire (and incur
any obligation (contingent or otherwise) to purchase, redeem and/or otherwise
acquire) Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests;

(f)        the Parent shall be permitted to declare and/or pay (and incur any
obligation (contingent or otherwise) to declare and/or pay) dividends on its
Equity Interests or declare and/or make (and incur any obligation (contingent or
otherwise) to declare and/or make) distributions with respect thereto in an
amount for any fiscal year of the Parent equal to such amount as is necessary
for the Parent to maintain its status as a REIT; and

(g)        the Parent and each Subsidiary may declare and/or make (and incur any
obligation (contingent or otherwise) to declare and/or make) any other
Restricted Payment of any asset not constituting Collateral, provided, that such
Restricted Payment may only be made if (i) at the time of such Restricted
Payment, no Default shall have occurred and be continuing or result therefrom
and (ii) taking into account such Restricted Payment, the Loan Parties shall be
in compliance, on a pro forma basis, with the provisions of Section 7.12.





99

--------------------------------------------------------------------------------

 



 

7.07        Change in Nature of Business.  No Loan Party shall, nor shall it
permit any of its Subsidiaries to, directly or indirectly, engage in any line of
business which is not permitted to be engaged in by real estate investment
trusts or taxable REIT subsidiaries thereof.

7.08        Transactions with Affiliates.  No Loan Party shall, nor shall it
permit any of its Subsidiaries to, directly or indirectly, enter into any
transaction of any kind with any Affiliate of the Parent, whether or not in the
ordinary course of business, other than on fair and reasonable terms
substantially as favorable to such Loan Party or such Subsidiary as would be
obtainable by such Loan Party or such Subsidiary at the time in a comparable
arm’s length transaction with a Person other than an Affiliate,  provided that
the foregoing restriction shall not apply to (i) transactions between or among
the Loan Parties not prohibited hereunder, (ii) Investments and Restricted
Payments not prohibited hereunder and (iii) transactions identified on Schedule
7.08.

7.09        Burdensome Agreements.  No Loan Party shall, nor shall it permit any
of its Subsidiaries to, enter into any Contractual Obligation that limits the
ability of (a) any Intermediate Parent or any Subsidiary of any Intermediate
Parent to Guarantee the Obligations, (b) any Loan Party or any Subsidiary
thereof to create, incur, assume or suffer to exist Liens or negative pledges on
any Eligible Asset or on the Equity Interests of any Direct Owner of any
Eligible Property Asset, or any income from or proceeds of any of the foregoing,
in each case other than this Agreement or (c) any Loan Party to create, incur,
assume or suffer to exist Liens on the Collateral under the Collateral Documents
to secure the Obligations, except to the extent an effective consent or notice
has been given or obtained with respect to such Contractual Obligation that
waives or eliminates such limitation.

7.10        Use of Proceeds.  The Borrowers shall not (a) use the proceeds of
the Loans, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose or (b) use the proceeds of the portion of the Loans
made by Bank of America, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to (i) purchase any commercial real
estate loan or other investment from any Affiliate (other than a Subsidiary) of
Bank of America (including Merrill, Lynch, Pierce, Fenner & Smith Incorporated)
or (ii) pay any fee to any Affiliate (other than a Subsidiary) of Bank of
America (including Merrill, Lynch, Pierce, Fenner & Smith Incorporated) for
services rendered in connection with, or otherwise relating to, the acquisition
of any commercial real estate loan or other investment by any Loan Party or
Subsidiary thereof.

7.11        Amendments, Waivers and Terminations of Certain Agreements.  No Loan
Party shall, nor shall it permit any of its Subsidiaries to, directly or
indirectly, amend or otherwise change, cancel, terminate or waive in any respect

(i)         the terms of any Contractual Obligation of a Loan Party or a
Subsidiary thereof except to the extent that same could not reasonably be
expected to have a Material Adverse Effect,

(ii)       the terms of any Organization Document of any Loan Party or any
Subsidiary thereof other than amendments and modifications that could not
reasonably be





100

--------------------------------------------------------------------------------

 



 

expected to have a material and adverse effect on (A) the value of any
Collateral, (B) the ability of the Administrative Agent to foreclose upon or
otherwise exercise its rights as a secured creditor with respect to any
Collateral or (C) the ability of any Loan Party to perform its obligations under
the Loan Documents, and are not otherwise adverse in any material respect to the
Administrative Agent or the Lenders, or

(iii)      the terms or provisions of any agreement constituting or related to
any Eligible Loan Asset or any Pledged Additional Collateral Asset, other than
amendments and modifications that could not reasonably be expected to have a
material adverse effect on the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party and are not adverse
in any material respect to the Administrative Agent or the Lenders.

7.12        Financial Covenants.  The Loan Parties shall not:

(a)        Minimum Liquidity.  At any time permit (i) Cash Liquidity to be less
than $*** or (ii) the sum of Cash Liquidity and Near Cash Liquidity to be less
than $***.

(b)        Fixed Charge Coverage Ratio.  Permit the Fixed Charge Coverage Ratio
for any Test Period to be less than 1.50:1.00.

(c)        Leverage Ratio.  Permit the Leverage Ratio for any Test Period to be
greater than 0.75:1.00, in each case adjusted to remove the impact of
consolidating any variable interest entities under the requirements of
Accounting Standards Codification (“ASC”) Section 810 and/or transfers of
financial assets accounted for as secured borrowings under ASC 860, as both ASC
sections are amended, modified or supplemented from time to time.

(d)        Tangible Net Worth.  Permit Tangible Net Worth at any time to be less
than the sum of (i) $3,147,613,000, plus (ii) 75% of Net Cash Proceeds received
by the Parent from issuances or sales of its Equity Interests (other than Equity
Interests constituting Convertible Debt Securities) occurring after September
30, 2017 plus (iii) 75% of any increase in capital or shareholders’ equity (or
like capital) on the balance sheet of the Parent, determined in accordance with
GAAP, that would result from the settlement, conversion or repayment of any
Convertible Debt Securities (assuming that no other transaction would offset the
amount of such increase) after September 30, 2017.

(e)        Eligible Assets Interest Coverage Ratio.  Permit the Eligible Assets
Interest Coverage Ratio for any Test Period to be less than 1.25:1.00.

7.13        Accounting or Tax Changes.  No Loan Party shall, nor shall it permit
any of its Subsidiaries to, directly or indirectly, (i) make any change in
accounting policies or reporting practices of the Parent or any of its
Subsidiaries that are permitted by but not required under, GAAP, in each case
without providing prompt written notice of such change to the Administrative
Agent or (ii) make any change in fiscal year except with the written consent of
the Administrative Agent.

7.14        Permitted Activities of Intermediate Parents.  No Intermediate
Parent shall at any time (a) create, incur or suffer to exist any Indebtedness
or other material liabilities, other





101

--------------------------------------------------------------------------------

 



 

than Indebtedness and other obligations under the Loan Documents to which it is
a party, (b) create, incur or suffer to exist any Lien upon any of its property,
assets or revenues, other than Permitted Equity Encumbrances, (c) own any
material assets, other than Equity Interests of a Borrower or, in the case of
SPT Acquisitions Holdco, any Subsidiary or (d) engage in any business or
activity other than (i) the ownership of Equity Interests of a Borrower, (ii)
maintaining its existence and (iii) activities incidental to the businesses or
activities described in clauses (i) and (ii) of this clause (d).

7.15    Sanctions.

(a)        No Loan Party shall engage in any transaction, investment,
undertaking or activity that conceals the identity, source or destination of the
proceeds from any category of prohibited offenses designated in any applicable
law, regulation or other binding measure by the Organisation for Economic
Cooperation and Development’s Financial Action Task Force on Money Laundering.

(b)        No Loan Party shall knowingly use the proceeds of any Loan, or lend,
contribute or otherwise make available such proceeds to any Person to fund any
activities of or business with any Person, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject or target of Sanctions, or in
any other manner that will result in a violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
Lender, Arranger, Administrative Agent, Swing Line Lender, or otherwise) of
Sanctions.

7.16        Anti-Corruption Laws.  No Loan Party nor any Subsidiary thereof
shall use the proceeds of any Loan for any purpose which would breach the United
States Foreign Corrupt Practices Act of 1977, or to the extent applicable, the
UK Bribery Act 2010 or other similar anti-corruption legislation in other
jurisdictions.

ARTICLE VIII.  EVENTS OF DEFAULT AND REMEDIES

8.01        Events of Default.  Any of the following shall constitute an Event
of Default:

(a)        Non-Payment.  Any Borrower or any other Loan Party fails to pay (i)
when and as required to be paid herein, any amount of principal of the Revolving
Credit Loans, or (ii) within three (3) Business Days after the same becomes due,
any interest on the Revolving Credit Loans, or any fee due hereunder, or (iii)
within five (5) Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or

(b)        Specific Covenants.  Any Borrower or any Loan Party, as applicable,
fails to perform or observe any term, covenant or agreement contained in any of
Section 2.05,  6.01,  6.02,  6.03,  6.05,  6.10,  6.11,  6.12,  6.13,  6.16,
 6.17 or Article VII, or any Grantor fails to perform or observe any term,
covenant or agreement contained in the applicable Collateral Document; or

(c)        Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days; or





102

--------------------------------------------------------------------------------

 



 

(d)        Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect (except to the extent that any such
representation or warranty is already by its terms qualified as to
“materiality,” “Material Adverse Effect” or similar language, in which case it
shall be true and correct in all respects as of such date after giving effect to
such qualification) when made or deemed made (or with respect to any
representation or warranty that is expressly stated to have been made as of a
specific date, as of such specific date); or

(e)        Cross-Default.  (i) Any Loan Party or any Significant Subsidiary
thereof (A) fails to make any payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) in respect of any
Indebtedness or Guarantee (other than Indebtedness hereunder and Indebtedness
under Swap Contracts) or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded, or (ii) there occurs under any
Swap Contract an “Early Termination Date” (as defined in such Swap Contract, or
any similar term defined therein) resulting from any event of default under such
Swap Contract as to which a Loan Party is the “Defaulting Party” (as defined in
such Swap Contract, or any similar term defined therein); provided, that (x)
subsection (e)(i) shall not apply to any redemption, repurchase, conversion or
settlement with respect to any Convertible Debt Security pursuant to its terms
unless such redemption, repurchase, conversion or settlement results from a
default thereunder or an event that would otherwise constitute an Event of
Default and (y) a default, event, occurrence or condition described in this
subsection (e) shall not at any time constitute an Event of Default unless, at
such time, the aggregate outstanding amount of Indebtedness that is subject to
defaults, events, occurrences or conditions of the type described in clause (i)
above (after giving effect to clause (x) of this proviso), together with the
Swap Termination Value of all Swap Contracts that are subject to defaults,
events, occurrences or conditions of the type described in clause (ii) above,
exceeds in the aggregate the applicable Threshold Amount; or

(f)        Insolvency Proceedings, Etc.  Any Loan Party or any Significant
Subsidiary thereof institutes or consents to the institution of any proceeding
under any Debtor Relief Law, or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material





103

--------------------------------------------------------------------------------

 



 

part of its property is instituted without the consent of such Person and
continues undismissed or unstayed for sixty (60) calendar days, or an order for
relief is entered in any such proceeding; or

(g)        Inability to Pay Debts; Attachment.  (i) Any Loan Party or any
Significant Subsidiary thereof becomes unable or admits in writing its inability
or fails generally to pay its debts as they become due, or (ii) any writ or
warrant of attachment or execution or similar process is issued or levied
against all or any material part of the property of any such Person and is not
released, vacated or fully bonded within thirty (30) days after its issue or
levy; or

(h)        Judgments.  There is entered (i) one or more final judgments or
orders for the payment of money against one or more Loan Parties or Significant
Subsidiaries thereof in an aggregate amount (with respect to all such judgments
and orders) exceeding the applicable Threshold Amount (to the extent not covered
by independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of ten (10) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

(i)         ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of one or more Loan Parties or Subsidiaries thereof to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount (with respect to all
such ERISA Events) in excess of $25,000,000, or (ii) one or more Loan Parties or
ERISA Affiliates shall fail to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount (with respect to all such failures) in excess of $25,000,000; or

(j)         Invalidity of Loan Documents.  Any provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or

(k)        Change of Control.  There occurs any Change of Control; or

(l)         Collateral Documents.  Any Collateral Document after delivery
thereof shall for any reason (other than pursuant to the terms thereof) cease to
create a valid and perfected first priority Lien (subject to Liens permitted by
Section 7.01) on the Collateral purported to be covered thereby except to the
extent any such perfection or priority is not required thereby; or

(m)       REIT Status.  The Parent shall, for any reason, lose or fail to
maintain its status as a REIT.





104

--------------------------------------------------------------------------------

 



 

8.02        Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Majority Lenders, take any or all of the following actions:

(a)        declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligations shall be terminated;

(b)        declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers; and

(c)        exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided,  however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Loan Party under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable,
without further act of the Administrative Agent or any Lender.

8.03        Application of Funds.  After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable as set forth in the proviso to Section 8.02), any amounts received
on account of the Obligations shall, subject to the provisions of Section 2.13,
be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrowers or as otherwise required by Law.





105

--------------------------------------------------------------------------------

 



 

ARTICLE IX.  ADMINISTRATIVE AGENT

9.01        Appointment and Authority.  Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and, except as expressly provided in Section 9.06,
 neither the Borrowers nor any other Loan Party shall have rights as a third
party beneficiary of any of such provisions.  It is understood and agreed that
the use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

9.02        Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Parent or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03        Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent:

(a)        shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(b)        shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders or
Majority Lenders, as applicable (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and





106

--------------------------------------------------------------------------------

 



 

(c)        shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders or Majority
Lenders, as applicable (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 11.01 and
8.02) or (ii) in the absence of its own gross negligence, willful misconduct or
breach in bad faith as determined by a court of competent jurisdiction by final
and nonappealable judgment.  The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until notice describing such Default is
given in writing to the Administrative Agent by the Borrowers or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04        Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of any Loan that by its terms must be fulfilled to the satisfaction
of a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan.  The
Administrative Agent may consult with legal counsel (who may be counsel for any
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05        Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article





107

--------------------------------------------------------------------------------

 



 

shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06      Resignation of Administrative Agent.

(a)        The Administrative Agent may at any time give notice of its
resignation to the Lenders and the Borrowers.  Upon receipt of any such notice
of resignation, the Majority Lenders shall have the right, with the prior
approval of the Borrowers (such approval not to be unreasonably withheld or
delayed, and which approval shall not be required following the occurrence and
during the continuance of an Event of Default), to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States.  If no such successor shall have been
so appointed by the Majority Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation (or such earlier day as shall be agreed by the Majority Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above, provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender.  Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

(b)        If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Majority Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrowers
and such Person remove such Person as Administrative Agent and, with the prior
approval of the Borrowers (such approval not to be unreasonably withheld or
delayed, and which approval shall not be required following the occurrence and
during the continuance of an Event of Default), appoint a successor. If no such
successor shall have been so appointed by the Majority Lenders and shall have
accepted such appointment within thirty (30) days (or such earlier day as shall
be agreed by the Majority Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.

(c)        With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders under any of the Loan
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Majority Lenders appoint a successor Administrative Agent as





108

--------------------------------------------------------------------------------

 



 

provided for above.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such
successor.  After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 11.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub‑agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

(d)        Any resignation by Bank of America as Administrative Agent pursuant
to this Section shall also constitute its resignation as Swing Line Lender.  If
Bank of America resigns as Swing Line Lender, it shall retain all the rights of
the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.16(c). 
Upon the appointment by the Borrowers of a successor Swing Line Lender hereunder
(which successor shall in all cases be a Lender other than a Defaulting Lender),
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Swing Line Lender and (b) the
retiring Swing Line Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents.

9.07        Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08        No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Arranger, the Syndication Agent or the
Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender.

9.09        Administrative Agent May File Proofs of Claim; Credit Bidding.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and





109

--------------------------------------------------------------------------------

 



 

irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a)        to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 11.04) allowed in such judicial
proceeding; and

(b)        to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Majority Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States (Title 11, United States Code) including under Sections 363, 1123 or 1129
thereof, or any similar Laws in any other jurisdictions to which a Loan Party is
subject, (b) at any other sale or foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable Law.  In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid on a ratable basis (with Obligations with respect to contingent
or unliquidated claims receiving contingent interests in the acquired assets on
a ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) in the asset or assets so purchased (or in
the Equity Interests or debt instruments of the acquisition vehicle or vehicles
that are used to consummate such purchase).  In connection with any such bid (i)
the Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the





110

--------------------------------------------------------------------------------

 



 

Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Majority Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Majority Lenders contained in clauses (a)
through (h) of Section 11.01 of this Agreement, (iii) the Administrative Agent
shall be authorized to assign the relevant Obligations to any such acquisition
vehicle pro rata by the Lenders, as a result of which each of the Lenders shall
be deemed to have received a pro rata portion of any Equity Interests and/or
debt instruments issued by such an acquisition vehicle on account of the
assignment of the Obligations to be credit bid, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (iv) to the
extent that Obligations that are assigned to an acquisition vehicle are not used
to acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of debt credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Lenders pro rata and
the Equity Interests and/or debt instruments issued by any acquisition vehicle
on account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

9.10        Collateral and Guaranty Matters.  Without limiting the provisions of
Section 9.09, the Lenders irrevocably authorize the Administrative Agent, at its
option and in its discretion,

(a)        to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of all
Commitments and the payment in full of all Obligations (other than contingent
indemnification obligations), (ii) that is sold, transferred or otherwise
disposed of or to be sold, transferred or otherwise disposed of as part of or in
connection with any sale, transfer or other disposition permitted hereunder to a
Person that is not obligated to grant a Lien on such property in favor of the
Administrative Agent for the benefit of the Secured Parties, (iii) if required
under Section 11.23 or (iv) subject to Section 11.01, if approved, authorized or
ratified in writing by the Majority Lenders; and

(b)        to release any Subsidiary of a Borrower or SPT Acquisitions Holdco
that is a Guarantor from its obligations under this Agreement or the Guaranty,
as applicable, if (i) such Person ceases to be a Subsidiary of such Borrower or
SPT Acquisitions Holdco as a result of a transaction permitted hereunder or
(ii) required under Section 11.23.

Upon request by the Administrative Agent at any time, the Majority Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 9.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.





111

--------------------------------------------------------------------------------

 



 

9.11        ERISA.  (a)  Each Lender (x) represents and warrants, as of the date
such Person became a Lender party hereto, to, and (y) covenants, from the date
such Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent, the Arranger
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of either of the Borrowers or any other Loan Party, that at least
one of the following is and will be true:

(i)         Such Lender is not using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans or the Commitments,

(ii)       the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii)      (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or

(iv)       such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)        In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arranger and their respective Affiliates, and not, for
the avoidance of doubt, to or for the benefit of either of the Borrowers or any
other Loan Party, that:

(i)         none of the Administrative Agent, the Sole Bookrunner, the Sole Lead
Arranger or any of their respective Affiliates is a fiduciary with respect to
the assets of such Lender (including in connection with the reservation or
exercise of any rights by the





112

--------------------------------------------------------------------------------

 



 

Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii)       the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii)      the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),

(iv)       the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and

(v)        no fee or other compensation is being paid directly to the
Administrative Agent, the Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.

The Administrative Agent and the Arranger hereby inform the Lenders that each
such Person is not undertaking to provide impartial investment advice, or to
give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans, or the Commitments for an amount less than the amount being paid for an
interest in the Loans, or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, fronting fees, deal-away or alternate transaction fees,
amendment fees, processing fees, term out premiums, banker’s acceptance fees,
breakage or other early termination fees or fees similar to the foregoing.

ARTICLE X.  CONTINUING GUARANTY

10.01     Guaranty.  Each Guarantor hereby absolutely and unconditionally
guarantees, jointly and severally, as a guaranty of payment and performance and
not merely as a guaranty of collection, prompt payment when due, whether at
stated maturity, by required prepayment, upon





113

--------------------------------------------------------------------------------

 



 

acceleration, demand or otherwise, and at all times thereafter, of any and all
of the Obligations, whether for principal, interest, premiums, fees,
indemnities, damages, costs, expenses or otherwise, of each Borrower to the
Secured Parties, and whether arising hereunder or under any other Loan Document
(including all renewals, extensions, amendments, refinancings and other
modifications thereof and all costs, attorneys’ fees and expenses incurred by
the Secured Parties in connection with the collection or enforcement
thereof).  The Administrative Agent’s books and records showing the amount of
the Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon each Guarantor, and conclusive for the purpose of
establishing the amount of the Obligations absent demonstrable error.  This
Guaranty shall not be affected by the genuineness, validity, regularity or
enforceability of the Obligations or any instrument or agreement evidencing any
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Obligations which might otherwise constitute a
defense to the obligations of any Guarantor under this Guaranty, and each
Guarantor hereby irrevocably waives any defenses it may now have or hereafter
acquire in any way relating to any or all of the foregoing.

Anything contained in this Guaranty to the contrary notwithstanding, it is the
intention of each Guarantor and the Secured Parties that the obligations of each
Guarantor (other than the Parent) hereunder at any time shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of the Bankruptcy Code of the United States (Title
11, United States Code) or any comparable provisions of any similar federal or
state law.  To that end, but only in the event and to the extent that after
giving effect to Section 10.11, such Guarantor’s obligations with respect to the
Obligations or any payment made pursuant to such Obligations would, but for the
operation of the first sentence of this paragraph, be subject to avoidance or
recovery in any such proceeding under applicable Debtor Relief Laws after giving
effect to Section 10.11, the amount of such Guarantor’s obligations with respect
to the Obligations shall be limited to the largest amount which, after giving
effect thereto, would not, under applicable Debtor Relief Laws, render such
Guarantor’s obligations with respect to the Obligations unenforceable or
avoidable or otherwise subject to recovery under applicable Debtor Relief
Laws.  To the extent any payment actually made pursuant to the Obligations
exceeds the limitation of the first sentence of this paragraph and is otherwise
subject to avoidance and recovery in any such proceeding under applicable Debtor
Relief Laws, the amount subject to avoidance shall in all events be limited to
the amount by which such actual payment exceeds such limitation, and the
Obligations as limited by the first sentence of this paragraph shall in all
events remain in full force and effect and be fully enforceable against such
Guarantor.  The first sentence of this paragraph is intended solely to preserve
the rights of the Secured Parties hereunder against such Guarantor in such
proceeding to the maximum extent permitted by applicable Debtor Relief Laws and
neither such Guarantor, any Borrower, any other Guarantor nor any other Person
shall have any right or claim under such sentence that would not otherwise be
available under applicable Debtor Relief Laws in such proceeding.

10.02     Rights of Lenders.  Each Guarantor consents and agrees that the
Secured Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend, extend, renew, compromise, discharge, accelerate or otherwise
change the time for payment or the terms of the Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or





114

--------------------------------------------------------------------------------

 



 

otherwise dispose of any security for the payment of this Guaranty or any
Obligations; (c) apply such security and direct the order or manner of sale
thereof as the Administrative Agent and the Lenders in their sole discretion may
determine; and (d) release or substitute one or more of any endorsers or other
guarantors of any of the Obligations.  Without limiting the generality of the
foregoing, each Guarantor consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of such
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of such Guarantor.

10.03     Certain Waivers.  Each Guarantor waives (a) any defense arising by
reason of any disability or other defense of any Borrower or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of any Secured Party, but excluding satisfaction thereof by way of
payment) of the liability of any Borrower; (b) any defense based on any claim
that such Guarantor’s obligations exceed or are more burdensome than those of
the Borrowers; (c) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder; (d) any right to proceed against any Borrower,
proceed against or exhaust any security for the Obligations, or pursue any other
remedy in the power of any Secured Party whatsoever; (e) any benefit of and any
right to participate in any security now or hereafter held by any Secured Party;
and (f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties.  Each Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Obligations, and all notices of acceptance
of this Guaranty or of the existence, creation or incurrence of new or
additional Obligations.

10.04     Obligations Independent.  The obligations of each Guarantor hereunder
are those of a primary obligor, and not merely as surety, and are independent of
the Obligations and the obligations of any other guarantor, and a separate
action may be brought against each Guarantor to enforce this Guaranty whether or
not any Borrower or any other Person or entity is joined as a party.

10.05     Subrogation.  Each Guarantor shall not exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until all Commitments have
been terminated and all of the Obligations and any amounts payable under this
Guaranty (in each case, other than contingent indemnification and expense
reimbursement obligations to the extent no claim has been asserted therefor)
have been paid in full.  If any amounts are paid to any Guarantor in violation
of the foregoing limitation, then such amounts shall be held in trust for the
benefit of the Secured Parties and shall forthwith be paid to the Secured
Parties to reduce the amount of the Obligations, whether matured or unmatured.

10.06     Termination; Reinstatement.  This Guaranty is a continuing and
irrevocable guaranty of all Obligations now or hereafter existing and shall
remain in full force and effect until all Commitments are terminated and all
Obligations and any other amounts payable under this Guaranty (in each case,
other than contingent indemnification and expense reimbursement obligations to
the extent no claim has been asserted therefor) have been paid in full in
cash.  Notwithstanding the foregoing, this Guaranty shall continue in full force
and effect or be revived,





115

--------------------------------------------------------------------------------

 



 

as the case may be, if any payment by or on behalf of any Borrower or any other
Guarantor is made, or any of the Secured Parties exercises its right of setoff,
in respect of the Obligations and such payment or the proceeds of such setoff or
any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by any of the Secured Parties in their discretion) to be repaid to
a trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Laws or otherwise, all as if such payment had not been made or
such setoff had not occurred and whether or not the Secured Parties are in
possession of or have released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction.  The obligations of the
Guarantors under this paragraph shall survive termination of this Guaranty.

10.07     Subordination.  Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of each Borrower owing to such Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of any Borrower to such Guarantor as subrogee of the Secured Parties or
resulting from such Guarantor’s performance under this Guaranty, to the payment
in full in cash of all Obligations.  If the Secured Parties so request, any such
obligation or indebtedness of a Borrower to such Guarantor shall be enforced and
performance received by such Guarantor as trustee for the Secured Parties and
the proceeds thereof shall be paid over to the Secured Parties on account of the
Obligations, but without reducing or affecting in any manner the liability of
any Guarantor under this Guaranty.

10.08     Stay of Acceleration.  If acceleration of the time for payment of any
of the Obligations is stayed, in connection with any case commenced by or
against any Guarantor or any Borrower under any Debtor Relief Laws, or
otherwise, all such amounts shall nonetheless be payable by a Guarantor
immediately upon demand by the Secured Parties.

10.09     Condition of the Borrowers.  Each Guarantor acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from each Borrower and any other guarantor such information concerning the
financial condition, business and operations of such Borrower and any such other
guarantor as such Guarantor requires, and that none of the Secured Parties has
any duty, and such Guarantor is not relying on the Secured Parties at any time,
to disclose to such Guarantor any information relating to the business,
operations or financial condition of any Borrower or any other guarantor (each
Guarantor waiving any duty on the part of the Secured Parties to disclose such
information and any defense relating to the failure to provide the same).

10.10     Limitations on Enforcement.  If, in any action to enforce this
Guaranty or any proceeding to allow or adjudicate a claim under this Guaranty, a
court of competent jurisdiction determines that enforcement of this Guaranty
against any Guarantor for the full amount of the Obligations is not lawful
under, or would be subject to avoidance under, Section 548 of the Bankruptcy
Code or any applicable provision of comparable state law, the liability of such
Guarantor under this Guaranty shall be limited to the maximum amount lawful and
not subject to avoidance under such law.

10.11     Contribution.  At any time a payment in respect of the Obligations is
made under this Guaranty, the right of contribution of each Guarantor (other
than the Parent) against each other Guarantor (other than the Parent) shall be
determined as provided in the immediately





116

--------------------------------------------------------------------------------

 



 

following sentence, with the right of contribution of each Guarantor to be
revised and restated as of each date on which a payment (a “Relevant Payment”)
is made on the Obligations under this Guaranty.  At any time that a Relevant
Payment is made by a Guarantor (other than the Parent) that results in the
aggregate payments made by such Guarantor in respect of the Obligations to and
including the date of the Relevant Payment exceeding such Guarantor’s
Contribution Percentage (as defined below) of the aggregate payments made by all
Guarantors (other than the Parent) in respect of the Obligations to and
including the date of the Relevant Payment (such excess, the “Aggregate Excess
Amount”), each such Guarantor shall have a right of contribution against each
other Guarantor (other than the Parent) who either has not made any payments or
has made payments in respect of the Obligations to and including the date of the
Relevant Payment in an aggregate amount less than such other Guarantor’s
Contribution Percentage of the aggregate payments made to and including the date
of the Relevant Payment by all Guarantors (other than the Parent) in respect of
the Obligations (the aggregate amount of such deficit, the “Aggregate Deficit
Amount”) in an amount equal to (x) a fraction the numerator of which is the
Aggregate Excess Amount of such Guarantor and the denominator of which is the
Aggregate Excess Amount of all Guarantors (other than the Parent) multiplied by
(y) the Aggregate Deficit Amount of such other Guarantor.  A Guarantor’s right
of contribution pursuant to the preceding sentences shall arise at the time of
each computation, subject to adjustment at the time of each computation;
provided, that no Guarantor may take any action to enforce such right until all
of the Obligations and any amounts payable under this Guaranty (other than, in
each case, contingent indemnification and expense reimbursement obligations to
the extent no claim has been asserted therefor) have been paid in full in cash
and all Commitments are terminated, it being expressly recognized and agreed by
all parties hereto that any Guarantor’s right of contribution arising pursuant
to this Section 10.11 against any other Guarantor shall be expressly junior and
subordinate to such other Guarantor’s obligations and liabilities in respect of
the Obligations and any other obligations owing under this Guaranty.  As used in
this Section 10.11, (i) each Guarantor’s  “Contribution Percentage” shall mean
the percentage obtained by dividing (x) the Adjusted Net Worth (as defined
below) of such Guarantor by (y) the aggregate Adjusted Net Worth of all
Guarantors; (ii) the “Adjusted Net Worth” of each Guarantor shall mean the
greater of (x) the Net Worth (as defined below) of such Guarantor and (y) zero;
and (iii) the “Net Worth” of each Guarantor shall mean the amount by which the
fair saleable value of such Guarantor’s assets on the date of any Relevant
Payment exceeds its existing debts and other liabilities (including contingent
liabilities, but without giving effect to any Obligations arising under this
Guaranty) on such date.  All parties hereto recognize and agree that, except for
any right of contribution arising pursuant to this Section 10.11, each Guarantor
who makes any payment in respect of the Obligations shall have no right of
contribution or subrogation against any other Guarantor in respect of such
payment until all of the Obligations (other than, in each case, contingent
indemnification and expense reimbursement obligations to the extent no claim has
been asserted therefor) have been paid in full in cash and all Commitments are
terminated.  Each of the Guarantors recognizes and acknowledges that the rights
to contribution arising hereunder shall constitute an asset in favor of the
party entitled to such contribution.  In this connection, each Guarantor has the
right to waive its contribution right against any Guarantor to the extent that
after giving effect to such waiver such Guarantor would remain solvent, in the
determination of the Majority Lenders.





117

--------------------------------------------------------------------------------

 



 

ARTICLE XI.  MISCELLANEOUS

11.01      Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Majority Lenders and the Borrowers or the applicable Loan Party,
as the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided,  however, that notwithstanding the
foregoing provisions of this Section 11.01, no such amendment, waiver or consent
shall:

(a)        waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;

(b)        extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

(c)        postpone any date fixed by this Agreement or any other Loan Document
for any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby;

(d)        reduce the principal of, or the rate of interest specified herein on,
any Loan, or (subject to clause (iii) of the second proviso to this Section
11.01) any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
provided,  however, that only the consent of the Majority Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrowers to pay interest at the Default Rate;

(e)        change any provision of this Section or the definition of “Majority
Lenders,” “Required Lenders” or any other provision hereof specifying the number
or percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;

(f)        change any of the terms or provisions in any Loan Document requiring
pro rata payments, distributions, commitment reductions or sharing of payments
without the consent of each Lender; provided, that with the consent of the
Majority Lenders, such terms and provisions may be amended on customary terms in
connection with an “amend and extend” transaction, but only if all Lenders that
consent to such “amend and extend” transaction are treated on a pro rata basis;

(g)        release (i) any Borrower from its obligations under this Agreement or
any other Loan Document, (ii) release the Parent or any Intermediate Parent from
its obligations under the Guaranty or (iii) all or substantially all of the
value of the Guaranty, in each case without the written consent of each Lender,
except as expressly provided in the Loan Documents; or

(h)        release all or substantially all of the Collateral in any transaction
or series of related transactions, without the written consent of each Lender;





118

--------------------------------------------------------------------------------

 



 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Swing Line Lender in addition to the Lenders required
above, affect the rights or duties of the Swing Line Lender under this
Agreement; (ii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; and (iii) any fee letter between any of the Loan
Parties, on the one hand, and the Administrative Agent and/or the Arranger, on
the other hand, may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

Notwithstanding any provision herein to the contrary the Administrative Agent,
with the consent of the Borrowers, may:

(i)         amend, modify or supplement any Loan Document without the consent of
any Lender in order to correct, amend or cure any ambiguity, inconsistency or
defect or correct any typographical error or other manifest error in any Loan
Document so long as such amendment, modification or supplement does not impose
additional obligations on any Lender, provided that the Administrative Agent
shall promptly give the Lenders notice of any such amendment, modification or
supplement; and

(ii)       amend, supplement or enter into additional Loan Document to add
collateral or perfect its Lien on any Collateral without the consent of any
Lender.

11.02      Notices; Effectiveness; Electronic Communication.

(a)        Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile or
electronic mail as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i)         if to a Loan Party, the Administrative Agent or the Swing Line
Lender, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 11.02; and

(ii)       if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as





119

--------------------------------------------------------------------------------

 



 

appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to any Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)        Electronic Communications.  Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail, FpML messaging, and Internet or intranet websites) pursuant
to procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent, the
Swing Line Lender or the Borrowers may each, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by them, provided that approval of such
procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.

(c)        The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
 THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Loan
Party, any Lender or any other Person for losses, claims, damages, liabilities
or expenses of





120

--------------------------------------------------------------------------------

 



 

any kind (whether in tort, contract or otherwise) arising out of any Loan
Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet; provided,  however, that in no event
shall any Agent Party have any liability to any Loan Party, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d)        Change of Address, Etc.  Each of the Borrowers, the Administrative
Agent and the Swing Line Lender may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to the other
parties hereto.  Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrowers, the Administrative Agent and the Swing Line Lender.  In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, facsimile number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.

(e)        Reliance by Administrative Agent and Lenders.  The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic notices, Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of a Loan Party even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  Each Borrower shall, jointly and severally, indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of a Loan Party and
believed by such Person in good faith to be genuine.  All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

11.03     No Waiver; Cumulative Remedies; Enforcement.  No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided,  however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) the





121

--------------------------------------------------------------------------------

 



 

Swing Line Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as Swing Line Lender, as the case may be)
hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 11.08 (subject to the terms of Section
2.11), or (d) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided,  further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Majority Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section 2.11, any Lender may, with the consent of the
Majority Lenders, enforce any rights and remedies available to it and as
authorized by the Majority Lenders.

11.04      Expenses; Indemnity; Damage Waiver.

(a)        Costs and Expenses.  Each Borrower shall, jointly and severally, pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable invoiced fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), provided, that the Borrowers shall not
be obliged to reimburse the fees, charges and disbursements of more than one law
firm for the Administrative Agent and all Lenders in connection with the
preparation, negotiation, execution and delivery of this Agreement and the other
Loan Documents, and (ii) all out-of-pocket expenses incurred by the
Administrative Agent or any Lender (including the reasonable invoiced fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.

(b)        Indemnification by the Borrowers.  Subject to and without duplication
of the foregoing subsection (a), each Borrower hereby, jointly and severally,
indemnifies the Administrative Agent (and any sub-agent thereof), the Arranger,
each Lender and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and holds each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses
(including the reasonable invoiced fees, charges and disbursements of any
counsel for any Indemnitee) arising out of, in connection with, or as a result
of (i) the execution or delivery of this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents, (ii)
the Loans or the use or proposed use of the proceeds therefrom, (iii) any actual
or alleged presence or Release of Hazardous Materials at, on, under or emanating
from any property owned, leased or operated by any Loan Party or any of its
Subsidiaries, or any Environmental





122

--------------------------------------------------------------------------------

 



 

Liability related in any way to any Loan Party or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Borrower or any other Loan
Party or such Borrower’s or such Loan Party’s directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;  provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, willful misconduct or breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Document, if
such Borrower has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction; and provided,
 further that any indemnity with respect to Taxes shall be governed solely by
Section 3.01.  Notwithstanding the foregoing, the Borrowers shall not be liable
for any losses, claims, damages, liabilities or related expenses incurred by or
asserted against an Indemnitee as a direct result of the settlement by such
Indemnitee of any such loss, claim, damage, liability or expense that would
otherwise be indemnified hereunder, except for settlements entered into with the
Borrowers’ consent (which may not be unreasonably withheld or delayed).

(c)        Reimbursement by Lenders.  To the extent that the Borrowers for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Arranger, the Swing Line Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Arranger, the Swing Line Lender or such Related Party,
as the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lenders’
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided,  further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the Arranger or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the
Arranger or the Swing Line Lender in connection with such capacity.  The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.10(d).

(d)        Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, no Loan Party shall assert, and each Loan Party
hereby waives, and acknowledges that no other Person shall have, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by





123

--------------------------------------------------------------------------------

 



 

unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of, or breach in bad faith by, such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

(e)        Payments.  All amounts due under this Section shall be payable not
later than ten (10) Business Days after demand therefor.

(f)        Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

11.05      Payments Set Aside.  To the extent that any payment by or on behalf
of any Loan Party is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

11.06      Successors and Assigns.

(a)        Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section; (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section; or  (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.





124

--------------------------------------------------------------------------------

 



 

(b)        Assignments by Lenders.  Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Revolving Credit
Loans (including for purposes of this subsection (b), participations in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i)         Minimum Amounts.

(A)       in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Revolving Credit Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B)       in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Revolving
Credit Loans outstanding thereunder) or, if the Commitment is not then in
effect, the principal outstanding balance of the Revolving Credit Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrowers otherwise consent (each such consent not to be
unreasonably withheld or delayed); provided,  however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

(ii)       Qualified Purchaser/Qualified Institutional Buyer. The assignee on
the date it becomes a Lender hereunder shall certify in the applicable
Assignment and Assumption that it is, or meets the criteria for being, both a
“qualified purchaser” (within the meaning of the Investment Company Act of 1940,
as amended, and the rules and regulations thereunder) and a “qualified
institutional buyer” (within the meaning of Rule 144A under the Securities Act
of 1933, as amended).  Any failure to include such a certification in an
Assignment and Assumption shall render such Assignment and Assumption void ab
initio and of no force or effect for any purpose.

(iii)      Required Consents.  No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)       the consent of the Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrowers shall be deemed to have consented to any such assignment unless it





125

--------------------------------------------------------------------------------

 



 

shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof;

(B)       the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of a Lender or an Approved Fund with
respect to a Lender; and

(C)       the consent of the Swing Line Lender shall be required for any
assignment.

(iv)       Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided,  however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v)        No Assignment to Certain Persons.  No such assignment shall be made
(A) to the Parent or any of the Parent’s Affiliates or Subsidiaries, or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural person).

(vi)       Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrowers and the
Administrative Agent, the applicable pro rata share of the Revolving Credit
Loans previously requested but not funded by the Defaulting Lender, to each of
which the applicable assignee and assignor hereby irrevocably consent), to (x)
pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to the Administrative Agent or any Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
the Revolving Credit Loans and participations in Swing Line Loans in accordance
with its Applicable Percentage.  Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

(vii)     Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations





126

--------------------------------------------------------------------------------

 



 

under this Agreement with respect to the Loans or the Commitment assigned,
except that this clause (vii) shall not apply to the Swing Line Lender’s rights
and obligations in respect of Swing Line Loans.

Subject to compliance with the foregoing provisions of this subsection (b) and
acceptance and recording thereof by the Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01,  3.04,  3.05, and 11.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Upon request, the Borrowers (at their expense) shall
execute and deliver a Note to the assignee Lender.  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this subsection shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with and, in any event subject to the requirements set forth in subsection (d),
of this Section (and, if such requirements are not met, shall be void ab
initio).

(c)        Register.  The Administrative Agent, acting solely for this purpose
as a non-fiduciary agent of the Borrowers (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts of (and stated
interest on) the Revolving Credit Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent demonstrable error and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by the Borrowers and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(d)        Participations.  Any Lender may at any time, without the consent of,
or notice to, the Borrowers or the Administrative Agent, sell participations to
any Person which is, and which certifies in writing to such Lender that it is,
both a “qualified purchaser” (within the meaning of the Investment Company Act
of 1940, as amended, and the rules and regulations thereunder) and a “qualified
institutional buyer” (within the meaning of Rule 144A under the Securities Act
of 1933, as amended) (but excluding a natural person, or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural person, a Defaulting Lender or a Borrower or any Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Revolving Credit Loans (including such
Lender’s participations in Swing Line Loans) owing to it); provided that (i)
such Lender’s obligations





127

--------------------------------------------------------------------------------

 



 

under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrowers, the Administrative Agent and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 11.04(c)
without regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall include a certification by the participant that it is, or
meets the criteria for being, both a “qualified purchaser” (within the meaning
of the Investment Company Act of 1940, as amended, and the rules and regulations
thereunder) and a “qualified institutional buyer” (within the meaning of Rule
144A under the Securities Act of 1933, as amended), and shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in the first proviso to Section 11.01 that affects such
Participant.  Subject to subsection (e) of this Section, each Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.01,  3.04
and 3.05 (subject to the requirements and limitations of such Sections) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section (it being understood that the
documentation required under Section 3.01(e) shall be delivered to the Lender
who sells the participation) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 3.06 and 11.13 as if it were an assignee under paragraph (b) of this
Section and (B) shall not be entitled to receive any greater payment under
Sections 3.01 or 3.04, with respect to any participation, than the Lender from
whom it acquired the applicable participation would have been entitled to
receive.  Each Lender that sells a participation agrees, at the Borrowers’
request and expense, to use reasonable efforts to cooperate with the Borrowers
to effectuate the provisions of Section 3.06 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.11 as though it were a
Lender.

Each Lender that sells a participation, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall retain a copy of each Participant’s
certification (each such certification, a “Participant Certification”) as to its
status as a “qualified purchaser” and “qualified institutional buyer” described
above, and shall maintain a register on which it enters the name and address of
each Participant and the principal amounts of (and stated interest on) each
participant’s interest in the Revolving Credit Loans or other obligations under
this Agreement (the “Participant Register”); provided that other than its
obligation to provide certifications with respect to or copies of any
Participant Certifications to the Borrowers pursuant to a request made by
Borrowers in accordance with this paragraph, no Lender shall have any obligation
to disclose all or any portion of the Participant Register (including the
identity of any Participant or any information relating to a Participant's
interest in any commitments, loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries





128

--------------------------------------------------------------------------------

 



 

in the Participant Register shall be conclusive, absent demonstrable error, and
such Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  Upon the written request of the
Borrowers, each Lender that has sold a participation shall certify to the
Borrowers that it has received and retains a copy of each of its Participants’
Participant Certifications, and shall upon the further request of the Borrowers
provide a copy thereof to the Borrowers, provided that the Borrowers may only so
request copies of the Participant Certifications to the extent that they
reasonably and in good faith believe that receipt of a copy of the Participant
Certification(s) retained by a Lender is necessary in order for Borrowers to
confirm they are exempt from registration under the Investment Company Act of
1940, as amended, by virtue of the provisions of Section 3(c)(7)
thereof.  Borrowers hereby agree to maintain the confidentiality of all
information furnished to them pursuant to this paragraph, except that same may
be disclosed (a) to the Parent and to its and the Parent’s respective directors,
officers, employees, accountants and advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such information and instructed to keep such information
confidential), (b) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (c) to any Governmental Authority or
(d) with the written consent of the Lender that disclosed the information to
them.  For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e)        Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation and the participating Lender
would have been entitled to receive such greater payment.

(f)        Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment, or grant of a security interest, to secure
obligations to a Federal Reserve Bank or any other central bank; provided that
no such pledge or assignment or grant shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee or grantee for
such Lender as a party hereto.

(g)        Transfers to Non-Qualified Purchasers/Qualified Institutional
Buyers.  Notwithstanding anything herein to the contrary, in no event may any
Revolving Credit Loan or any interest therein be assigned to or otherwise
acquired by (whether by assignment or participation or through a swap or other
derivative transaction) any Person which is not both a “qualified purchaser”
(within the meaning of the Investment Company Act of 1940, as amended, and the
rules and regulations thereunder) and a “qualified institutional buyer” (within
the meaning of Rule 144A under the Securities Act of 1933, as amended).  Any
assignment or acquisition not in compliance with the foregoing sentence shall be
void ab initio and of no force or effect, and shall not be effective to transfer
any interest whatsoever herein.

(h)        Certain Transactions.  Notwithstanding anything herein to the
contrary, no Lender will incur any indebtedness that it believes would subject
any Borrower (or any part of any





129

--------------------------------------------------------------------------------

 



 

Borrower) to the “taxable mortgage pool” provisions under Code Section 7701(i)
under the anti-avoidance rules of Treasury Regulation Section 301.7701(i)-1(g).

(i)         Resignation as Swing Line Lender after Assignment.  Notwithstanding
anything to the contrary contained herein, if at any time Bank of America
assigns all of its Commitment and Revolving Credit Loans pursuant to subsection
(b) above, Bank of America may, (i) upon thirty (30) days’ notice to the
Borrowers and the Lenders, resign as Swing Line Lender.  In the event of any
such resignation as Swing Line Lender, the Borrowers shall be entitled to
appoint from among the Lenders a successor Swing Line Lender hereunder;
provided,  however, that no failure by the Borrowers to appoint any such
successor shall affect the resignation of Bank of America as Swing Line
Lender.  If Bank of America resigns as Swing Line Lender, it shall retain all
the rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Revolving Credit
Loans or fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.16(c).  Upon the appointment of a successor Swing Line Lender, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Swing Line Lender.

11.07      Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.15(c) or (ii) any actual or prospective party
(or its Related Parties) to any swap, derivative or other transaction under
which payments are to be made by reference to the one or more Loan Parties and
their obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i)  any rating agency in connection with rating one or more of the
Loan Parties or the credit facility provided hereunder or (ii) the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers or other market identifiers with respect to the credit facilities
provided hereunder, (h) with the consent of the Borrowers or (i) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent, any
Lender, or any of their respective Affiliates on a nonconfidential basis from a
source other than the Borrowers.  In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement customarily included in league table measurements to market data
collectors and similar service providers to the lending industry.  For purposes
of this Section, “Information” means all information received from the Parent,
any Borrower or any





130

--------------------------------------------------------------------------------

 



 

Subsidiary thereof relating to the Loan Parties or any Subsidiary thereof or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Parent or any Subsidiary thereof, provided that, in
the case of information received from the Parent or any Subsidiary thereof after
the Original Closing Date, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Parent or
a Subsidiary thereof, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

11.08      Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of any Loan Party against any and
all of the obligations of such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of such Loan Party may be contingent
or unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.13 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.  The rights of each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or their respective
Affiliates may have.  Each Lender agrees to notify the Borrowers and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

11.09      Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers.  In determining





131

--------------------------------------------------------------------------------

 



 

whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

11.10      Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

11.11      Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of making any Loan, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

11.12      Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent or the Swing Line
Lender, as applicable, then such provisions shall be deemed to be in effect only
to the extent not so limited.

11.13      Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, if any Lender is





132

--------------------------------------------------------------------------------

 



 

a Defaulting Lender, or if any other circumstance exists hereunder that gives
the Borrowers the right to replace a Lender as a party hereto, then the
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04)  and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a)        the Borrowers shall have paid to the Administrative Agent the
assignment fee specified in Section 11.06(b);

(b)        such Lender shall have received payment of an amount equal to 100% of
the outstanding principal of its Revolving Credit Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents from the assignee and any amounts payable by the
Borrowers pursuant to Section 3.01,  3.04 or 3.05 from the Borrowers (it being
understood that the Assignment and Assumption relating to such assignment shall
provide that any interest and fees that accrued prior to the effective date of
the assignment shall be for the account of the replaced Lender and such amounts
that accrue on and after the effective date of the assignment shall be for the
account of the replacement Lender);

(c)        in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

(d)        such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.  Each Lender agrees that, if the Borrowers elect to replace such
Lender in accordance with this Section 11.13,  it shall promptly execute and
deliver to the Administrative Agent an Assignment and Assumption to evidence the
assignment and shall deliver to the Administrative Agent any Note (if a Note has
been issued in respect of such Lender’s Revolving Credit Loans) subject to such
Assignment and Assumption; provided that the failure of any such Lender to
execute an Assignment and Assumption shall not render such assignment invalid
and such assignment shall be recorded in the Register.

11.14      Governing Law; Jurisdiction; Etc.

(a)        GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAWS, BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES).

(b)        SUBMISSION TO JURISDICTION.  EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW





133

--------------------------------------------------------------------------------

 



 

OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE
ADMINISTRATIVE AGENT, ANY LENDER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY
WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c)        WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d)        SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15      Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF





134

--------------------------------------------------------------------------------

 



 

LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

11.16      No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that:  (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arranger and
the Lenders are arm’s-length commercial transactions between such Loan Party and
its Affiliates, on the one hand, and the Administrative Agent, the Arranger and
the Lenders, on the other hand, (B) each Loan Party has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each Loan Party is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) each of the Administrative Agent, the
Arranger and each Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for any Loan Party
or any of its Affiliates, or any other Person and (B) none of the Administrative
Agent, the Arranger or any Lender has no obligation to any Loan Party or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arranger, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their respective
Affiliates, and none of the Administrative Agent, the Arranger or any Lender has
any obligation to disclose any of such interests to the Loan Parties or any of
their respective Affiliates. Each of the Borrowers and the other Loan Parties
hereby agrees that it will not claim that any of the Administrative Agent, the
Arranger, any Lender or any of their respective Affiliates has rendered advisory
services of any nature or respect or owes any fiduciary duty to it (including
your stockholders, employees or creditors) in connection with any aspect of any
transaction contemplated hereby.

11.17      Electronic Execution of Assignments and Certain Other Documents.  The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modifications, Committed Loan Notices,
Swing Line Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures





135

--------------------------------------------------------------------------------

 



 

in any form or in any format unless expressly agreed to by the Administrative
Agent pursuant to procedures approved by it.

11.18      USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify such Loan Party in
accordance with the Act.  Each Loan Party shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

11.19      Joint and Several Liability; Recourse Nature of Obligations.  Each of
the Borrowers shall be jointly and severally liable with the other Borrowers for
the Obligations, and each of the Obligations shall be secured by all of the
Collateral.  Each Borrower acknowledges that it is a co-borrower hereunder and
is jointly and severally liable under this Agreement and the other Loan
Documents.  Any payment made by a Borrower in respect of Obligations owing by
one or more Borrowers shall be deemed a payment of such Obligations by and on
behalf of all Borrowers.  All Loans extended to any Borrower or requested by any
Borrower shall be deemed to be Loans extended for each of the Borrowers, and
each Borrower hereby authorizes each other Borrower to effectuate Loans on its
behalf.  Notwithstanding anything to the contrary contained in this Agreement or
any of the other Loan Documents, the Administrative Agent and the Lenders shall
be entitled to rely upon any request, notice or other communication received by
them from the Parent on behalf of all Borrowers, and shall be entitled to treat
their giving of any notice hereunder to the Parent in accordance with the
provisions of this Agreement as notice to each and all Borrowers.

Each Borrower agrees that the joint and several liability of the Borrowers
provided for in this Section 11.19 shall not be impaired or affected by any
modification, supplement, extension or amendment of any contract or agreement to
which the other Borrowers may hereafter agree (other than an agreement signed by
the Administrative Agent and the Lenders specifically releasing such liability),
nor by any delay, extension of time, renewal, compromise or other indulgence
granted by the Administrative Agent or any Lender with respect to any of the
Obligations, nor by any other agreements or arrangements whatsoever with the
other Borrowers or with any other Person, each Borrower hereby waiving all
notice of such delay, extension, release, substitution, renewal, compromise or
other indulgence, and hereby consenting to be bound thereby as fully and
effectually as if it had expressly agreed thereto in advance.  The liability of
each Borrower is direct and unconditional as to all of the Obligations, and may
be enforced without requiring the Administrative Agent or any Lender first to
resort to any other right, remedy or security.  Except to the extent otherwise
provided herein, each Borrower hereby expressly waives promptness, diligence,
notice of acceptance and any other notice with respect to any of the
Obligations, the Notes, this Agreement or any other Loan Document and any
requirement that the Administrative Agent or any Lender protect, secure, perfect
or insure any





136

--------------------------------------------------------------------------------

 



 

Lien or any property subject thereto or exhaust any right or take any action
against any Borrower or any other person or any collateral.

Each Borrower hereby irrevocably waives and releases each other Borrower from
all “claims” (as defined in Section 101(5) of the Bankruptcy Code) to which such
Borrower is or would be entitled by virtue of the provisions of the first
paragraph of this Section 11.19 or the performance of such Borrower’s
obligations thereunder including, without limitation, any right of subrogation
(whether contractual, under Section 509 of the Bankruptcy Code or otherwise),
reimbursement, contribution, exoneration or similar right, or indemnity, or any
right of recourse to security for any of the Obligations, in each case until all
of the Obligations have been paid in full and this Agreement is terminated.

For the avoidance of doubt, all Obligations of the Loan Parties are full
recourse to the Loan Parties and their respective assets, regardless of whether
those assets constitute Collateral.

11.20      ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

11.21      Amendment and Restatement; Continuing Obligations; Affirmation of
Security Agreement and Pledge Agreement.

 

(a)        As of the Restatement Effective Date, the “Lenders” under (and as
defined in) the Existing Credit Agreement shall be Lenders under this Agreement
with Commitments as set forth on Schedule 2.01 hereto.  On the Restatement
Effective Date, the Existing Credit Agreement shall be amended, restated and
superseded in its entirety by this Agreement.  The parties hereto acknowledge
and agree that (i) this Agreement and the other Loan Documents, whether executed
and delivered in connection herewith or otherwise, do not constitute a novation,
payment and reborrowing, or termination of the obligations of the Borrowers
under the Existing Credit Agreement as in effect prior to the Restatement
Effective Date and (ii) such obligations are in all respects continuing (as
amended and restated hereby) with only the terms thereof being modified as
provided in this Agreement. Without limiting the generality of the foregoing,
(i) all “Revolving Credit Loans” outstanding under (and as defined in) the
Existing Credit Agreement shall on the Restatement Effective Date become
Revolving Credit Loans hereunder, (ii) all other obligations outstanding under
the Existing Credit Agreement shall on the Restatement Effective Date be
obligations under this Agreement and (iii) all references to the “Credit
Agreement” contained in any Loan Document shall be deemed to refer to this
Agreement.  To the extent the Existing Credit Agreement provides that certain
terms survive the termination of the Existing Credit Agreement or survive the
payment in full of principal, interest and all other amounts payable thereunder,
then such terms shall survive the amendment and restatement of the Existing
Credit Agreement.





137

--------------------------------------------------------------------------------

 



 

(b)        On the Restatement Effective Date, the Original Notes, if any, held
by each Lender shall be deemed to be cancelled and, if such Lender has requested
a Revolving Credit Note hereunder, amended and restated by the Revolving Credit
Note delivered hereunder on or about the Restatement Effective Date (regardless
of whether any Lender shall have delivered to the Borrowers for cancellation the
Original Note held by it).  Each Lender, whether or not requesting a Revolving
Credit Note hereunder, shall use its commercially reasonable efforts to deliver
the Original Notes held by it to the Borrowers for cancellation and/or amendment
and restatement.  All amounts owing under, and evidenced by, the Original Notes
as of the Restatement Effective Date shall continue to be outstanding hereunder,
and shall from and after the Restatement Effective Date, if requested by the
Lender holding such Original Note, be evidenced by the Revolving Credit Note
delivered hereunder and shall in any event be evidenced by, and governed by the
terms of, this Agreement.  Each Lender hereby agrees to indemnify and hold
harmless the Loan Parties from and against any and all liabilities, losses,
damages, actions or claims that may be imposed on, incurred by or asserted
against any Loan Party arising out of such Lender’s failure to deliver the
Original Notes held by it to the Borrowers for cancellation, subject to the
condition that the Borrowers shall not make any payment to any Person claiming
to be the holder of any such Original Note unless such Lender is first notified
of such claim and is given the opportunity, at such Lender’s sole cost and
expense, to assert any defenses to such payment.

(c)        Each Loan Party party to the Security Agreement hereby (i) affirms
its obligations under the Security Agreement, (ii) confirms its grant of a
security interest in and the Lien on the Collateral of such Loan Party contained
in the Security Agreement and (ii) acknowledges and agrees that the Liens
granted by such Loan  Party to the Administrative Agent, for the benefit of the
Secured Parties, in the Security Agreement are and remain valid and perfected
Liens in the Collateral of such Loan Party securing the payment and performance
of all of the Obligations.  Each Loan Party party to the Pledge Agreement hereby
(i) affirms its obligations under the Pledge Agreement, (ii) confirms its grant
of a security interest in and the Lien on the Collateral of such Loan Party
contained in the Pledge Agreement and (iii) acknowledges and agrees that the
Liens granted by such Loan  Party to the Administrative Agent, for the benefit
of the Secured Parties, in the Pledge Agreement are and remain valid and
perfected Liens in the Collateral of such Loan Party securing the payment and
performance of all of the Obligations.

11.22      Pledges of Additional Collateral Assets.

(a)        Pledge of Additional Collateral Assets as Collateral.  If and to the
extent that the Loan Parties wish to eliminate all or any portion of a Borrowing
Base Shortfall, the Borrowers and the Loan Asset Subsidiary Guarantors shall be
entitled to cause the Collateral pledged by them under the Security Agreement to
include a first priority perfected security interest in favor of the
Administrative Agent for the benefit of the Secured Parties in one or more
Additional Collateral Assets that constitute Pledged Additional Collateral
Assets.

(b)        Removal by Administrative Agent of Additional Collateral Assets as
Collateral.  The Administrative Agent shall have the right, in its reasonable
commercial discretion, to revoke its prior approval of any commercial real
estate mezzanine loan or other debt investment as an Additional Collateral Asset
if any event or circumstance occurs in respect of such commercial real estate
mezzanine loan or other debt investment (or the obligor(s) thereon), in each
case





138

--------------------------------------------------------------------------------

 



 

following the Administrative Agent’s approval of loan or investment as an
Additional Collateral Asset, that the Administrative Agent reasonably determines
to be materially adverse to such commercial real estate mezzanine loan or other
debt investment (any such commercial real estate mezzanine loan or other debt
investment being referred to herein as a “Non-Qualifying Additional Collateral
Asset”).  The Administrative Agent shall promptly provide the Borrowers with
notice of any such revocation, whereupon such commercial real estate mezzanine
loan or other debt investment shall no longer constitute a Pledged Additional
Collateral Asset for purposes of calculating the Borrowing Base Shortfall
Amount.

For the avoidance of doubt, (i) the Borrowing Base Amount will be adjusted upon
any such revocation, (ii) if and to the extent that after giving effect to such
revocation the Total Outstandings exceed the Borrowing Base Amount at such time,
the Borrowers will prepay Loans in accordance with Section 2.03(b) and (iii) the
Administrative Agent shall not be required to release its security interest in
any Non-Qualifying Additional Collateral Asset that constitutes Collateral until
such time as it shall have received a Borrowing Base Certificate demonstrating
that, after giving effect to the adjustment of the Borrowing Base Amount
required upon such revocation, the Total Outstandings do not exceed the
Borrowing Base Amount.

11.23      Removal of Eligible Assets at Request of Loan Parties; Release of
Collateral or Property Asset Subsidiary Guarantors at Request of Loan Parties.

(a)   Upon satisfaction of each of the Release Conditions with respect to any
proposed Release Transaction, the release contemplated by such Release
Transaction shall be effective automatically and without further action of any
Person and:

(i)    if the proposed Release Transaction involves release of a Property Asset
Subsidiary Guarantor from its obligations under the Guaranty, the Administrative
Agent shall, at the sole expense of the Borrowers, execute and deliver such
documents as the Loan Parties may reasonably request as necessary or desirable
to evidence the release of the applicable Property Asset Subsidiary Guarantor
from its obligations under the Guaranty;

(ii)   if the proposed Release Transaction involves release of the Lien of the
Administrative Agent on any Loan Asset, the Administrative Agent shall, at the
sole expense of the Borrowers, execute and deliver such documents as the Loan
Parties may reasonably request as necessary or desirable to evidence the release
of the Lien of the Administrative Agent on such Loan Asset;

(iii)  if the proposed Release Transaction involves release of the Lien of the
Administrative Agent on any Equity Interest in a Property Asset Subsidiary
Guarantor, the Administrative Agent shall, at the sole expense of the Borrowers,
execute and deliver such documents as the Loan Parties may reasonably request as
necessary or desirable to evidence the release of the Lien of the Administrative
Agent on such Equity Interest; and

(iv)  if the proposed Release Transaction involves release of the Lien of the
Administrative Agent on any Pledged Additional Collateral Asset, the





139

--------------------------------------------------------------------------------

 



 

Administrative Agent shall, at the sole expense of the Borrowers, execute and
deliver such documents as the Loan Parties may reasonably request as necessary
or desirable to evidence the release of the Lien of the Administrative Agent on
such Pledged Additional Collateral Asset;

(b)   For the avoidance of doubt:

(i)    Upon a release pursuant to a Release Transaction of the sort contemplated
in clause (a)(i) above, all Properties owned or ground leased by the Property
Asset Subsidiary Guarantor that is released shall be removed from the
calculation of the Borrowing Base Amount;

(ii)   Upon a release pursuant to a Release Transaction of the sort contemplated
in clause (a)(ii) above, the Loan Asset that is the subject of the Lien release
shall be removed from the calculation of the Borrowing Base Amount;

(iii)  Upon a release pursuant to a Release Transaction of the sort contemplated
in clause (a)(iii) above, all Properties owned by the Property Asset Subsidiary
Guarantor that is released shall be removed from the calculation of the
Borrowing Base Amount; and

(iv)  Upon a release pursuant to a Release Transaction of the sort contemplated
in clause (a)(iv) above, the Pledged Additional Collateral Asset that is the
subject of the Lien release shall be removed from the calculation of the
Borrowing Base Shortfall.

(c)   The Administrative Agent shall promptly notify the Lenders following the
consummation of any proposed Release Transaction.

11.24      Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Solely to the extent any Lender that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender that is an EEA Financial Institution arising under any
Loan Document, to the extent such liability is unsecured, may be subject to the
write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

(a)   the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

(b)   the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;





140

--------------------------------------------------------------------------------

 



 

(ii)   a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)  the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

 



141

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

BORROWERS:

 

STARWOOD PROPERTY MORTGAGE SUB-10, L.L.C.

 

By:       /s/ ANDREW J. SOSSEN                       

Name: Andrew J. Sossen

Title:   Authorized Signatory

 

 

STARWOOD PROPERTY MORTGAGE SUB-10-A, L.L.C.

 

By:       /s/ ANDREW J. SOSSEN                       

Name: Andrew J. Sossen

Title:   Authorized Signatory

 





Signature Page to SPT Third A&R Credit Agreement

--------------------------------------------------------------------------------

 



 

GUARANTORS:

 

STARWOOD PROPERTY TRUST, INC.

 

By:       /s/ ANDREW J. SOSSEN                       

Name: Andrew J. Sossen

Title:   Authorized Signatory

 

 

STARWOOD PROPERTY MORTGAGE SUB-10 HOLDCO, L.L.C.

 

By:       /s/ ANDREW J. SOSSEN                       

Name: Andrew J. Sossen
Title:   Authorized Signatory

 

 

STARWOOD PROPERTY MORTGAGE SUB-10-A HOLDCO, L.L.C.

 

By:       /s/ ANDREW J. SOSSEN                       

Name: Andrew J. Sossen
Title:   Authorized Signatory

 

 

SPT ACQUISITIONS HOLDCO, LLC

 

By:       /s/ ANDREW J. SOSSEN                       

Name: Andrew J. Sossen
            Title:   Authorized Signatory

 

SPT ACQUISITIONS SUB-1, LLC

 

By:       /s/ ANDREW J. SOSSEN                       

Name: Andrew J. Sossen
            Title:   Authorized Signatory

 

 

SPT ACQUISITIONS SUB-1-A, LLC

 

By:       /s/ ANDREW J. SOSSEN                       

Name: Andrew J. Sossen
            Title:   Authorized Signatory

 





Signature Page to SPT Third A&R Credit Agreement

--------------------------------------------------------------------------------

 



 

BANK OF AMERICA, N.A., as
Administrative Agent

 

By:       /s/ MOLLIE S. CANUP                        

Name:  Mollie S. Canup
Title:  Vice President

 





Signature Page to SPT Third A&R Credit Agreement

--------------------------------------------------------------------------------

 



 

***, as
a Lender

 

By:       ***                            

Name:  ***
Title:  ***

 





Signature Page to SPT Third A&R Credit Agreement

--------------------------------------------------------------------------------

 



 

***, as
a Lender

 

By:       ***

Name: ***
Title:  ***

 





Signature Page to SPT Third A&R Credit Agreement

--------------------------------------------------------------------------------

 



 

***, as a Lender

 

By:       ***

Name: ***
Title:  ***

 





Signature Page to SPT Third A&R Credit Agreement

--------------------------------------------------------------------------------

 



 

***, as a Lender

 

By:       ***

Name: ***
Title:  ***

 

By:       ***

Name: ***
Title:  ***

 





Signature Page to SPT Third A&R Credit Agreement

--------------------------------------------------------------------------------

 



 

***, as
a Lender

 

By:       ***

Name: ***
Title:  ***

 





Signature Page to SPT Third A&R Credit Agreement

--------------------------------------------------------------------------------

 



 

***, as
a Lender

 

By:       ***

Name:  ***
Title:  ***

 





Signature Page to SPT Third A&R Credit Agreement

--------------------------------------------------------------------------------

 



 

***, as a Lender

 

By:       ***

Name: ***
Title:  ***

 

By:       ***

Name: ***
Title:  ***

 

 

 

 



Signature Page to SPT Third A&R Credit Agreement

--------------------------------------------------------------------------------

 



PAGE ONE TO START

 

 

 

 





 

--------------------------------------------------------------------------------

 



SCHEDULE 2.01

 

Commitments and Applicable Percentages

 

 

 

 

Lender

Commitment

Applicable Percentage

***

$60,000,000

20.000000000%

***

$40,000,000

13.333333333%

***

$40,000,000

13.333333333%

***

$40,000,000

13.333333333%

***

$40,000,000

13.333333333%

***

$40,000,000

13.333333333%

***

$40,000,000

13.333333333%

TOTAL

$300,000,000

100%

 

 





 

--------------------------------------------------------------------------------

 



 

SCHEDULE 5.12(d)

 

Pension Plans

 

None.

 





 

--------------------------------------------------------------------------------

 



 

SCHEDULE 5.13

 

Loan Parties

 

Starwood Property Trust, Inc., a Maryland corporation

Starwood Property Mortgage Sub-10, L.L.C., a Delaware limited liability company

Starwood Property Mortgage Sub-10-A, L.L.C., a Delaware limited liability
company

Starwood Property Mortgage Sub-10 HoldCo, L.L.C., a Delaware limited liability
company

Starwood Property Mortgage Sub-10-A HoldCo, L.L.C., a Delaware limited liability
company

SPT Acquisitions Holdco, LLC, a Delaware limited liability company

SPT Acquisitions Sub-1, LLC, a Delaware limited liability company

SPT Acquisitions Sub-1A, LLC, a Delaware limited liability company

 

The principal place of business of each Loan Party is located at 591 West Putnam
Avenue, Greenwich, Connecticut 06830.

 





 

--------------------------------------------------------------------------------

 



 

SCHEDULE 7.08

 

Transactions with Affiliates

 

1.    Management Agreement, dated as of August 17, 2009, between Parent and
Manager

2.    Grants of Equity Compensation to the Manager

Under Parent’s equity incentive plans, Parent’s Compensation Committee is
authorized to approve grants of equity-based awards to Parent’s  officers or
directors and to Manager and its personnel and affiliates. On May 18, 2015, the
Parent granted to the Manager 675,000 restricted stock units. This award of
restricted stock units vests ratably on a quarterly basis over a three- year
period that began on June 30, 2015. On March 15, 2017, the Parent granted to the
Manager 1,000,000 restricted stock units. This award of restricted stock units
vests ratably on a quarterly basis over a three-year period that began on June
30, 2017. These awards of restricted stock units, once vested, are settled in
shares of Common Stock. The Manager is entitled to receive “distribution
equivalents” with respect to these restricted stock units, whether or not
vested, at the same time and in the same amounts as distributions are paid to
the Parent’s holders of Common Stock.

3.    SEREF and Private Account Transactions

In December 2012, the Parent acquired 9,140,000 ordinary shares for
approximately

$14.7 million in Starwood European Real Estate Finance Limited, a debt fund that
is managed by an affiliate of the Manager and is listed on the London Stock
Exchange (“SEREF”), in connection with SEREF’s initial public offering (the
“SEREF Investment”), which equated to an approximate 4% ownership interest in
SEREF. As of December 31, 2017, the Parent’s shares represented an approximate
2% ownership interest in SEREF.

In June 2016, the Parent co-originated a GBP-denominated $108.9 million first
mortgage loan with SEREF for the development of a three-property mixed use
portfolio located in Greater London, England (the “Greater London Loan”). The
Parent originated $87.1 million of Greater London Loan commitment and SEREF
originated $21.8 million of such commitment. In June 2017, the Parent and SEREF
amended the Greater London Loan by reducing first mortgage’s total commitment to
$88.8 million of which the Parent’s share is $71.0 million. The Greater London
Loan bears interest at one-month LIBOR plus 5.75% and matures in June 2019.

4.    LNR Property LLC

 

In April 2013, the Parent completed the acquisition (the “LNR Property
Acquisition”) of all the outstanding equity interests of LNR Property from
Aozora Investments LLC, CBR I LLC, iStar Marlin LLC, Opps VIIb LProp, L.P. and
VNO LNR Holdco LLC (collectively, the “LNR Property Sellers”), for approximately
$730 million pursuant to a purchase and sale agreement among the Parent, LNR
Property and the LNR Property Sellers. At the time, LNR Property was  a
diversified real estate services and investment company that, among other
things, invested in commercial real estate securities, whole loans and equity.
An additional $194 million was paid by SOF-IX U.S. Holdings, L.P., an affiliate
of the Parent’s Chief Executive Officer and the Manager (“SCG”), in connection
with SCG’s acquisition of certain assets of LNR Property and its subsidiaries
immediately prior to the completion of the LNR Property Acquisition, pursuant to

 





 

--------------------------------------------------------------------------------

 



 

a purchase and sale agreement among SCG, LNR Property and the LNR Property
Sellers. The assets acquired by SCG included, among other things, a 50% interest
in LNR Property’s equity interest in Ten-X (formerly known as Auction.com), a
privately-held entity which provides services to sellers of residential,
commercial, multi-family and hospitality properties, land and performing and non
performing notes and loan pools in an auction format.

 

In connection with the LNR Property Acquisition, the Parent entered into several
additional arrangements with SCG or its affiliates, including a shared services
agreement that allows for the provision of certain transitional and shared
services to LNR Property’s  commercial property business, which was acquired by
SCG (the “Shared Services Agreement”). Under the Shared Services Agreement, the
services are to be provided for a period of up to three years, and include
general ledger support, human resources services and information technology
support. The fees for each of these services vary depending upon the nature of
the service being provided. In 2017, the subsidiary of the Parent earned
approximately $0.1 million in such fees from SCG.

 

5.    Regional Mall Securitization Investment

 

In December 2013, the Parent acquired a subordinate CMBS investment in a
securitization from a third party (the “2013 Regional Mall Securitization
Investment”). The borrowers are several special purpose entities that are
affiliates of the Manager and indirectly owned and controlled by Starwood
Capital Group. The 2013 Regional Mall Securitization Investment was acquired for
$84.1 million and is secured by five regional malls in Ohio, California and
Washington. In January 2016, the Parent acquired an additional $9.7 million of
this subordinate CMBS Investment.

 

6.    SCG Core-Plus Investment

 

In October 2014, the Parent committed $150.0 million for a 33% limited partner
equity interest in SCG Core-Plus Retail Fund, L.P., an affiliate of the Manager
(“SCG Core-Plus”), of which $132.0 million was funded in October 2014. In August
2017, the Parent funded the remaining $15.5 million capital commitment in
SCG-Core-Plus. All leasing services and asset management functions for the
acquired properties are conducted by an affiliate of the Manager that
specializes in redeveloping, managing and repositioning retail real estate
assets. In addition, another affiliate of the Manager serves as the general
partner of SCG Core-Plus.

 

7.    Office Campus Loan Investment

 

In August 2017, the Parent originated a $339.2 million first mortgage and
mezzanine loan for the acquisition of an office campus located in Irvine,
California. An affiliate of the Manager has a non-controlling equity interest in
the borrower.

 

8.    Acquisitions from Consolidated CMBS Trusts

 

The Parent acquires interests in properties from CMBS trusts, some of which are
consolidated on the Parent’s balance sheet. During the years ended December 31,
2017, 2016  and 2015, the Parent acquired $30.9 million, $136.9 million and
$117.2 million, respectively, of

 





 

--------------------------------------------------------------------------------

 



 

net real estate assets from consolidated CMBS trusts for total purchase prices
of $31.3 million,

$136.7 million and $130.2 million, respectively, and subsequently issued
non-controlling interests of $6.5 million and $5.5 million for the years ended
December 31, 2016 and 2015, respectively. Also during the year ended December
31, 2016, a partnership in which the Parent holds a 50% interest acquired a
$28.4 million real estate asset from a CMBS trust for a purchase price of $19.0
million.

 

The Parent also acquires controlling interests in performing and non-performing
commercial mortgage loans from consolidated CMBS trusts. During the year ended
December 31, 2016, the Parent acquired $36.6 million of performing loans from
consolidated CMBS trusts. There were no performing loans acquired during the
years ended December 31, 2017 and 2015. During the years ended December 31, 2016
and 2015, the Parent acquired $8.2 million and $14.5 million of non-performing
loans from consolidated CMBS trusts. There were no non-performing loans acquired
during the year ended December 31, 2017.

 

9.    Other Related Party Arrangements

 

During 2016, the Parent established a co-investment fund which provides key
personnel with the opportunity to invest in certain properties included in the
Parent’s Real Estate Investing and Servicing business segment. The fund carries
an aggregate commitment of $15.0 million  and owns a 10% equity interest in the
subsidiary of the Parent which owns such properties. As  of December 31, 2017,
the Fund Participants funded $4.9 million of such commitment. In an effort to
retain key personnel, the Fund Participants are entitled to a promote on their
investment, whereby operating profits are distributed assuming implied leverage
of 60% on the Fund Participants’ capital accounts. This promote is paid after
the Parent, as general partner of the fund, earns a 5% preferred return.

 

10.  Energy Loan

 

In February 2018, the Parent acquired a $130.0 million first mortgage
participation from a third party. The loan is secured by four coal-fired power
plants located in the U.S. The borrower is an affiliate of the Parent’s Manager.

 





 

--------------------------------------------------------------------------------

 



 

SCHEDULE 11.02

 

Administrative Agent’s Office; Certain Addresses for Notices

 

If to the Administrative Agent:

 

Administrative Agent’s Office

(for payments and Requests for Loans):

Bank of America, N.A.

Building C

2380 Performance Drive

Richardson, Texas 75082

Attention: Bradley Edwards

Telephone: (469) 201-7317

Telecopier: (214) 530-2797

Electronic Mail: bradley.edwards2@baml.com

 

Payment Instructions:

***

 

Other Notices to Administrative Agent:  

Bank of America –  Gateway Village

Mail Code: NC1-026-06-03

900 West Trade Street

Charlotte NC 28255-0001

Attn: Mollie Canup

PHONE: 980-387-5449

FAX: 704-409-0011

EMAIL: mollie.s.canup@baml.com

 

If to any Loan Party:

 

[Name of entity]

c/o Starwood Capital Group

591 West Putnam Avenue

Greenwich, Connecticut 06830

Attention: Andrew J. Sossen

Tel: (203) 422-8191

Fax: (203) 422-8192

 





 

--------------------------------------------------------------------------------

 



 

Taxpayer ID numbers:

 

 

Starwood Property Trust, Inc.

27-0247747

Starwood Property Mortgage Sub-10, L.L.C.

61-1688317

Starwood Property Mortgage Sub-10-A, L.L.C.

90-0870472

Starwood Property Mortgage Sub-10 HoldCo, L.L.C.

30-0743858

Starwood Property Mortgage Sub-10-A HoldCo, L.L.C.

80-0835321

SPT Acquisitions Holdco, LLC

27-0247747

SPT Acquisitions Sub-1, LLC

37-1788671

SPT Acquisitions Sub-1A, LLC

27-0247747

 

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT A-1

 

FORM OF LOAN NOTICE

 

Date:               ,            

 

To:       Bank of America, N.A., as Administrative Agent Ladies and Gentlemen:

 

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of February 28, 2018 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among Starwood Property
Mortgage Sub-10, L.L.C., a Delaware limited liability company (“Starwood
Property Mortgage Sub-10”), Starwood Property Mortgage Sub- 10-A, L.L.C., a
Delaware limited liability company (together with Starwood Property Mortgage
Sub-10, the “Borrowers”), Starwood Property Trust, Inc., a Maryland corporation
(the “Parent”), the Subsidiaries of the Parent party thereto as guarantors, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent.

 

The undersigned hereby requests (select one):

 

p  A Borrowing of Revolving Credit Loans  

 

p  A conversion of Revolving Credit Loans

 

p  A continuation of Eurodollar Rate Loans

 

1.                     On                                                 (a
Business Day).

 

2.                     In the amount of $                                  .

 

3.                     Comprised of                                           .

[Type of Revolving Credit Loan/Borrowing requested]

 

4.          For Eurodollar Rate Loans that bear interest on clause (a) of the
definition of Eurodollar Rate:  with an Interest Period of
                       months.

 

5.          The Revolving Credit Loans, if any, borrowed hereunder shall be
disbursed to the following deposit account:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Borrowing, if any, requested herein complies with the proviso to Section
2.01 of the Agreement.





A-1-1

Form of Loan Notice

--------------------------------------------------------------------------------

 



 

STARWOOD PROPERTY MORTGAGE SUB- 10, L.L.C.

 

By:                                                                                  

Name: Andrew J. Sossen

Title: Authorized Signatory

 

STARWOOD PROPERTY MORTGAGE SUB- 10-A, L.L.C.

 

By:                                                                                

Name: Andrew J. Sossen

Title: Authorized Signatory

 

 

 

 

 



A-1-2

Form of Loan Notice

--------------------------------------------------------------------------------

 



EXHIBIT A-2

 

SWING LINE LOAN NOTICE

 

Date:               ,            

 

To:       Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of February 28, 2018 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among Starwood Property
Mortgage Sub-10, L.L.C., a Delaware limited liability company (“Starwood
Property Mortgage Sub-10”), Starwood Property Mortgage Sub- 10-A, L.L.C., a
Delaware limited liability company (together with Starwood Property Mortgage
Sub-10, the “Borrowers”), Starwood Property Trust, Inc., a Maryland corporation
(the “Parent”), the Subsidiaries of the Parent party thereto as guarantors, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent.

 

The undersigned hereby requests a Swing Line Loan:

 

1.          On                                                               (a
Business Day).

 

2.          In the amount of $
                                                      .

 

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.16(b) of the Agreement.

 

 

 

 

 

 

 

 

 

 

STARWOOD PROPERTY MORTGAGE SUB- 10, L.L.C.

 

 

 

 

 

By:

 

 

Name:

Andrew J. Sossen

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

STARWOOD PROPERTY MORTGAGE SUB- 10-A, L.L.C.

 

 

 

 

 

By:

 

 

Name:

Andrew J. Sossen

 

Title:

Authorized Signatory

 

 

 



A-2-1

Form of Swing Line Loan Notice

--------------------------------------------------------------------------------

 



EXHIBIT B

 

FORM OF NOTE

          , 20__

 

FOR VALUE RECEIVED, each of the undersigned (each a “Borrower” and, collectively
the “Borrowers”), hereby promises to pay to
                                    or registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Revolving Credit Loan from time to time made by the
Lender to the Borrowers under that certain Third Amended and Restated Credit
Agreement, dated as of February 28, 2018 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among the Borrowers, Starwood Property Trust, Inc. (the “Parent”), the
subsidiaries of the Parent from time to time party thereto as guarantors, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent.

 

Each Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan made by the Lender from the date of such Revolving Credit
Loan until such principal amount is paid in full, at such interest rates and at
such times as provided in the Agreement. All payments of principal and interest
shall be made to the Administrative Agent for the account of the Lender in
Dollars in immediately available funds at the Administrative Agent’s Office. If
any amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty and is secured by  the Collateral. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Revolving Credit
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The
Lender  may also attach schedules to this Note and endorse thereon the date,
amount and maturity of its Revolving Credit Loans and payments with respect
thereto.

 

Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 





B-1

Form of Note

--------------------------------------------------------------------------------

 



 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAWS,
BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES).

 

 

 

 

 

 

 

STARWOOD PROPERTY MORTGAGE SUB- 10, L.L.C.

 

 

 

 

 

 

 

By:

 

 

Name:

Andrew J. Sossen

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

STARWOOD PROPERTY MORTGAGE SUB- 10-A, L.L.C.

 

 

 

 

 

 

 

By:

 

 

Name:

Andrew J. Sossen

 

Title:

Authorized Signatory

 

 

 





B-2

Form of Note

--------------------------------------------------------------------------------

 



 

REVOLVING CREDIT LOANS AND PAYMENTS WITH RESPECT THERETO

 

 

 

Type of

Revolving

Credit Loan

Made

Amount of

Revolving

Credit Loan

Made

End of

Interest

Period

Amount of

Principal or

Interest

Paid This

Date

Outstanding

Principal

Balance This

Date

Notation

Made By

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



B-3

Form of Note

--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT  C

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                     ,

 

To:       Bank of America, N.A., as Administrative Agent Ladies and Gentlemen:

 

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as February 28, 2018 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among Starwood Property
Mortgage Sub-10, L.L.C., a Delaware limited liability company (“Starwood
Property Mortgage Sub-10”), Starwood Property Mortgage Sub- 10-A, L.L.C., a
Delaware limited liability company (together with Starwood Property Mortgage
Sub-10, the “Borrowers”), Starwood Property Trust, Inc., a Maryland corporation
(the “Parent”), the Subsidiaries of the Parent party thereto as guarantors, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent.

 

The undersigned Responsible Officer of the Parent hereby certifies as of the
date hereof that he/she is the                                              1 of
the Parent, and that, as such, he/she is authorized to execute and deliver this
Compliance Certificate to the Administrative Agent on the behalf of the Parent,
and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1. The Loan Parties have delivered the  year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Parent
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.          The Loan Parties have delivered the
unaudited  financial  statements  required  by Section 6.01(b) of the Agreement
for the fiscal quarter of the Parent ended as of the above date. Such financial
statements fairly present the financial condition, results of operations,
shareholders’ equity and cash flows of the Parent and its Subsidiaries in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.

 

2.          The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions

 

--------------------------------------------------------------------------------

1                 Pursuant to the Agreement, the Compliance Certificate shall be
executed by the chief executive officer, chief financial officer, treasurer or
controller of the Parent.

 





C-1

Form of Compliance Certificate

--------------------------------------------------------------------------------

 

 

 

and condition (financial or otherwise) of the Loan Parties during the accounting
period covered by such financial statements.

 

3.          A review of the activities of the Loan Parties during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Loan Parties performed and
observed all their Obligations under the Loan Documents, and

 

[select one:]

 

[to the best knowledge of the undersigned, during such fiscal period each of the
Loan Parties performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

--or--

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

 

4.          The financial covenant analyses and information set forth on
Schedule 1 attached hereto are true and accurate on and as of the date of this
Compliance Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of

                          ,            .

 

 

 

 

 

 

 

STARWOOD PROPERTY TRUST, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 





C-2

Form of Compliance Certificate

--------------------------------------------------------------------------------

 

 

 

For the Quarter/Year ended
                                             (“Statement Date”)

 

SCHEDULE 1

to the Compliance Certificate

 

I.          Section 7.12(a) – Minimum Liquidity.

 

 

 

 

 

A.   1.

Cash Liquidity at Statement Date:

$                       

2.

Minimum required:

$***

3.

Excess (deficient) for covenant compliance (Line I.A.1– I.A.2):

 

$                       

B.   1.

Cash Liquidity at Statement Date:

$                       

2.

Near Cash Liquidity at Statement Date:

$                       

3.

Liquidity (Line I.B.1 + I.B.2):

$                       

4.

Minimum required:

$***

3.

Excess (deficient) for covenant compliance (Line I.B.3– I.B.4):

 

$                       

 

II.        Section 7.12 (b) – Fixed Charge Coverage Ratio.

 

 

 

 

A.     

EBITDA for the applicable Test Period:

 

1.

Net Income (or loss) (prior to any impact from minority interests or joint
venture net income and before deductionof any dividends on preferred stock) for
such Test Period:

$                      

2.

Depreciation and amortization expense during such Test  Period (to the extent
actually included in determination of Net Income (or loss)):

$                      

3.

Interest Expense during such Test Period (to the extent actually included in
determination of Net Income (or loss)):

$                      

4.

Income tax expense during such Test Period (to the extent actually included in
determination of Net Income (or loss)):

$                      

5.

Extraordinary or non-recurring losses during such Test Period (to the extent
actually included in determination of Net Income (or loss)):

$                      

6.

Extraordinary or nonrecurring gains during such Test Period (to the extent
actually included in determination of Net Income (or loss)):

$                      

C-3

Form of Compliance Certificate

--------------------------------------------------------------------------------

 

 

7.

Parent’s and its Subsidiaries’ proportionate share of Net Income of the joint
venture investments and unconsolidated Affiliates of the Parent and its
Subsidiaries during such Test Period:

$                      

8.

Amounts deducted in accordance with GAAP in respect of other non-cash expenses
in determining Net Income for the Parent and its Subsidiaries during such Test
Period:

$                      

9.

EBITDA (Lines II.A.1 + 2 + 3 + 4 + 5 - 6 + 7 + 8):

$                      

B.     

Fixed Charges for the applicable Test Period:

 

1.

Debt service:

$                      

2.

All preferred dividends:

$                      

3.

Capital Lease Obligations paid or accrued during such
Test Period:

$                      

4.

Capital expenditures:

$                      

5.

Any amounts payable under any ground lease:

$                      

6.

Fixed Charges (Lines II.B.1 +2 +3 +4 +5 ):

$                      

C.     

Fixed Charge Coverage Ratio (Line II.A.9  Line II.B.6):

          to 1.00

 

Minimum required:

1.50 to 1.00

 

III.       Section 7.12 (c) – Leverage Ratio2.

 

 

 

 

A.     

Total Indebtedness of the Parent at Statement Date:

 

1.

All Indebtedness (other than Contingent Liabilities not reflected on Parent’s
consolidated balance sheet) at Statement Date:

$                      

2.

The proportionate share of all Indebtedness (other than Contingent Liabilities
not reflected on Parent’s consolidated balance sheet) of all non-consolidated
Affiliates of Parent at Statement Date:

$                      

3.

Total Indebtedness Line III.A.1 + 2):

$                      

 

--------------------------------------------------------------------------------

2 Adjusted to remove the impact of consolidating any variable interest entities
under the requirements of Accounting Standards Codification (“ASC”) Section 810
and/or transfers of financial assets accounted for as secured borrowings under
ASC 860, as both ASC sections are amended, modified or supplemented from time to
time.

 





C-4

Form of Compliance Certificate

--------------------------------------------------------------------------------

 

 

 

  

 

 

B.     

Total Assets of the Parent at Statement Date:

 

1.

Aggregate book value of all assets owned by the Parent on a consolidated basis
at Statement Date:

$                      

2.

The proportionate share of the aggregate book value of all assets owned by
non-consolidated Subsidiaries of the Parent at Statement Date:

 

3.

Amounts owing to the Parent or any of its Subsidiaries from any Affiliate
thereof, or from officers, employees, partners, members, directors, shareholders
or other Persons similarly affiliated with the Parent or any Affiliate thereof
at Statement Date:

$                      

4.

Intangible Assets at Statement Date:

$                      

5.

Prepaid taxes and expenses at Statement Date:

$                      

6.

Total Assets (Line III.B.1 + 2 - 3 - 4 - 5):

$                      

C.     

Leverage Ratio (Line III.A.3  Line III.B.6):

          to 1.00

 

Maximum permitted:

0.75 to 1.00

 

IV.       Section 7.12(d) -- Tangible Net Worth.

 

 

 

 

A.     

Tangible Net Worth at Statement Date:

 

1.

All amounts which would be included under capital or shareholder’s equity (or
any like caption) on a balance sheet of the Parent and its Subsidiaries on
Statement Date: $                      

 

2.

Amounts owing to the Parent and its Subsidiaries from any Affiliate thereof, or
from officers, employees, partners, members, directors, shareholders or other
Persons similarly affiliated with the Parent or its Subsidiaries or any
Affiliate thereof as of the Statement Date:

$                      

3.

Intangible Assets as of the Statement Date:

$                      

4.

Prepaid taxes and/or expenses on the Statement Date:

$                      

5.

Tangible Net Worth (Line IV.A.1 - 2 - 3 - 4):

$                      

B.     

75% of Net Cash Proceeds received by the Parent from issuances or sales of its
Equity Interests (other than Equity Interests constituting Convertible Debt
Securities) occurring after September 30, 2017:

$                      

C.     

75% of any increase in capital or shareholders’ equity (or like capital) on the
balance sheet of the Parent, determined in accordance with GAAP, that would
result from the settlement, 

 

C-5

Form of Compliance Certificate

--------------------------------------------------------------------------------

 

 

 

conversion or repayment of any Convertible Debt Securities (assuming that no
other transaction would offset the amount of such increase) after September 30,
2017:

$                      

D.     

Minimum required Tangible Net Worth: ($[              ]3 + Line IV.B + Line
IV.C):

$                      

E.     

Excess (deficient) for covenant compliance (Line IV.A.5 -IV.D):

$                      

 

V.         Section 7.12 (e) – Eligible Assets Interest Coverage Ratio.

 

 

 

 

A.     

Aggregate amount of cash interest income actually received by the Borrowers
during such Test Period in respect of all EligibleLoan Assets:

$                      

 

 

 

B.     

Aggregate Net Operating Income for all Eligible Property Assets:

$                      

 

 

 

C.     

Amount of total interest expense incurred by the Borrowers, including
capitalized or accruing interest, with respect to the Revolving Credit Loans and
other Obligations during such Test Period:

$                      

 

 

 

D.     

Eligible Assets Interest Coverage Ratio (Line V.A  Line V.B):

           to 1.00

 

Minimum permitted:

1.25 to 1.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

3      Insert amount that is 75% of Tangible Net Worth as of the end of the
fiscal quarter most recently ended prior to the Restatement Effective Date

 

 

 



C-6

Form of Compliance Certificate

--------------------------------------------------------------------------------

 

 

EXHIBIT D-1

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]4  Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]5  Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]6 hereunder are several and not joint.]7
Capitalized terms used but not defined herein shall have the meanings given to
them in the Second Amended and Restated Credit Agreement identified below (the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by
[the][each] Assignee. The Standard Terms and Conditions set forth in Annex 1
attached hereto are hereby  agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any]

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

4 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

5 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

6 Select as appropriate.

7 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 





D-1-1

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 

 

 

Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

1.          Assignor[s]:                                                                      

 

                                                                 

 

2.          Assignee[s]:                                                                      

 

                                                                 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.          Borrowers:       Starwood Property Mortgage Sub-10, L.L.C., a
Delaware limited liability company, and Starwood Property Mortgage Sub-10-A,
L.L.C. , a Delaware limited liability company

 

4.          Administrative Agent: Bank of America, N.A., as the administrative
agent under the Credit Agreement

 

5.          Credit Agreement:   Third Amended and Restated Credit Agreement,
dated as February 28, 2018, among Borrowers, Starwood Property Trust, Inc. (the
“Parent”), the subsidiaries of the Parent from time to time party thereto as
guarantors, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent

 

6.          Assigned Interest[s]:

 

Assignor[s]8

Assignee[s]9

Aggregate Amount of

Commitment/Revolving

Credit Loans

for all Lenders10

Amount of

Commitment/Revolving

Credit Loan

Assigned

Percentage Assigned of

Commitment/

Revolving Credit Loan11

 

 

$                     

$                     

                     %

 

 

$                     

$                     

                     %

 

 

$                     

$                     

                     %

 

[7.         Trade Date:                                         ]12

 

 

 

 

--------------------------------------------------------------------------------

8 List each Assignor, as appropriate.

9 List each Assignee, as appropriate.

10 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

11 Set forth, to at least 9 decimals, as a percentage of the
Commitment/Revolving Credit Loans of all Lenders thereunder.

 





D-1-2

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 

 

 

Effective Date:                         , 20 [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:                                                         

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:                                                         

 

Title:

[Consented to and]13 Accepted:

 

 

BANK OF AMERICA, N.A., as

Administrative Agent

 

 

By:                                                         

 

Title:

 

 

 

Consented to:

 

 

 

BANK OF AMERICA, N.A., as

Swing Line Lender

 

 

By:                                                         

 

Title:

 

 

 

--------------------------------------------------------------------------------

12 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

13 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 





D-1-3

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 

 

 

[Consented to:14

 

STARWOOD PROPERTY MORTGAGE SUB-10, L.L.C., as Borrower

 

By:                                                                   

Name: Andrew J. Sossen

Title: Authorized Signatory

 

STARWOOD PROPERTY MORTGAGE SUB-10-A, L.L.C., as Borrower

 

By:                                                                   

Name: Andrew J. Sossen

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

14 To be added only if the consent of the Borrowers is required by the terms of
the Credit Agreement.

 





D-1-4

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 

 

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION

 

1.       Representations and Warranties.

 

1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrowers, the Parent, any of their respective Subsidiaries or
Affiliates or any other Person obligated in respect of any Loan Document or (iv)
the performance or observance by the Borrowers, the Parent, any of their
respective Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.

 

1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
is both a “qualified purchaser” (within the meaning of the Investment Company
Act of 1940, as amended, and the rules and regulations thereunder) and
a “qualified institutional buyer” (within the meaning of Rule 144A under the
Securities Act of
1933,  as  amended),  and  it  meets  all  the   requirements   to   be   an   assignee   under 
Section 11.06(b)(ii),  (iii) and (v) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 11.06(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and

(b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent,

 





D-1-5

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 

 

 

[the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

2.       Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

 

3.       General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 

 

 



D-1-6

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 

 

EXHIBIT D-2

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

See Attached.

 

 

 

 



D-2-1

Form of Administrative Questionnaire

--------------------------------------------------------------------------------

 

 

1

ADMINISTRATIVE QUESTIONNAIRE – (US DOLLAR ONLY)

C O N F I D E N T I A L I N F O R MA T I O N

 

1.     Information as of date (enter date):

2.     Borrower or Deal Name:

Starwood Property Mortgage Sub10 and Sub-10A LLC

3.     Legal Name of Lender of Record for Signature Page:  

Markit Entity Identifier (MEI) #:

Fund Manager Name (if applicable):

Legal Address from Tax Document of Lender of Record:

Country:

Address:

City:

State/Province:

Postal Code:

 

 

 

 

 

4.     Domestic Funding Address:

 

5. Eurodollar Funding Address (if different than #4):

Street Address:

 

 

Street Address:

 

 

Suite/ Mail Code:

 

 

Suite/ Mail Code:

 

 

City:

State:

 

City:

State:

 

Postal Code:

Country:

 

Postal Code:

Country:

 

6.     Credit Contact Information:

 

 

 

 

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution's
compliance procedures and applicable laws, including Federal and State
securities laws.

Primary Credit Contact:

 

Secondary Credit Contact:

First Name:

 

 

First Name:

 

 

Middle Name:

 

 

Middle Name:

 

 

Last Name:

 

 

Last Name:

 

 

Title:

 

 

Title:

 

 

Street Address:

 

 

Street Address:

 

 

Suite/Mail Code:

 

 

Suite/Mail Code:

 

 

City:

 

 

City:

 

 

State:

 

 

State:

 

 

Postal Code:

 

 

Postal Code:

 

 

Country:

 

 

Country:

 

 

Office Telephone #:

 

 

Office Telephone #:

 

 

Office Facsimile #:

 

 

Office Facsimile #:

 

 

Work E-Mail Address:

 

Work E-Mail Address:

 

 

SyndTrak E-Mail Address:

 

SyndTrak E-Mail Address:

 

 

Additional SyndTrak User Access:

Enter E-Mail Addresses of any respective contact who should have access to
SyndTrak below.

SyndTrak E-Mail Addresses:

Primary Operations Contact:

First:

MI:

Last:

 





 

NOV 2016

Picture 2 [stwd20180930ex1016eacb3001.jpg]

 

 

--------------------------------------------------------------------------------

 

 

2

ADMINISTRATIVE QUESTIONNAIRE – (US DOLLAR ONLY)

C O N F I D E N T I A L I N F O R MA T I O N

 

 

 

 

 

 

 

Title:

 

 

First:

MI:

Last:

Street Address:

 

 

Title:

 

 

Suite/ Mail Code:

 

 

Street Address:

 

 

City:

State:

 

Suite/ Mail Code:

 

 

Postal Code:

Country:

 

City:

State:

 

Telephone:

Facsimile:

 

Postal Code:

Country:

 

E-Mail Address:

 

 

Telephone:

Facsimile:

 

SyndTrak E-Mail Address:

 

E-Mail Address:

 

 

 

 

 

SyndTrak E-Mail Address:

 

 

Secondary Operations Contact:

 

 

 

 

Does Secondary Operations Contact need copy of notices? 

YES   p

NO   p

Letter of Credit Contact:

 

Draft Documentation Contact or Legal Counsel:

First:

MI:

Last:

First:

MI:

Last:

Title:

 

 

Title:

 

 

Street Address:

 

 

Street Address:

 

 

Suite/ Mail Code:

 

 

Suite/ Mail Code:

 

 

City:

State:

 

City:

State:

 

Postal Code:

Country:

 

Postal Code:

Country:

 

Telephone:

Facsimile:

 

Telephone:

Facsimile:

 

E-Mail Address:

 

 

E-Mail Address:

 

 

7.    Lender’s Fed Wire Payment Instructions:

Pay to:

 

 

 

 

 

Bank Name:

 

 

 

 

 

ABA #:

 

 

 

 

 

City:

State:

 

 

 

 

Account #:

 

 

 

 

 

Account Name:

 

 

 

 

 

Attention:

 

 

 

 

 

8.    Lender’s Standby Letter of Credit, Commercial Letter of Credit, and
Bankers’ Acceptance Fed Wire Payment Instructions (if applicable):

Pay to

 

 

 

 

 

Bank Name:

 

 

 

 

 

ABA #:

 

 

 

 

 

City:

State:

 

 

 

 

Account #:

 

 

 

 

 

Account Name:

 

 

 

 

 

Attention:

 

 

 

 

 

Use Lender’s Fed Wire Payment Instructions in Section #7 above? 

YES   p

NO   p

9.     Lender’s Organizational Structure and Tax Status

 





 

NOV 2016

Picture 2 [stwd20180930ex1016eacb3001.jpg]

 

 

--------------------------------------------------------------------------------

 

 

3

ADMINISTRATIVE QUESTIONNAIRE – (US DOLLAR ONLY)

C O N F I D E N T I A L I N F O R MA T I O N

 

 

 

 

 

 

 

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

Lender Taxpayer Identification Number (TIN):
                                                        

Tax Withholding Form Delivered to Bank of America (check applicable one):

W-9  p

W-8BEN  p

W-8BEN-E  p

W-8ECI  p

W-8EXP  p

W-8IMY  p

Tax Contact:

 

 

 

 

 

First:

MI:

Last:

 

 

 

Title:

 

 

 

 

 

Street Address:

 

 

 

 

 

Suite/ Mail Code:

 

 

 

 

 

City:

State:

 

 

 

 

Postal Code:

Country:

 

 

 

 

Telephone:

Facsimile:

 

 

 

 

E-Mail Address:

 

 

 

 

 

SyndTrak E-Mail Address:

 

 

 

 

 

 

NON–U.S. LENDER INSTITUTIONS

1.    Corporations:

If your institution is organized outside of the United States, is classified as
a Corporation or other non-flow through entity for U.S. federal income tax
purposes, and is the beneficial owner of the interest and other income it
receives, you must complete one of the following three tax forms, as applicable
to your institution: a.) Form W-8BEN (Certificate of Foreign Status of
Beneficial Owner for United States Tax Withholding and Reporting (and a U.S. Tax
Compliance Certificate if applicable)) or Form W-8BEN-E, b.) Form W-8ECI
(Certificate of Foreign Person’s Claim that Income is Effectively Connected with
the Conduct of a Trade or Business in the United States), or c.) Form W- 8EXP
(Certificate of Foreign Government or Other Foreign Organization for United
States Tax Withholding and Reporting).

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN or Form W-8BEN-E for certain
institutions claiming the benefits of a tax treaty with the U.S. Please refer to
the instructions when completing the form applicable to your institution.

2.    Flow-Through Entities

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding and Reporting) must
be completed by the intermediary together with a withholding statement.
Flow-through entities other than Qualified Intermediaries are required to
include tax forms for each of  the underlying beneficial owners.

Please refer to the instructions when completing this form

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification).



 

NOV 2016

Picture 2 [stwd20180930ex1016eacb3001.jpg]

 

 

--------------------------------------------------------------------------------

 

 

4

ADMINISTRATIVE QUESTIONNAIRE – (US DOLLAR ONLY)

C O N F I D E N T I A L I N F O R MA T I O N

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

*Additional guidance and instructions as to where to submit this documentation
can be found at this link:

image3.jpeg [stwd20180930ex1016eacb3002.jpg]

IRS Tax Form Tool Kit.pdf

10.    Bank of America’s Payment Instructions:

Pay to:      ***

 

 

 

 



 

NOV 2016

Picture 2 [stwd20180930ex1016eacb3001.jpg]

 

 

--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT E

 

[intentionally omitted]

 

 

 

 



E-1

Pledge Agreement

--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT F

 

[intentionally omitted]

 

 

 

 



F-1

Security Agreement

--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT G

 

FORM OF SOLVENCY CERTIFICATE

 

I, the undersigned, chief financial officer of STARWOOD PROPERTY TRUST, INC., a
Maryland corporation (the “Parent”), DO HEREBY CERTIFY on behalf of the Loan
Parties, solely in my capacity as chief financial officer of the Parent and not
in my individual capacity, as of the date hereof, that:

 

1.          This certificate is furnished pursuant to Section 4.01(a)(xv) of the
Third Amended and Restated Credit Agreement (as in effect on the date of this
certificate; the capitalized terms defined therein being used herein as therein
defined), dated as of February 28, 2018, among Starwood Property Mortgage
Sub-10, L.L.C., Starwood Property Mortgage Sub- 10-A, L.L.C., the Parent, the
subsidiaries of the Parent party thereto as guarantors, Bank of America, N.A.,
as Administrative Agent, and the Lenders party thereto (as from time to time in
effect, the “Credit Agreement”).

 

2.          Immediately before and after giving effect to the effectiveness of
the Credit Agreement and immediately following the making of each Revolving
Credit Loan, if any, on the date hereof and after giving effect to the
application of the proceeds of each such Revolving Credit Loan, (a) the fair
value of the property of each Loan Party (individually and on a consolidated
basis with its Subsidiaries) is greater than the total amount of liabilities,
including contingent liabilities, of such Loan Party, (b) the present fair
salable value of the assets of each Loan Party (individually and on a
consolidated basis with its Subsidiaries) is not less than the amount that will
be required to pay the probable liability on its debts as they become absolute
and matured, (c) each Loan Party (individually and on a consolidated basis with
its Subsidiaries) does not intend to, and does not believe it will, incur debts
or liabilities beyond its ability to pay such debts and liabilities as they
mature, (d) each Loan Party (individually and on a consolidated basis with its
Subsidiaries) is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Loan Party’s property would
constitute an unreasonably small capital, and (e) each Loan Party (individually
and on a consolidated basis with its Subsidiaries) is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business.

 

[Signature Page Follows]

 





G-1

Form of Solvency Certificate

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, I have hereunto set my hand this [ ] day of
[           ], 20[     ].

 

 

 

 

 

 

 

 

STARWOOD PROPERTY TRUST, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 



G-2

Form of Solvency Certificate

--------------------------------------------------------------------------------

 

 

EXHIBIT H-1

 

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Third Amended and Restated Credit Agreement (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”), dated as of February 28, 2018, by and among
Starwood Property Mortgage Sub-10, L.L.C., a Delaware limited liability company
(“Starwood Property Mortgage Sub-10”), Starwood Property Mortgage Sub-10-A,
L.L.C., a Delaware limited liability company (together with Starwood Property
Mortgage Sub-10, the “Borrowers”), Starwood Property Trust, Inc., a Maryland
corporation (the “Parent”), the Subsidiaries of the Parent party thereto as
guarantors, Bank of America, N.A., as Administrative Agent, and the Lenders
party thereto. Capitalized terms used herein but not otherwise defined shall
have the meaning given to such term in the Agreement.

 

Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Revolving Credit Loan(s) (as well as any Note(s) evidencing such Revolving
Credit Loan(s)) in respect of which it is providing this certificate, (ii) it is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code of 1986, as amended, (the “Code”), (iii) it is not a ten percent
shareholder of the Parent or either Borrower within the meaning of Code Section
881(c)(3)(B), (iv) it is not a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and (v) no payments in connection with any
Loan Document are effectively connected with a United States trade or business
conducted by the undersigned.

 

The undersigned has furnished the Administrative Agent, the Borrowers and the
other Loan Parties with a certificate of its non-U.S. person status on Internal
Revenue Service Form W-8BEN or W-8BEN-E. By executing this certificate, the
undersigned agrees that (1) if the information provided on any of these
certificates (including Form W-8BEN or W-8BEN-E) changes, the undersigned shall
promptly so inform the Borrowers, the other Loan Parties and the Administrative
Agent in writing and (2) the undersigned shall furnish the Borrowers, the other
Loan Parties and the Administrative Agent properly completed and currently
effective certificates in either the calendar year in which payment is to be
made by the Borrowers, any of the Loan Parties or the Administrative Agent to
the undersigned, or in either of the two calendar years preceding such payment.

 

[Signature Page Follows]

 





H-1

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

[Lender]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[Address]

 

 

 

 

 

 

 

 

 

Dated:                                   , 20[ ]

 

 

 

 

 





H-2

--------------------------------------------------------------------------------

 

 

EXHIBIT H-2

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Third Amended and Restated Credit Agreement (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”), dated as of February 28, 2018, by and among
Starwood Property Mortgage Sub-10, L.L.C., a Delaware limited liability company
(“Starwood Property Mortgage Sub-10”), Starwood Property Mortgage Sub-10-A,
L.L.C., a Delaware limited liability company (together with Starwood Property
Mortgage Sub-10, the “Borrowers”), Starwood Property Trust, Inc., a Maryland
corporation (the  “Parent”), the Subsidiaries of the Parent party thereto as
guarantors, Bank of America, N.A., as Administrative Agent, and the Lenders
party thereto. Capitalized terms used herein but not otherwise defined shall
have the meaning given to such term in the Agreement.

 

Pursuant to the provisions of Section 3.01(e) and Section 11.06(d) of the
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended, (the “Code”), (iii) it is not a
ten percent shareholder of the Parent or either Borrower within the meaning of
Code Section 881(c)(3)(B), (iv) it is not a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code, and (v) no payments in connection
with any Loan Document are effectively connected with a United States trade or
business conducted by the undersigned.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on Internal Revenue Service Form W-8BEN or W-8BEN-E.
By  executing this certificate, the undersigned (1) agrees that if the
information provided on any of these certificates (including Form W-8BEN or
W-8BEN-E) changes, the undersigned shall promptly so inform such participating
Lender in writing, (2) agrees that the undersigned shall have at all times
furnished such participating Lender with properly completed and currently
effective certificates in either the calendar year in which each payment is to
be made to the undersigned, or in either of the two calendar years preceding
such payments and (3) acknowledges that such participating Lender will be
furnishing all of these certificates (including the Form W-8BEN or W-8BEN-E) to
the Administrative Agent, the Borrowers and the other Loan Parties, in
accordance with Section 3.01(e) of the Agreement.

 

[Signature Page Follows]

 





H-3

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

[Participant]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[Address]

 

 

 

 

 

 

 

 

 

Dated:                                   , 20[ ]

 

 

 

 

 

 

 





H-4

--------------------------------------------------------------------------------

 

 

EXHIBIT H-3

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Third Amended and Restated Credit Agreement (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”), dated as of February 28, 2018, by and among
Starwood Property Mortgage Sub-10, L.L.C., a Delaware limited liability company
(“Starwood Property Mortgage Sub-10”), Starwood Property Mortgage Sub-10-A,
L.L.C., a Delaware limited liability company (together with Starwood Property
Mortgage Sub-10, the “Borrowers”), Starwood Property Trust, Inc., a Maryland
corporation (the “Parent”), the Subsidiaries of the Parent party thereto as
guarantors, Bank of America, N.A., as Administrative Agent, and the Lenders
party thereto. Capitalized terms used herein but not otherwise defined shall
have the meaning given to such term in the Agreement.

 

Pursuant to the provisions of Section 3.01(e) and Section 11.06(d) of the
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate, (ii)
its partners/members are the sole beneficial owners of such participation, (iii)
neither the undersigned nor any of its partners/members is a bank within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended, (the “Code”), (iv) none of its partners/members is a ten percent
shareholder of the Parent or either Borrower within the meaning of Code Section
881(c)(3)(B),

(v) none of its partners/members is a “controlled foreign corporation” described
in Section 881(c)(3)(C) of the Code, and (vi) no payments in connection with any
Loan Document are effectively connected with a United States trade or business
conducted by the undersigned or its partners/members.

 

The undersigned has furnished its participating Lender with Internal Revenue
Service Form W-8IMY accompanied by an Internal Revenue Service Form W-8BEN or
W-8BEN-E from each of its partners/members claiming the portfolio interest
exemption,  provided that, for the avoidance of doubt, the foregoing shall not
limit the obligation of the undersigned to provide, in the case of a
partner/member not claiming the portfolio interest exemption, a Form W-8ECI,
Form W-9 or Form W-8IMY (including appropriate underlying certificates from each
interest holder of such partner/member), in each case establishing such
partner/member’s available exemption from U.S. federal withholding tax. By
executing this certificate, the undersigned (1) agrees that if the information
provided on any of these certificates (including Form W-8BEN or W-8BEN-E or
W-8ECI) changes, the undersigned shall promptly so inform such participating
Lender in writing, (2) agrees that the undersigned shall have at all times
furnished such participating Lender with properly completed and currently
effective certificates in either the calendar year in which each payment is to
be made to the undersigned, or in either of the two calendar years preceding
such payments and (3) acknowledges that such participating Lender will be
furnishing all of these certificates (including the Form W-8BEN or W-8BEN-E) to
the Administrative Agent, the Borrowers and the other Loan Parties, in
accordance with Section 3.01(e) of the Agreement.

 

[Signature Page Follows]

 





H-5

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

[Participant]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[Address]

 

 

 

 

 

 

 

 

 

Dated:                                   , 20[ ]

 

 

 

 





H-6

--------------------------------------------------------------------------------

 

 

 

EXHIBIT H-4

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Third Amended and Restated Credit Agreement (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”), dated as of February 28, 2018, by and among
Starwood Property Mortgage Sub-10, L.L.C., a Delaware limited liability company
(“Starwood Property Mortgage Sub-10”), Starwood Property Mortgage Sub-10-A,
L.L.C., a Delaware limited liability company (together with Starwood Property
Mortgage Sub-10, the “Borrowers”), Starwood Property Trust, Inc., a Maryland
corporation (the “Parent”), the Subsidiaries of the Parent party thereto as
guarantors, Bank of America, N.A., as Administrative Agent, and the Lenders
party thereto. Capitalized terms used herein but not otherwise defined shall
have the meaning given to such term in the Agreement.

 

Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Revolving Credit
Loan(s) (as well as any Note(s) evidencing such Revolving Credit Loan(s)) in
respect of which it is providing this certificate, (ii) its partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Revolving Credit Loan(s)), (iii) neither the undersigned nor any of its
partners/members is a bank within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended, (the “Code”), (iv) none of its
partners/members is a ten percent shareholder of the Parent or either Borrower
within the meaning of Code Section 881(c)(3)(B), (v) none of its
partners/members is a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code, and (vi) no payments in connection with any Loan
Document are effectively connected with a United States trade or business
conducted by the undersigned or its partners/members.

 

The undersigned has furnished the Administrative Agent, the Borrowers and the
other Loan Parties with Internal Revenue Service Form W-8IMY accompanied by an
Internal Revenue Service Form W-8BEN or W-8BEN-E from each of its
partners/members claiming the portfolio interest exemption, provided that, for
the avoidance of doubt, the foregoing shall not limit the obligation of the
Lender to provide, in the case of a partner/member not claiming the portfolio
interest exemption, a Form W-8ECI, Form W-9 or Form W-8IMY (including
appropriate underlying certificates from each interest holder of such
partner/member), in each case establishing such partner/member’s available
exemption from U.S. federal withholding tax. By executing this certificate, the
undersigned agrees that (1) if the information provided on any of these
certificates (including Form W-8BEN or W-8BEN-E or W-8ECI) changes, the
undersigned shall promptly so inform the Borrowers, the other Loan Parties and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrowers,  the other Loan Parties, and the Administrative Agent
in writing with properly completed and currently effective certificates in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

[Signature Page Follows]

 





H-7

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

[Lender]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[Address]

 

 

 

 

 

 

 

 

 

Dated:                                   , 20[ ]

 

 

 

 

 



H-8

--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT I

 

FORM OF CERTIFICATE OF MARKET VALUE OF NEAR CASH SECURITIES

 

See Attached.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I-1

Certificate Of Market Value Of Near Cash Securities

 





 

--------------------------------------------------------------------------------

 

 

RMBS/CMBS Near Cash Securities

X/XX/20XX

 

 

 

 

Security Name

 

CUSIP

BB Cusip

Current Face

NBV

Rating

Source of Rating

Maturity Dates
for CMBS

Modified Duration

on RMBS

Near cash
Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT J

 

FORM OF BORROWING BASE CERTIFICATE

 

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of February 28, 2018 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among Starwood Property
Mortgage Sub-10, L.L.C., a Delaware limited liability company (“Starwood
Property Mortgage Sub-10”), Starwood Property Mortgage Sub-10-A, L.L.C., a
Delaware limited liability company (together with Starwood Property Mortgage
Sub-10, the “Borrowers”), Starwood Property Trust, Inc., a Maryland corporation
(the “Parent”), the Subsidiaries of the Parent party thereto as guarantors, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent.

 

The undersigned Responsible Officer of the Parent hereby certifies that as of
the date hereof he is the

                        of the Parent, and that, as such, he is authorized to
execute and deliver this Borrowing Base Certificate to the Administrative Agent
and the Lenders in his capacity as a Responsible Officer of the Parent (and not
in any individual capacity), and that the following amounts and calculations
reflect the Borrowing Base Amount as of the Calculation Date (as defined below):

 

BORROWING BASE AMOUNT CALCULATION

AS OF                                           (the “Calculation Date”)

 

I.

Aggregate Borrowing Base Contributions for all Eligible Assets as of the
Calculation Date:

 

A.

Total of the Outstanding Values of each Eligible Loan Asset as of the
Calculation Date, multiplied by the applicable Advance Rate for each such
Eligible Loan Asset as of the Calculation Date (See Schedule IA):

$                                

B.

Total of the Outstanding Values of each Eligible Property Asset as of the
Calculation Date (See Schedule IB):

$                                

 





J-1

Borrowing Base Certificate

--------------------------------------------------------------------------------

 

 

 

 

 

 

II.

Excess aggregate Non-Warehouse Eligible Amounts for all Eligible Non-Warehouse
Assets as of the Calculation Date:

 

A.

Total of the Non-Warehouse Eligible Amounts for all Eligible Non-Warehouse
Assets as of the Calculation Date: (See Schedule II):

$                                

B.

Amount, if any, by which the aggregate Non-Warehouse Eligible Amounts for all
Eligible Non-Warehouse Assets as of the Calculation Date exceeds $100,000,000:

$                                

 

 

 

 

 

 

III.

Borrowing Base Shortfall as of the Calculation Date:

 

A.

The aggregate outstanding Borrowing Base Contributions of all Eligible Loan
Assets included in Line I.A. and for which an Approved Appraisal of the
Properties securing any such Eligible Loan Asset has not been received by the
Administrative Agent on or prior to the Calculation Date:

$                                

B.

The aggregate outstanding Borrowing Base Contributions of all Eligible Property
Assets included in Line I.B and for which an Approved Appraisal has not been
received by the Administrative Agent on or prior to the Calculation Date:

$                                

C,

Amount equal to eighty five percent (85%) of the aggregate Adjusted Appraised
Values as of the Calculation Date of each Property that relates to a Pledged
Additional Collateral Asset and is described in either clause (i) or clause (ii)
of the definition of Additional Collateral Asset (see Schedule III):

$                                

D.

Line III.A. plus Line III.B minus Line III.C:

$                                

 





J-2

Borrowing Base Certificate

--------------------------------------------------------------------------------

 

 

 

 

Borrowing Base Amount as of the Calculation Date

(Line I.A. plus Line I.B. minus Line II.B. minus Line III.D.):

$                                

 

 

 

 

The undersigned further certifies in his capacity as a Responsible Officer of
the Parent (and not in any individual capacity) that, on the date hereof, (i)
each of the Eligible Loan Assets included in the calculation of the Borrowing
Base Amount satisfies each of the Loan Asset Eligibility Criteria listed in
clauses (ii) through (vi) of Section 2.14(a) of the Credit Agreement and (ii)
each of the Eligible Property Assets included in the calculation of the
Borrowing Base Amount satisfies of the requirements contained in the definition
of Eligible Property Asset.

 





J-3

Borrowing Base Certificate

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF,  the undersigned has executed this Certificate as of

                                , 201_.

 

 

 

 

 

 

STARWOOD PROPERTY TRUST, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 





J-4

Borrowing Base Certificate

--------------------------------------------------------------------------------

 

 

 

SCHEDULE IA

to Borrowing Base Certificate

 

Aggregate Borrowing Base Contributions for all Eligible Loan Assets1 as of the
Calculation Date:

 

A.          [Name of Eligible Loan Asset]2

 

 

 

 

 

1.           Outstanding Value of Eligible Loan Asset as of the Calculation
Date:

a.

(1) The acquisition price paid by the applicable Borrower for such Eligible Loan
Asset at the time such Eligible Loan Asset was acquired by such Borrower: minus

$                                

 

(2) The aggregate amount of all Eligible Loan Asset Principal Payments received
by the applicable Borrower in respect of such Eligible Asset:

$                                

 

minus

 

 

(3) The amount, if any, by which the applicable Borrower has reduced the value
of such Eligible Loan Asset on its books and records subsequent to the
acquisition thereof by such Borrower:

$                                

 

Total for this clause 1.a.:

$                                

b.

If such Eligible Loan Asset is the subject of an Accepted Offer to Purchase as
of the Calculation Date3:

 

(1)    The agreed and accepted purchase price for such Eligible Asset as set
forth in such Accepted Offer to Purchase:

$                                

 

--------------------------------------------------------------------------------

1 For the avoidance of doubt, for purposes of calculating the Outstanding Value
of an Eligible Loan Asset consisting of a commercial mortgage loan and a related
mezzanine loan, all references in this Schedule IA to an Eligible Loan Asset
shall include both the commercial mortgage loan and related mezzanine loan that
comprise such Eligible Loan Asset.

2    To be used for each Eligible Loan Asset that was acquired by a Borrower.

3 In the case of any Eligible Loan Asset consisting of a commercial mortgage
loan and a related mezzanine loan where the commercial mortgage loan or related
mezzanine loan (but not both) is subject to an Accepted Offer to Purchase, the
“Outstanding Value” of such Eligible Loan Asset under this clause 1.b. shall
equal the sum of (x) the agreed and accepted purchase price for the portion of
such Eligible Loan Asset that is subject to the Accepted Offer to Purchase plus
(y) the “Outstanding Value” of the portion of such Eligible Loan Asset that is
not subject to the Accepted Offer to Purchase as determined under clause 1.a.
above.

 





J-5

Borrowing Base Certificate

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

minus

 

(2) The aggregate amount of all Eligible Loan Asset Principal Payments received
by the applicable Borrower from such Eligible Loan Asset and not reflected in
the purchase price set forth in such Accepted Offer to Purchase:

 

Total for this clause 1.b.:

 

 

$                                

 

$                                

c.

If such Eligible Loan Asset was previously included in the

 

 

borrowing pool under a Warehouse Line but has been removed

 

 

from such borrowing pool, as of the Calculation Date:

 

 

(1) The value that was attributed to such Eligible Loan Asset for

 

 

purposes of calculating the Parent’s and its Subsidiaries’

 

 

borrowing capacity under the Warehouse Line from which such

 

 

Eligible Loan Asset was most recently removed, as determined

 

 

under such Warehouse Line immediately prior to the removal of

 

 

such Eligible Loan Asset therefrom:

$                                

 

minus

 

 

(2) The aggregate amount of all Eligible Loan Asset Principal

 

 

Payments received by the applicable Borrower from such Eligible

 

 

Loan Asset after the date such Eligible Loan Asset was removed

 

 

from such Warehouse Line:

$                                

 

minus

 

 

(3) The amount, if any, by which the applicable Borrower has

 

 

reduced the value of such Eligible Loan Asset on its books and

 

 

records subsequent to the date such Eligible Loan Asset was

 

 

removed from such Warehouse Line:

$                                

 

Total for this clause 1.c.:

$                                

2.           Outstanding Value

(Least of Line 1.a., Line 1.b. (if applicable) and Line 1.c. (if applicable)):

 

$                                

3.           Advance Rate for such Eligible Asset as of the Calculation Date:

                              %

4.           Borrowing Base Contribution (Line 2, multiplied by Line 3)  :

$                                

 

 





J-6

Borrowing Base Certificate

--------------------------------------------------------------------------------

 

 

 

B.          [Name of Eligible Loan Asset]4

 

 

 

 

 

1.           Outstanding Value of Eligible Loan Asset as of the Calculation
Date:

a.

(1) The face amount of such Eligible Loan Asset at the time of its

 

 

origination by the applicable Borrower:

$                                

 

minus

 

 

(2)(a) The amount of any upfront fee that was paid by the

 

 

borrower or any other obligor on such Eligible Asset to the

 

 

applicable Borrower at the time of its origination:

$                                

 

minus

 

 

(2)(b) The amount of any original issue or similar discount that

$                                

 

was applied to such Eligible Asset in connection with its

 

 

origination by the applicable Borrower:

 

 

minus

$                                

 

(2)(c) The aggregate amount of all Eligible Loan Asset Principal

 

 

Payments received by the applicable Borrower in respect of such

 

 

Eligible Loan Asset:

$                                

 

minus

 

 

(2)(d) The amount, if any, by which the applicable Borrower has

 

 

reduced the value of such Eligible Loan Asset on its books and

 

 

records subsequent to the origination thereof :

 

 

Total for this clause 1.a.:

$                                

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

4 To be used for each Eligible Loan Asset that was originated by a Borrower.

 





J-7

Borrowing Base Certificate

--------------------------------------------------------------------------------

 

 

 

 

 

 

b. If such Eligible Loan Asset is the subject of an Accepted Offer to

 

Purchase as of the Calculation Date5:

 

(1) The agreed and accepted purchase price for such Eligible

 

Loan Asset as set forth in such Accepted Offer to

 

Purchase:

$                                

minus

 

(2) The aggregate amount of all Eligible Loan Asset Principal

 

Payments received by the applicable Borrower from such Eligible

 

Loan Asset and not reflected in the purchase price set forth in

 

such Accepted Offer to Purchase:

$                                

Total for this clause 1.b.:

$                                

c.           If such Eligible Loan Asset was previously included in the

 

borrowing pool under a Warehouse Line but has been removed

 

from such borrowing pool, as of the Calculation Date:

 

(1) The value that was attributed to such Eligible Loan Asset for

 

purposes of calculating the Parent’s  borrowing capacity under the

 

Warehouse Line from which such Eligible Loan Asset was most

 

recently removed, as determined under such Warehouse Line

 

immediately prior to the removal of such Eligible Loan Asset

 

therefrom:

$                                

minus

 

(2) The aggregate amount of all Eligible Loan Asset Principal

 

Payments received by the applicable Borrower from such Eligible

 

Asset after the date such Eligible Loan Asset was removed from

 

such Warehouse Line:

$                                

minus

 

(3) The amount, if any, by which the applicable Borrower has

 

reduced the value of such Eligible Loan Asset on its books and

 

records subsequent to the date such Eligible Loan Asset was

 

removed from such Warehouse Line:

$                                

 

--------------------------------------------------------------------------------

5 In the case of any Eligible Loan Asset consisting of a commercial mortgage
loan and a related mezzanine loan where the commercial mortgage loan or related
mezzanine loan (but not both) is subject to an Accepted Offer to Purchase, the
“Outstanding Value” of such Eligible Asset under this clause 1.b. shall equal
the sum of (x) the agreed and accepted purchase price for the portion of such
Eligible Loan Asset that is subject to the Accepted Offer to Purchase plus (y)
the “Outstanding Value” of the portion of such Eligible Asset that is not
subject to the Accepted Offer to Purchase as determined under clause 1.a. above.

 





J-8

Borrowing Base Certificate

--------------------------------------------------------------------------------

 

 

 

 

:

 

                              

 

 

Total for this clause 1.c.:

 

$                                

2.           Outstanding Value

(Least of Line 1.a., Line 1.b. (if applicable) and Line 1.c. (if applicable)):

 

$                                

3.           Advance Rate for such Eligible Asset as of the Calculation Date:

                              %

4.           Borrowing Base Contribution (Line 2, multiplied by Line 3)  :

$                                

 

 





J-9

Borrowing Base Certificate

--------------------------------------------------------------------------------

 

 

 

SUM OF BORROWING BASE CONTRIBUTIONS FOR ALL
ELIGIBLE LOAN ASSETS INCLUDED IN THE BORROWING
BASE AMOUNT AS OF THE CALCULATION

DATE:                                                                                                                $
                               





J-10

Borrowing Base Certificate

--------------------------------------------------------------------------------

 

 

 

SCHEDULE IB

to Borrowing Base Certificate

 

Aggregate Borrowing Base Contributions for all Eligible Property Assets as of
the Calculation Date:

 

A.          [Name of Eligible Property Asset]6

 

 

           Amount equal to *** of the undepreciated book value of such Eligible
Property Asset determined in accordance with GAAP:

 

          The DSC Amount for such Eligible Property Asset:

 

           Lesser of Line 1.a. and Line 1.b.

 

 

                              

 

                              

 

                              

 

1.           Outstanding Value of Eligible Property Asset as of the Calculation
Date:

 

a.           Amount equal to *** of the undepreciated book value of such
Eligible Property Asset determined in accordance with GAAP:

 

b.          The DSC Amount for such Eligible Property Asset:

 

c.           Lesser of Line 1.a. and Line 1.b.

 

 

$                                

 

$                                

 

$                                

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

6  ***

 





J-11

Borrowing Base Certificate

--------------------------------------------------------------------------------

 

 

 

B.          [Name of Eligible Property Asset]7

 

 

           Amount equal to *** of the undepreciated book value of such Eligible
Property Asset determined in accordance with GAAP:

 

          The DSC Amount for such Eligible Property Asset:

 

           Amount equal to *** of the Appraised Value of such Eligible Property
Asset:

 

          Least of Line 1.a., Line 1.b. and Line 1.c.

 

 

                              

 

                              

 

                              

 

                              

 

1.           Outstanding Value of Eligible Property Asset as of the Calculation
Date:

 

a.           Amount equal to *** of the undepreciated book value of such
Eligible Property Asset determined in accordance with GAAP:

 

b.          The DSC Amount for such Eligible Property Asset:

 

c.           Amount equal to *** of the Appraised Value of such Eligible
Property Asset:

 

d.          Least of Line 1.a., Line 1.b. and Line 1.c.

 

 

$                                

 

$                                

 

$                                

 

$                                

 

--------------------------------------------------------------------------------

7  ***

 





J-12

Borrowing Base Certificate

--------------------------------------------------------------------------------

 

 

 

SUM OF BORROWING BASE CONTRIBUTIONS FOR ALL

ELIGIBLE PROPERTY ASSETS INCLUDED IN THE BORROWING

BASE AMOUNT AS OF THE CALCULATION

DATE:                                                                                                                $
                               

 





J-13

Borrowing Base Certificate

--------------------------------------------------------------------------------

 

 

 

SCHEDULE II

to Borrowing Base Certificate

 

Aggregate Non-Warehouse Eligible Amounts for all Eligible Non-Warehouse Assets
as of the Calculation Date:

 

A.          [Name of Eligible Non-Warehouse Asset]

 

 

 

 

                              

 

1.           Eligible Non-Warehouse Asset’s contribution to the Borrowing Base
Amount as of the Calculation Date (as set forth on Schedule IA for such Eligible
Non-Warehouse Asset):

 

 

$                                

2.           Non-Warehouse Eligible Amount (Greater of (i) Line 1 and (ii) $0):

$                                

 

 

SUM OF NON-WAREHOUSE ELIGIBLE AMOUNTS FOR ALL

ELIGIBLE NON-WAREHOUSEASSETS INCLUDED IN THE

BORROWING BASE AMOUNT AS OF THE

CALCULATION
DATE:                                                                                  $
                               

 

 

 



J-14

Borrowing Base Certificate

--------------------------------------------------------------------------------

 

 

EXHIBIT K

 

FORM OF ELIGIBLE LOAN ASSET CREDIT MEMORANDUM

 

***

 

 



K-1

Eligible Asset Credit Memorandum

--------------------------------------------------------------------------------

 

 

EXHIBIT L

 

FORM OF PLEDGED ADDITIONAL COLLATERAL ASSETS REPORT

 

See Attached.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L-1

Additional Collateral Assets Report

 



 

--------------------------------------------------------------------------------

 

 

 

Additonal Collateral Borrowing Base

 

Loan

Subdebt

Y/N

Property Type

Current Loan

Balance

Balance at

Purchase or

Funding

Total
Commitment

Future Cash
Fundings

Leverage
Amount

Leverage%

SCG Purchase

Price or Funding
Amt

Discount/

Premium

Initial
Maturity

Date

Final
Maturity

Date

Current Fair

Value

Book Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal: Unlevered

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

EXHIBIT M

 

FORM OF ELIGIBLE LOAN ASSETS REPORT

 

See Attached.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M-1

Eligible Loan Assets Report

 



 

--------------------------------------------------------------------------------

 

 

Borrowing Base Report for Starwood

 

 

 

 

 

 

 

 

 

Utilization

Remaining Capacity

Date of Report

07/16/12

$250mm BofA Corp Line $

 

$
250,000,000

Date of Fair Market Value

06/30/12

$50mm Over Advance $

 

$
50,000.000

 

--------------------------------------------------------------------------------

QUARTERLY BORROWING BASE REPORT

 

 

Type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of Project

Location of
Underlying
Real Estate (State)

Underlying

Asset Type

Warehouse / Asset
Sale

Status (Prospective
Seller / Warehouse
Lender)

Dated Added to BB

Number of
days in BB

Aggregate
Current Debt
Balance (1)

NOI of Real
Estate

(TTM)

Loan Balance at
Purchase of
Acquisition

STWD
Purchase
Price

Current Book
Value of
STWD Debt

BofA Line
Allocated
Funded Amount

Projected
Amount Funde
Under the Repo

Amount
(Over)/Under
Funded Vs.
STWD
Warehouse

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 $

 $

 $

 $

 $

 $

 $

 $

 

Note

1) The aggregate current debt is the amount of the senior, junior and pari passe
debt

 

 

 

 

 

 

--------------------------------------------------------------------------------